 


115 HR 2997 RH: 21st Century Aviation Innovation, Reform, and Reauthorization Act
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 213 
115th CONGRESS1st Session 
H. R. 2997 
[Report No. 115–296] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2017 
Mr. Shuster (for himself, Mr. LoBiondo, Mr. Graves of Missouri, Mr. Mitchell, Ms. Hanabusa, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 6, 2017
Additional sponsors: Mr. Smucker, Mr. Farenthold, Mr. Westerman, Mr. Faso, Mr. LaMalfa, Mr. Mast, Mr. Sanford, Mr. Denham, Mr. Lewis of Minnesota, Mr. Biggs, Mr. Rodney Davis of Illinois, Mr. Duncan of Tennessee, Mr. Crawford, Mr. Woodall, Mr. Messer, Mr. Bacon, and Mr. Gonzalez of Texas 

 
September 6, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 22, 2017 
 
 
 
 
A BILL 
To transfer operation of air traffic services currently provided by the Federal Aviation Administration to a separate not-for-profit corporate entity, to reauthorize programs of the Federal Aviation Administration, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the 21st Century Aviation Innovation, Reform, and Reauthorization Act or the 21st Century AIRR Act.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Effective date. 
Title I—Authorizations 
Subtitle A—Funding of FAA Programs 
Sec. 101. Airport planning and development and noise compatibility planning and programs. 
Sec. 102. Facilities and equipment. 
Sec. 103. FAA operations. 
Sec. 104. Adjustment to AIP program funding. 
Sec. 105. Funding for aviation programs. 
Sec. 106. Applicability. 
Subtitle B—Passenger facility charges 
Sec. 111. Passenger facility charge modernization. 
Sec. 112. Pilot program for passenger facility charge authorizations. 
Subtitle C—Airport Improvement Program modifications 
Sec. 121. Clarification of airport obligation to provide FAA airport space. 
Sec. 122. Mothers’ rooms at airports. 
Sec. 123. Extension of competitive access reports. 
Sec. 124. Grant assurances. 
Sec. 125. Government share of project costs. 
Sec. 126. Updated veterans’ preference. 
Sec. 127. Special rule. 
Sec. 128. Marshall Islands, Micronesia, and Palau. 
Sec. 129. Nondiscrimination. 
Sec. 130. State block grant program expansion. 
Sec. 131. Midway Island Airport. 
Sec. 132. Property conveyance releases. 
Sec. 133. Minority and disadvantaged business participation. 
Sec. 134. Contract tower program. 
Sec. 135. Airport access roads in remote locations. 
Sec. 136. Buy America requirements. 
Subtitle D—Airport noise and environmental streamlining 
Sec. 151. Recycling plans for airports. 
Sec. 152. Pilot program sunset. 
Sec. 153. Extension of grant authority for compatible land use planning and projects by State and local governments. 
Sec. 154. Updating airport noise exposure maps. 
Sec. 155. Stage 3 aircraft study. 
Sec. 156. Addressing community noise concerns. 
Sec. 157. Study on potential health impacts of overflight noise. 
Sec. 158. Environmental mitigation pilot program. 
Sec. 159. Aircraft noise exposure. 
Sec. 160. Community involvement in FAA NextGen projects located in metroplexes. 
Sec. 161. Critical habitat on or near airport property. 
Sec. 162. Clarification of reimbursable allowed costs of FAA memoranda of agreement. 
Title II—American Air Navigation Services Corporation 
Sec. 201. Purposes. 
Subtitle A—Establishment of Air Traffic Services Provider 
Sec. 211. American Air Navigation Services Corporation. 
Subtitle B—Amendments to Federal Aviation Laws 
Sec. 221. Definitions. 
Sec. 222. Sunset of FAA air traffic entities and officers. 
Sec. 223. Role of Administrator. 
Sec. 224. Emergency powers. 
Sec. 225. Presidential transfers in time of war. 
Sec. 226. Airway capital investment plan before date of transfer. 
Sec. 227. Aviation facilities before date of transfer. 
Sec. 228. Judicial review. 
Sec. 229. Civil penalties. 
Subtitle C—Other Matters 
Sec. 241. Use of Federal technical facilities. 
Sec. 242. Ensuring progress on NextGen priorities before date of transfer. 
Sec. 243. Severability. 
Sec. 244. Prohibition on receipt of Federal funds. 
Title III—FAA Safety Certification Reform 
Subtitle A—General Provisions 
Sec. 301. Definitions. 
Sec. 302. Safety Oversight and Certification Advisory Committee. 
Subtitle B—Aircraft Certification Reform 
Sec. 311. Aircraft certification performance objectives and metrics. 
Sec. 312. Organization designation authorizations. 
Sec. 313. ODA review. 
Sec. 314. Type certification resolution process. 
Sec. 315. Safety enhancing equipment and systems for small general aviation airplanes. 
Sec. 316. Review of certification process for small general aviation airplanes. 
Subtitle C—Flight Standards Reform 
Sec. 331. Flight standards performance objectives and metrics. 
Sec. 332. FAA task force on flight standards reform. 
Sec. 333. Centralized safety guidance database. 
Sec. 334. Regulatory Consistency Communications Board. 
Subtitle D—Safety Workforce 
Sec. 341. Safety workforce training strategy. 
Sec. 342. Workforce review. 
Subtitle E—International Aviation 
Sec. 351. Promotion of United States aerospace standards, products, and services abroad. 
Sec. 352. Bilateral exchanges of safety oversight responsibilities. 
Sec. 353. FAA leadership abroad. 
Sec. 354. Registration, certification, and related fees. 
Title IV—Safety 
Subtitle A—General Provisions 
Sec. 401. FAA technical training. 
Sec. 402. Safety critical staffing. 
Sec. 403. International efforts regarding tracking of civil aircraft. 
Sec. 404. Aircraft data access and retrieval systems. 
Sec. 405. Advanced cockpit displays. 
Sec. 406. Marking of towers. 
Sec. 407. Cabin evacuation. 
Sec. 408. ODA staffing and oversight. 
Sec. 409. Funding for additional safety needs. 
Sec. 410. Funding for additional FAA licensing needs. 
Sec. 411. Emergency medical equipment on passenger aircraft. 
Sec. 412. HIMS program. 
Sec. 413. Acceptance of voluntarily provided safety information. 
Sec. 414. Flight attendant duty period limitations and rest requirements. 
Sec. 415. Secondary cockpit barriers. 
Sec. 416. Aviation maintenance industry technical workforce. 
Sec. 417. Critical airfield markings. 
Subtitle B—Unmanned Aircraft Systems 
Sec. 431. Definitions. 
Sec. 432. Codification of existing law; additional provisions. 
Sec. 433. Unmanned aircraft test ranges. 
Sec. 434. Sense of Congress regarding unmanned aircraft safety. 
Sec. 435. UAS privacy review. 
Sec. 436. Public UAS operations by Tribal governments. 
Sec. 437. Evaluation of aircraft registration for small unmanned aircraft. 
Sec. 438. Study on roles of governments relating to low-altitude operation of small unmanned aircraft. 
Sec. 439. Study on financing of unmanned aircraft services. 
Sec. 440. Update of FAA comprehensive plan. 
Sec. 441. Cooperation related to certain counter-UAS technology. 
Title V—Air Service Improvements 
Subtitle A—Airline Customer Service Improvements 
Sec. 501. Reliable air service in American Samoa. 
Sec. 502. Cell phone voice communication ban. 
Sec. 503. Advisory committee for aviation consumer protection. 
Sec. 504. Improved notification of insecticide use. 
Sec. 505. Advertisements and disclosure of fees for passenger air transportation. 
Sec. 506. Involuntarily bumping passengers after aircraft boarded. 
Sec. 507. Availability of consumer rights information. 
Sec. 508. Consumer complaints hotline. 
Sec. 509. Widespread disruptions. 
Sec. 510. Involuntarily denied boarding compensation. 
Sec. 511. Consumer information on actual flight times. 
Sec. 512. Advisory committee for transparency in air ambulance industry. 
Sec. 513. Air ambulance complaints. 
Sec. 514. Passenger rights. 
Subtitle B—Aviation Consumers With Disabilities 
Sec. 541. Select subcommittee. 
Sec. 542. Aviation consumers with disabilities study. 
Sec. 543. Feasibility study on in-cabin wheelchair restraint systems. 
Sec. 544. Access advisory committee recommendations. 
Subtitle C—Small Community Air Service 
Sec. 551. Essential air service authorization. 
Sec. 552. Extension of final order establishing mileage adjustment eligibility. 
Sec. 553. Study on essential air service reform. 
Sec. 554. Small community air service. 
Sec. 555. Air transportation to noneligible places. 
Title VI—Miscellaneous 
Sec. 601. Review of FAA strategic cybersecurity plan. 
Sec. 602. Consolidation and realignment of FAA services and facilities. 
Sec. 603. FAA review and reform. 
Sec. 604. Aviation fuel. 
Sec. 605. Right to privacy when using air traffic control system. 
Sec. 606. Air shows. 
Sec. 607. Part 91 review, reform, and streamlining. 
Sec. 608. Aircraft registration. 
Sec. 609. Air transportation of lithium cells and batteries. 
Sec. 610. Remote tower pilot program for rural and small communities. 
Sec. 611. Ensuring FAA readiness to provide seamless oceanic operations. 
Sec. 612. Sense of Congress regarding women in aviation. 
Sec. 613. Obstruction evaluation aeronautical studies. 
Sec. 614. Aircraft leasing. 
Sec. 615. Report on obsolete test equipment. 
Sec. 616. Retired military controllers. 
Sec. 617. Pilots sharing flight expenses with passengers. 
Sec. 618. Aviation rulemaking committee for part 135 pilot rest and duty rules. 
Sec. 619. Metropolitan Washington Airports Authority. 
Sec. 620. Terminal Aerodrome Forecast. 
Sec. 621. Federal Aviation Administration employees stationed on Guam. 
Sec. 622. Technical corrections. 
Sec. 623. Application of veterans’ preference to Federal Aviation Administration personnel management system. 
Sec. 624. Public aircraft eligible for logging flight times. 
Sec. 625. Federal Aviation Administration workforce review. 
Sec. 626. State taxation. 
Sec. 627. Aviation and aerospace workforce of the future. 
Sec. 628. Future aviation and aerospace workforce study. 
Sec. 629. FAA leadership on civil supersonic aircraft. 
Sec. 630. Oklahoma registry office. 
Sec. 631. Foreign air transportation under United States-European Union Air Transport Agreement. 
Sec. 632. Training on human trafficking for certain staff. 
Sec. 633. Part 107 implementation improvements. 
Sec. 634. Part 107 transparency and technology improvements. 
Sec. 635. Prohibitions against smoking on passenger flights. 
Sec. 636. Consumer protection requirements relating to large ticket agents. 
Sec. 637. Agency procurement reporting requirements. 
Sec. 638. Zero-emission vehicles and technology. 
Sec. 639. Employee Assault Prevention and Response Plans. 
Sec. 640. Study on training of customer-facing air carrier employees. 
Sec. 641. Minimum dimensions for passenger seats. 
Sec. 642. Study of ground transportation options. 
2.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.  IAuthorizations AFunding of FAA Programs 101.Airport planning and development and noise compatibility planning and programs (a)AuthorizationSection 48103(a) of title 49, United States Code, is amended by striking section 47504(c) and all that follows through the period at the end and inserting the following: 
 section 47504(c)— (1)$3,597,000,000 for fiscal year 2018; 
(2)$3,666,000,000 for fiscal year 2019;  (3)$3,746,000,000 for fiscal year 2020; 
(4)$3,829,000,000 for fiscal year 2021;  (5)$3,912,000,000 for fiscal year 2022; and 
(6)$3,998,000,000 for fiscal year 2023..  (b)Obligation authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking September 30, 2017, and inserting September 30, 2023,. 
102.Facilities and equipment 
(a)Authorization of appropriations from Airport and Airway Trust FundSection 48101(a) of title 49, United States Code, is amended by striking paragraphs (1) through (5) and inserting the following:  (1)$2,920,000,000 for fiscal year 2018. 
(2)$2,984,000,000 for fiscal year 2019.  (3)$3,049,000,000 for fiscal year 2020.. 
(b)Set asidesSection 48101(d) of title 49, United States Code, is amended by inserting , carried out using amounts appropriated under subsection (a), after air traffic control modernization project.  (c)Authorization of appropriations from General Fund (1)In generalTitle 49, United States Code, is amended by inserting after section 48101 the following: 
 
48101a.Other facilities and equipmentThere is authorized to be appropriated to the Secretary of Transportation to acquire, establish, and improve facilities and equipment (other than facilities and equipment relating to air traffic services)— (1)$189,000,000 for fiscal year 2021; 
(2)$193,000,000 for fiscal year 2022; and  (3)$198,000,000 for fiscal year 2023.. 
(2)Clerical amendmentThe analysis for chapter 481 of title 49, United States Code, is amended by inserting after the item relating to section 48101 the following:   48101a. Other facilities and equipment..  (3)Conforming amendments (A)Submission of budget information and legislative recommendations and commentsSection 48109 of title 49, United States Code, is amended by inserting , 48101a, before or 48102. 
(B)Reprogramming notification requirementSection 48113 of title 49, United States Code, is amended by inserting 48101a, before or 48103.  103.FAA operations (a)Authorization of appropriations from General FundSection 106(k)(1) of title 49, United States Code, is amended— 
(1)in the paragraph heading by inserting from General Fund after maintenance; and  (2)by striking subparagraphs (A) through (E) and inserting the following: 
 
(A)$2,059,000,000 for fiscal year 2018;  (B)$2,126,000,000 for fiscal year 2019; 
(C)$2,197,000,000 for fiscal year 2020;  (D)$1,957,000,000 for fiscal year 2021; 
(E)$2,002,000,000 for fiscal year 2022; and  (F)$2,047,000,000 for fiscal year 2023.. 
(b)Authorization of appropriations from Airport and Airway Trust FundSection 106(k)(2) of title 49, United States Code, is amended to read as follows:  (2)Salaries, operations, and maintenance from Airport and Airway Trust FundThere is authorized to be appropriated to the Secretary out of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986 for salaries, operations, and maintenance of the Administration— 
(A)$8,073,000,000 for fiscal year 2018;  (B)$8,223,000,000 for fiscal year 2019; and 
(C)$8,374,000,000 for fiscal year 2020..  (c)Authority To transfer fundsSection 106(k)(3) of title 49, United States Code, is amended— 
(1)by striking fiscal years 2012 through 2017 and inserting fiscal years 2018 through 2020; and  (2)by striking paragraph (1) each place it appears and inserting paragraphs (1) and (2). 
104.Adjustment to AIP program fundingSection 48112 of title 49, United States Code, and the item relating to such section in the analysis for chapter 481 of such title, are repealed.  105.Funding for aviation programsSection 48114(a)(1)(A)(ii) of title 49, United States Code, is amended by striking in fiscal year 2014 and each fiscal year thereafter and inserting in fiscal years 2014 through 2017. 
106.ApplicabilityThis subtitle, and the amendments made by this subtitle, shall apply only to fiscal years beginning after September 30, 2017.  BPassenger facility charges 111.Passenger facility charge modernizationSection 40117(b) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking or $3 and inserting $3, $4, or $4.50;  (2)by repealing paragraph (4); 
(3)in paragraph (6)— (A)by striking specified in paragraphs (1) and (4) and inserting specified in paragraph (1); and 
(B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1); and  (4)in paragraph (7)(A)— 
(A)by striking specified in paragraphs (1), (4), and (6) and inserting specified in paragraphs (1) and (6); and  (B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1). 
112.Pilot program for passenger facility charge authorizationsSection 40117(l) of title 49, United States Code, is amended— (1)in the subsection heading by striking at Nonhub Airports; and 
(2)in paragraph (1) by striking nonhub.  CAirport Improvement Program modifications 121.Clarification of airport obligation to provide FAA airport spaceSection 44502 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Airport space 
(1)In generalExcept as provided in paragraph (2), the Administrator of the Federal Aviation Administration may not require an airport owner, operator, or sponsor (as defined in section 47102) to provide building construction, maintenance, utilities, administrative support, or space on airport property to the Federal Aviation Administration without adequate compensation.  (2)ExceptionsParagraph (1) does not apply in any case in which an airport owner, operator, or sponsor— 
(A)provides land or buildings without compensation prior to the date of transfer (as defined in section 90101(a)) to the Federal Aviation Administration for facilities used to carry out activities related to air traffic control or navigation pursuant to a grant assurance; or  (B)provides goods or services to the Federal Aviation Administration without compensation or at below-market rates pursuant to a negotiated agreement between the owner, operator, or sponsor and the Administrator.. 
122.Mothers’ rooms at airports 
(a)Lactation area definedSection 47102 of title 49, United States Code, is amended by adding at the end the following:  (29)lactation area means a room or other location in a commercial service airport that— 
(A)provides a location for members of the public to express breast milk that is shielded from view and free from intrusion from the public;  (B)has a door that can be locked; 
(C)includes a place to sit, a table or other flat surface, and an electrical outlet;  (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and 
(E)is not located in a restroom..  (b)Project grant written assurances for large and medium hub airports (1)In generalSection 47107(a) of title 49, United States Code, is amended— 
(A)in paragraph (20) by striking and at the end;  (B)in paragraph (21) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (22)with respect to a medium or large hub airport, the airport owner or operator will maintain a lactation area in each passenger terminal building of the airport in the sterile area (as defined in section 1540.5 of title 49, Code of Federal Regulations) of the building.. 
(2)Applicability 
(A)In generalThe amendment made by paragraph (1) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of enactment of this Act.  (B)Special ruleThe requirement in the amendment made by paragraph (1) that a lactation area be located in the sterile area of a passenger terminal building shall not apply with respect to a project grant application for a period of time, determined by the Secretary of Transportation, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building. 
(c)Terminal development costsSection 47119(a) of title 49, United States Code, is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area at a commercial service airport..  
(d)Pre-Existing facilitiesOn application by an airport sponsor, the Secretary may determine that a lactation area in existence on the date of enactment of this Act complies with the requirement of section 47107(a)(22) of title 49, United States Code, as added by this section, notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in section 47102 of such title, as added by this section.  123.Extension of competitive access reportsSection 47107(r)(3) of title 49, United States Code, is amended by striking October 1, 2017 and inserting October 1, 2023. 
124.Grant assurances 
(a)Construction of recreational aircraftSection 47107 is amended by adding at the end the following:  (u)Construction of recreational aircraft (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of— 
(A)determining an airport’s compliance with a grant assurance made under this section or any other provision of law; and  (B)the receipt of Federal financial assistance for airport development. 
(2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft— (A)used or intended to be used exclusively for recreational purposes; and 
(B)constructed or under construction by a private individual at a general aviation airport..  (b)Community use of airport landSection 47107 of title 49, United States Code, as amended by this section, is further amended by adding at the end the following: 
 
(v)Community use of airport land 
(1)In generalNotwithstanding subsection (a)(13), and subject to paragraph (2), the sponsor of a public-use airport shall not be considered to be in violation of this subtitle, or to be found in violation of a grant assurance made under this section, or under any other provision of law, as a condition for the receipt of Federal financial assistance for airport development, solely because the sponsor has entered into an agreement, including a revised agreement, with a local government providing for the use of airport property for an interim compatible recreational purpose at below fair market value.  (2)RestrictionsThis subsection shall apply only— 
(A)to an agreement regarding airport property that was initially entered into before the publication of the Federal Aviation Administration’s Policy and Procedures Concerning the Use of Airport Revenue, dated February 16, 1999;  (B)if the agreement between the sponsor and the local government is subordinate to any existing or future agreements between the sponsor and the Secretary, including agreements related to a grant assurance under this section; 
(C)to airport property that was acquired under a Federal airport development grant program;  (D)if the airport sponsor has provided a written statement to the Administrator that the property made available for a recreational purpose will not be needed for any aeronautical purpose during the next 10 years; 
(E)if the agreement includes a term of not more than 2 years to prepare the airport property for the interim compatible recreational purpose and not more than 10 years of use for that purpose;  (F)if the recreational purpose will not impact the aeronautical use of the airport; 
(G)if the airport sponsor provides a certification that the sponsor is not responsible for preparation, start-up, operations, maintenance, or any other costs associated with the recreational purpose; and  (H)if the recreational purpose is consistent with Federal land use compatibility criteria under section 47502. 
(3)Statutory constructionNothing in this subsection may be construed as permitting a diversion of airport revenue for the capital or operating costs associated with the community use of airport land..  125.Government share of project costsSection 47109(a) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking primary airport having at least .25 percent of the total number of passenger boardings each year at all commercial service airports; and inserting medium or large hub airport;; and  (2)by striking paragraph (5) and inserting the following: 
 
(5)95 percent for a project that— (A)the Administrator determines is a successive phase of a multi-phase construction project for which the sponsor received a grant in fiscal year 2011; and 
(B)for which the United States Government’s share of allowable project costs could otherwise be 90 percent under paragraph (2) or (3)..  126.Updated veterans’ preferenceSection 47112(c)(1)(C) of title 49, United States Code, is amended— 
(1)by striking or Operation New Dawn for more and inserting Operation New Dawn, Operation Inherent Resolve, Operation Freedom’s Sentinel, or any successor contingency operation to such operations for more; and  (2)by striking or Operation New Dawn (whichever is later) and inserting Operation New Dawn, Operation Inherent Resolve, Operation Freedom’s Sentinel, or any successor contingency operation to such operations (whichever is later). 
127.Special ruleSection 47114(d)(3) of title 49, United States Code, is amended by adding at the end the following:  (C)During fiscal years 2018 through 2020— 
(i)an airport that accrued apportionment funds under subparagraph (A) in fiscal year 2013 that is listed as having an unclassified status under the most recent national plan of integrated airport systems shall continue to accrue apportionment funds under subparagraph (A) at the same amount the airport accrued apportionment funds in fiscal year 2013, subject to the conditions of this paragraph;  (ii)notwithstanding the period of availability as described in section 47117(b), an amount apportioned to an airport under clause (i) shall be available to the airport only during the fiscal year in which the amount is apportioned; and 
(iii)notwithstanding the waiver permitted under section 47117(c)(2), an airport receiving apportionment funds under clause (i) may not waive its claim to any part of the apportioned funds in order to make the funds available for a grant for another public-use airport.  (D)An airport that re-establishes its classified status shall be eligible to accrue apportionment funds pursuant to subparagraph (A) so long as such airport retains its classified status.. 
128.Marshall Islands, Micronesia, and PalauSection 47115 of title 49, United States Code, is amended— (1)by striking subsection (i); 
(2)by redesignating subsection (j) as subsection (i); and  (3)in subsection (i) (as so redesignated) by striking fiscal years 2012 through 2017 and inserting fiscal years 2017 through 2023. 
129.NondiscriminationSection 47123 of title 49, United States Code, is amended— (1)by striking The Secretary of Transportation and inserting the following: 
 
(a)In generalThe Secretary of Transportation; and  (2)by adding at the end the following: 
 
(b)Indian employment 
(1)Tribal sponsor preferenceConsistent with section 703(i) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2(i)), nothing in this section shall preclude the preferential employment of Indians living on or near a reservation on a project or contract at— (A)an airport sponsored by an Indian tribal government; or 
(B)an airport located on an Indian reservation.  (2)State preferenceA State may implement a preference for employment of Indians on a project carried out under this subchapter near an Indian reservation. 
(3)ImplementationThe Secretary shall cooperate with Indian tribal governments and the States to implement this subsection.  (4)Indian tribal government definedIn this section, the term Indian tribal government has the same meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).. 
130.State block grant program expansionSection 47128(a) of title 49, United States Code, is amended by striking not more than 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting not more than 20 qualified States for each fiscal year.  131.Midway Island AirportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2518) is amended in the first sentence by striking fiscal years 2012 through 2017 and inserting fiscal years 2017 through 2023. 
132.Property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and 
(2)by inserting , or section 47125 of title 49, United States Code before the period at the end.  133.Minority and disadvantaged business participationCongress finds the following: 
(1)While significant progress has occurred due to the establishment of the airport disadvantaged business enterprise program (49 U.S.C. 47107(e) and 47113), discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in airport-related markets across the Nation. These continuing barriers merit the continuation of the airport disadvantaged business enterprise program.  (2)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits. This testimony and documentation shows that race- and gender-neutral efforts alone are insufficient to address the problem. 
(3)This testimony and documentation demonstrates that discrimination across the Nation poses a barrier to full and fair participation in airport-related businesses of women business owners and minority business owners in the racial groups detailed in parts 23 and 26 of title 49, Code of Federal Regulations, and has impacted firm development and many aspects of airport-related business in the public and private markets.  (4)This testimony and documentation provides a strong basis that there is a compelling need for the continuation of the airport disadvantaged business enterprise program and the airport concessions disadvantaged business enterprise program to address race and gender discrimination in airport-related business. 
134.Contract tower program 
(a)Air traffic control contract program 
(1)Special ruleSection 47124(b)(1)(B) of title 49, United States Code, is amended by striking exceeds the benefit for a period of 18 months after such determination is made and inserting the following:  exceeds the benefit—
(i)for the 1-year period after such determination is made; or  (ii)if an appeal of such determination is requested, for the 1-year period described in subsection (d)(4)(D). 
(2)Funding of cost-share programSection 47124(b)(3)(E) of title 49, United States Code, is amended to read as follows:  (E)FundingAmounts appropriated pursuant to section 106(k)(1) may be used to carry out this paragraph.. 
(3)Construction of air traffic control towers 
(A)GrantsSection 47124(b)(4)(A) of title 49, United States Code, is amended in each of clauses (i)(III) and (ii)(III) by inserting , including remote air traffic control tower equipment certified by the Federal Aviation Administration after 1996.  (B)EligibilitySection 47124(b)(4)(B) of title 49, United States Code, is amended to read as follows: 
 
(B)Eligibility 
(i)Before date of transferBefore the date of transfer (as defined in section 90101(a)), an airport sponsor shall be eligible for a grant under this paragraph only if— (I) (aa)the sponsor is a participant in the Federal Aviation Administration contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3); or 
(bb)construction of a nonapproach control tower would qualify the sponsor to be eligible to participate in such program;  (II)the sponsor certifies that it will pay not less than 10 percent of the cost of the activities for which the sponsor is receiving assistance under this paragraph; 
(III)the Secretary affirmatively accepts the proposed contract tower into a contract tower program under this section and certifies that the Secretary will seek future appropriations to pay the Federal Aviation Administration’s cost of the contract to operate the tower to be constructed under this paragraph;  (IV)the sponsor certifies that it will pay its share of the cost of the contract to operate the tower to be constructed under this paragraph; and 
(V)in the case of a tower to be constructed under this paragraph from amounts made available under section 47114(d)(2) or 47114(d)(3)(B), the Secretary certifies that— (aa)the Federal Aviation Administration has consulted the State within the borders of which the tower is to be constructed and the State supports the construction of the tower as part of its State airport capital plan; and 
(bb)the selection of the tower for funding is based on objective criteria.  (ii)On and after date of transferOn and after the date of transfer (as defined in section 90101(a)), an airport sponsor shall be eligible for a grant under this paragraph only if— 
(I)the Secretary determines that the tower to be constructed at the sponsor’s airport using the amounts of the grant will be operated pursuant to an agreement entered into by the American Air Navigation Services Corporation and an entity pursuant to section 90302(c)(3);  (II)the sponsor certifies that it will pay not less than 10 percent of the cost of the activities for which the sponsor is receiving assistance under this paragraph; and 
(III)in the case of a tower to be constructed under this paragraph from amounts made available under section 47114(d)(2) or 47114(d)(3)(B), the Secretary certifies that— (aa)the Federal Aviation Administration has consulted the State within the borders of which the tower is to be constructed and the State supports the construction of the tower as part of its State airport capital plan; and 
(bb)the selection of the tower for funding is based on objective criteria..  (C)Limitation on Federal shareSection 47124(b)(4) of title 49, United States Code, is amended by striking subparagraph (C). 
(4)Benefit-to-cost calculation for program applicantsSection 47124(b)(3) of title 49, United States Code, is amended by adding at the end the following:  (G)Benefit-to-cost calculationNot later than 90 days after receiving an application to the Contract Tower Program, the Secretary shall calculate a benefit-to-cost ratio (as described in subsection (d)) for the applicable air traffic control tower for purposes of selecting towers for participation in the Contract Tower Program.. 
(b)Safety auditsSection 47124(c) of title 49, United States Code, is amended— (1)by striking The Secretary and inserting the following: 
 
(1)Before date of transferBefore the date of transfer (as defined in section 90101(a)), the Secretary; and  (2)by adding at the end the following: 
 
(2)On and after date of transferOn and after the date of transfer (as defined in section 90101(a)), oversight of air traffic control towers that receive funding under this section shall be carried out in accordance with performance-based regulations and minimum safety standards prescribed under section 90501..  (c)Criteria To evaluate participantsSection 47124 of title 49, United States Code, is amended by adding at the end the following: 
 
(d)Criteria To evaluate participants 
(1)Timing of evaluations 
(A)Towers participating in cost-share programIn the case of an air traffic control tower that is operated under the program established under subsection (b)(3), the Secretary shall annually calculate a benefit-to-cost ratio with respect to the tower.  (B)Towers participating in contract tower programIn the case of an air traffic control tower that is operated under the program established under subsection (a) and continued under subsection (b)(1), the Secretary shall not calculate a benefit-to-cost ratio after the date of enactment of this subsection with respect to the tower unless the Secretary determines that the annual aircraft traffic at the airport where the tower is located has decreased— 
(i)by more than 25 percent from the previous year; or  (ii)by more than 60 percent cumulatively in the preceding 3-year period. 
(2)Costs to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall consider only the following costs: (A)The Federal Aviation Administration’s actual cost of wages and benefits of personnel working at the tower. 
(B)The Federal Aviation Administration’s actual telecommunications costs directly associated with the tower.  (C)The Federal Aviation Administration’s costs of purchasing and installing any air traffic control equipment that would not have been purchased or installed except for the operation of the tower. 
(D)The Federal Aviation Administration’s actual travel costs associated with maintaining air traffic control equipment that is owned by the Administration and would not be maintained except for the operation of the tower.  (3)Other criteria to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall add a 10 percentage point margin of error to the benefit-to-cost ratio determination to acknowledge and account for the direct and indirect economic and other benefits that are not included in the criteria the Secretary used in calculating that ratio. 
(4)Review of cost-benefit determinationsIn issuing a benefit-to-cost ratio determination under this section with respect to an air traffic control tower located at an airport, the Secretary shall implement the following procedures: (A)The Secretary shall provide the airport (or the State or local government having jurisdiction over the airport) at least 90 days following the date of receipt of the determination to submit to the Secretary a request for an appeal of the determination, together with updated or additional data in support of the appeal. 
(B)Upon receipt of a request for an appeal submitted pursuant to subparagraph (A), the Secretary shall— (i)transmit to the Administrator of the Federal Aviation Administration any updated or additional data submitted in support of the appeal; and 
(ii)provide the Administrator not more than 90 days to review the data and provide a response to the Secretary based on the review.  (C)After receiving a response from the Administrator pursuant to subparagraph (B), the Secretary shall— 
(i)provide the airport, State, or local government that requested the appeal at least 30 days to review the response; and  (ii)withhold from taking further action in connection with the appeal during that 30-day period. 
(D)If, after completion of the appeal procedures with respect to the determination, the Secretary requires the tower to transition into the program established under subsection (b)(3), the Secretary shall not require a cost-share payment from the airport, State, or local government for 1 year following the last day of the 30-day period described in subparagraph (C)..  135.Airport access roads in remote locationsNotwithstanding section 47102 of title 49, United States Code, for fiscal years 2017 through 2020, the definition of the term terminal development under that section includes the development of an airport access road that— 
(1)is located in a noncontiguous State;  (2)is not more than 3 miles in length; 
(3)connects to the nearest public roadways of not more than the 2 closest census designated places; and  (4)is constructed for the purpose of connecting the census designated places with a planned or newly constructed airport. 
136.Buy America requirements 
(a)Notice of waiversIf the Secretary of Transportation determines that it is necessary to waive the application of section 50101(a) of title 49, United States Code, based on a finding under section 50101(b) of that title, the Secretary, at least 10 days before the date on which the waiver takes effect, shall— (1)make publicly available, in an easily identifiable location on the website of the Department of Transportation, a detailed written justification of the waiver determination; and 
(2)provide an informal public notice and comment opportunity on the waiver determination.  (b)Annual reportFor each fiscal year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on waivers issued under section 50101 of title 49, United States Code, during the fiscal year. 
DAirport noise and environmental streamlining 
151.Recycling plans for airportsSection 47106(a)(6) of title 49, United States Code, is amended by inserting that includes the project before , the master plan.  152.Pilot program sunset (a)In generalSection 47140 of title 49, United States Code, is repealed. 
(b)Conforming amendmentSection 47140a of title 49, United States Code, is redesignated as section 47140.  (c)Clerical amendmentsThe analysis for chapter 471 of title 49, United States Code, is amended— 
(1)by striking the items relating to sections 47140 and 47140a; and  (2)by inserting after the item relating to section 47139 the following: 
 
 
47140. Increasing the energy efficiency of airport power sources.. 
153.Extension of grant authority for compatible land use planning and projects by State and local governmentsSection 47141(f) of title 49, United States Code, is amended by striking September 30, 2017 and inserting September 30, 2023.  154.Updating airport noise exposure mapsSection 47503(b) of title 49, United States Code, is amended to read as follows: 
 
(b)Revised maps 
(1)In generalAn airport operator that submitted a noise exposure map under subsection (a) shall submit a revised map to the Secretary if, in an area surrounding an airport, a change in the operation of the airport would establish a substantial new noncompatible use, or would significantly reduce noise over existing noncompatible uses, that is not reflected in either the existing conditions map or forecast map currently on file with the Federal Aviation Administration.  (2)TimingA submission under paragraph (1) shall be required only if the relevant change in the operation of the airport occurs during— 
(A)the forecast period of the applicable noise exposure map submitted by an airport operator under subsection (a); or  (B)the implementation period of the airport operator’s noise compatibility program.. 
155.Stage 3 aircraft study 
(a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a review of the potential benefits, costs, and other impacts that would result from a phaseout of covered stage 3 aircraft.  (b)ContentsThe review shall include— 
(1)a determination of the number, types, frequency of operations, and owners and operators of covered stage 3 aircraft;  (2)an analysis of the potential benefits, costs, and other impacts to air carriers, general aviation operators, airports, communities surrounding airports, and the general public associated with phasing out or reducing the operations of covered stage 3 aircraft, assuming such a phaseout or reduction is put into effect over a reasonable period of time; 
(3)a determination of lessons learned from the phaseout of stage 2 aircraft that might be applicable to a phaseout or reduction in the operations of covered stage 3 aircraft, including comparisons between the benefits, costs, and other impacts associated with the phaseout of stage 2 aircraft and the potential benefits, costs, and other impacts determined under paragraph (2);  (4)a determination of the costs and logistical challenges associated with recertifying stage 3 aircraft capable of meeting stage 4 noise levels; and 
(5)a determination of stakeholder views on the feasibility and desirability of phasing out covered stage 3 aircraft, including the views of— (A)air carriers; 
(B)airports;  (C)communities surrounding airports; 
(D)aircraft and avionics manufacturers;  (E)operators of covered stage 3 aircraft other than air carriers; and 
(F)such other stakeholders and aviation experts as the Comptroller General considers appropriate.  (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review. 
(d)Covered stage 3 aircraft definedIn this section, the term covered stage 3 aircraft means an aircraft weighing more than 75,000 pounds that is not capable of meeting the stage 4 noise levels in part 36 of title 14, Code of Federal Regulations.  156.Addressing community noise concernsWhen proposing a new area navigation departure procedure, or amending an existing procedure that would direct aircraft between the surface and 6,000 feet above ground level over noise sensitive areas, the Administrator of the Federal Aviation Administration shall consider the feasibility of dispersal headings or other lateral track variations to address community noise concerns, if— 
(1)the affected airport operator, in consultation with the affected community, submits a request to the Administrator for such a consideration;  (2)the airport operator’s request would not, in the judgment of the Administrator, conflict with the safe and efficient operation of the national airspace system; and 
(3)the effect of a modified departure procedure would not significantly increase noise over noise sensitive areas, as determined by the Administrator.  157.Study on potential health impacts of overflight noise (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an agreement with an eligible institution of higher education to conduct a study on the health impacts of noise from aircraft flights on residents exposed to a range of noise levels from such flights. 
(b)Scope of studyThe study shall— (1)include an examination of the incremental health impacts attributable to noise exposure that result from aircraft flights, including sleep disturbance and elevated blood pressure; 
(2)be focused on residents in the metropolitan area of— (A)Boston; 
(B)Chicago;  (C)the District of Columbia; 
(D)New York;  (E)the Northern California Metroplex; 
(F)Phoenix;  (G)the Southern California Metroplex; or 
(H)such other area as may be identified by the Administrator;  (3)consider, in particular, the incremental health impacts on residents living partly or wholly underneath flight paths most frequently used by aircraft flying at an altitude lower than 10,000 feet, including during takeoff or landing; and 
(4)include an assessment of the relationship between a perceived increase in aircraft noise, including as a result of a change in flight paths that increases the visibility of aircraft from a certain location, and an actual increase in aircraft noise, particularly in areas with high or variable levels of nonaircraft-related ambient noise.  (c)EligibilityAn institution of higher education is eligible to conduct the study if the institution— 
(1)has— (A)a school of public health that has participated in the Center of Excellence for Aircraft Noise and Aviation Emissions Mitigation of the Federal Aviation Administration; or 
(B)a center for environmental health that receives funding from the National Institute of Environmental Health Sciences;  (2)is located in one of the areas identified in subsection (b); 
(3)applies to the Administrator in a timely fashion;  (4)demonstrates to the satisfaction of the Administrator that the institution is qualified to conduct the study; 
(5)agrees to submit to the Administrator, not later than 3 years after entering into an agreement under subsection (a), the results of the study, including any source materials used; and  (6)meets such other requirements as the Administrator determines necessary. 
(d)ReportNot later than 90 days after the Administrator receives the results of the study, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results.  158.Environmental mitigation pilot program (a)In generalThe Secretary of Transportation shall carry out a pilot program involving not more than 6 projects at public-use airports in accordance with this section. 
(b)GrantsIn carrying out the program, the Secretary may make grants to sponsors of public-use airports from funds apportioned under section 47117(e)(1)(A) of title 49, United States Code.  (c)Use of fundsAmounts from a grant received by the sponsor of a public-use airport under the program shall be used for environmental mitigation projects that will measurably reduce or mitigate aviation impacts on noise, air quality, or water quality at the airport or within 5 miles of the airport. 
(d)EligibilityNotwithstanding any other provision of chapter 471 of title 49, United States Code, an environmental mitigation project approved under this section shall be treated as eligible for assistance under that chapter.  (e)Selection criteriaIn selecting from among applicants for participation in the program, the Secretary may give priority consideration to projects that— 
(1)will achieve the greatest reductions in aircraft noise, airport emissions, or airport water quality impacts either on an absolute basis or on a per dollar of funds expended basis; and  (2)will be implemented by an eligible consortium. 
(f)Federal shareThe Federal share of the cost of a project carried out under the program shall be 50 percent.  (g)Maximum amountNot more than $2,500,000 may be made available by the Secretary in grants under the program for any single project. 
(h)Identifying best practicesThe Secretary may establish and publish information identifying best practices for reducing or mitigating aviation impacts on noise, air quality, and water quality at airports or in the vicinity of airports based on the projects carried out under the program.  (i)SunsetThe program shall terminate 5 years after the Secretary makes the first grant under the program. 
(j)DefinitionsIn this section, the following definitions apply: (1)Eligible consortiumThe term eligible consortium means a consortium that is comprised of 2 or more of the following entities: 
(A)Businesses incorporated in the United States.  (B)Public or private educational or research organizations located in the United States. 
(C)Entities of State or local governments in the United States.  (D)Federal laboratories. 
(2)Environmental mitigation projectThe term environmental mitigation project means a project that— (A)introduces new environmental mitigation techniques or technologies that have been proven in laboratory demonstrations; 
(B)proposes methods for efficient adaptation or integration of new concepts into airport operations; and  (C)will demonstrate whether new techniques or technologies for environmental mitigation are— 
(i)practical to implement at or near multiple public-use airports; and  (ii)capable of reducing noise, airport emissions, or water quality impacts in measurably significant amounts. 
159.Aircraft noise exposure 
(a)ReviewThe Administrator of the Federal Aviation Administration shall conduct a review of the relationship between aircraft noise exposure and its effects on communities around airports.  (b)Report (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the results of the review. 
(2)Preliminary recommendationsThe report shall contain such preliminary recommendations as the Administrator determines appropriate for revising the land use compatibility guidelines in part 150 of title 14, Code of Federal Regulations, based on the results of the review and in coordination with other agencies.  160.Community involvement in FAA NextGen projects located in metroplexes (a)Community involvement policyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete a review of the Federal Aviation Administration’s community involvement practices for Next Generation Air Transportation System (NextGen) projects located in metroplexes identified by the Administration. The review shall include, at a minimum, a determination of how and when to engage airports and communities in performance-based navigation proposals. 
(b)ReportNot later than 60 days after completion of the review, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— (1)how the Administration will improve community involvement practices for NextGen projects located in metroplexes; 
(2)how and when the Administration will engage airports and communities in performance-based navigation proposals; and  (3)lessons learned from NextGen projects and pilot programs and how those lessons learned are being integrated into community involvement practices for future NextGen projects located in metroplexes. 
161.Critical habitat on or near airport property 
(a)Federal agency requirementsThe Secretary of Transportation, to the maximum extent practicable, shall work with the heads of appropriate Federal agencies to ensure that designations of critical habitat, as that term is defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532), on or near airport property do not— (1)result in conflicting statutory, regulatory, or Federal grant assurance requirements for airports or aircraft operators; 
(2)interfere with the safe operation of aircraft; or  (3)occur on airport-owned lands that have become attractive habitat for a threatened or endangered species because such lands— 
(A)have been prepared for future development;  (B)have been designated as noise buffer land; or 
(C)are held by the airport to prevent encroachment of uses that are incompatible with airport operations.  (b)State requirementsIn a State where a State agency is authorized to designate land on or near airport property for the conservation of a threatened or endangered species in the State, the Secretary, to the maximum extent practicable, shall work with the State in the same manner as the Secretary works with the heads of Federal agencies under subsection (a). 
162.Clarification of reimbursable allowed costs of FAA memoranda of agreementSection 47504(c)(2) of title 49, United States Code, is amended— (1)in subparagraph (D) by striking and at the end; 
(2)in subparagraph (E) by striking the period at the end and inserting ; and; and  (3)by adding at the end the following: 
 
(F)to an airport operator of a congested airport (as defined in section 47175) and a unit of local government referred to in paragraph (1)(B) to carry out a project to mitigate noise, if the project— (i)consists of— 
(I)replacement windows, doors, and the installation of through-the-wall air-conditioning units; or  (II)a contribution of the equivalent costs to be used for reconstruction, if reconstruction is the preferred local solution; 
(ii)is located at a school near the airport; and  (iii)is included in a memorandum of agreement entered into before September 30, 2002, even if the airport has not met the requirements of part 150 of title 14, Code of Federal Regulations, and only if the financial limitations of the memorandum are applied.. 
IIAmerican Air Navigation Services Corporation 
201.PurposesIt is declared to be the purpose of Congress in this title to transfer operation of air traffic services currently provided by the Federal Aviation Administration to a separate not-for-profit corporate entity to provide for the more efficient operation and improvement of air traffic services.  AEstablishment of Air Traffic Services Provider 211.American Air Navigation Services Corporation (a)In generalTitle 49, United States Code, is amended by adding at the end the following: 
 
XIAmerican Air Navigation Services Corporation 
 
ChapterSec. 
901.General Provisions90101 
903.Establishment of Air Traffic Services Provider; Transfer of Air Traffic Services90301 
905.Regulation of Air Traffic Services Provider90501 
907.General Rights of Access to Airspace, Airports, and Air Traffic Services Vital for Ensuring Safe Operations for All Users90701 
909.Continuity of Air Traffic Services to Department of Defense and Other Public Agencies90901 
911.Employee Management91101 
913.Other Matters91301 
915.Congressional Oversight of Air Traffic Services Provider91501 
901General Provisions 
 
Sec. 
90101. Definitions. 
90101.Definitions 
(a)In generalIn this subtitle, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the FAA. 
(2)Air traffic servicesThe term air traffic services means services— (A)used for the monitoring, directing, control, and guidance of aircraft or flows of aircraft and for the safe conduct of flight, including communications, navigation, and surveillance services and provision of aeronautical information; and 
(B)provided directly, or contracted for, by the FAA before the date of transfer.  (3)Air traffic services userThe term air traffic services user means any individual or entity using air traffic services provided by the Corporation within United States airspace or international airspace delegated to the United States. 
(4)BoardThe term Board means the Board of Directors of the Corporation.  (5)CEOThe term CEO means the Chief Executive Officer of the Corporation. 
(6)Charge; feeThe terms charge and fee mean any rate, charge, fee, or other service charge for the use of air traffic services.  (7)CorporationThe term Corporation means the American Air Navigation Services Corporation established under this subtitle. 
(8)Date of transferThe term date of transfer means the date on which the Corporation assumes operational control of air traffic services from the FAA pursuant to this subtitle, which shall be October 1, 2020.  (9)DirectorThe term Director means a Director of the Board. 
(10)FAAThe term FAA means the Federal Aviation Administration.  (11)Interim CEOThe term Interim CEO means the Interim Chief Executive Officer of the Corporation. 
(12)Regional air carrierThe term regional air carrier means an air carrier operating under part 121 of title 14, Code of Federal Regulations, that— (A)exclusively or primarily operates aircraft with a seating capacity of 76 seats or fewer; and 
(B)is not majority owned or controlled by any other air carrier or air carrier holding company.  (13)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)Applicability of other definitionsExcept with respect to the terms specifically defined in this subtitle, the definitions contained in section 40102(a) shall apply to the terms used in this subtitle.  903Establishment of Air Traffic Services Provider; Transfer of Air Traffic Services  Sec. 90301. Establishment of Corporation. 90302. Transfer of air traffic services. 90303. Role of Secretary in transferring air traffic services to Corporation. 90304. Status and applicable laws. 90305. Nomination Panels for Board. 90306. Board of Directors. 90307. Fiduciary duties and qualifications of Directors. 90308. Bylaws and duties. 90309. Committees of Board; independent auditors. 90310. Advisory Board. 90311. Officers and their responsibilities. 90312. Authority of Corporation. 90313. Charges and fees for air traffic services. 90314. Preemption of authority over air traffic services. 90315. Actions by and against Corporation. 90316. Transfer of Federal personnel to Corporation. 90317. Transfer of facilities to Corporation. 90318. Approval of transferred air navigation facilities and other equipment. 90319. Use of spectrum systems and data. 90320. Transition plan. 90301.Establishment of Corporation (a)Federal charterThere is established a federally chartered, not-for-profit corporation to be known as the American Air Navigation Services Corporation, which shall be incorporated in a State of its choosing. 
(b)Corporation name 
(1)In generalThe Corporation may conduct its business and affairs, and otherwise hold itself out, as the American Air Navigation Services Corporation in any jurisdiction.  (2)Exclusive rightThe Corporation shall have the exclusive right to use the name American Air Navigation Services Corporation. 
(3)Alternative nameThe Corporation may do business under a name other than the American Air Navigation Services Corporation at its choosing.  90302.Transfer of air traffic services (a)In generalThe Secretary shall transfer operational control over air traffic services within United States airspace and international airspace delegated to the United States to the Corporation on the date of transfer in a systematic and orderly manner that ensures continuity of safe air traffic services. 
(b)Management and operation of air traffic servicesSubject to section 90501, including the performance-based regulations and minimum safety standards prescribed under that section, the Corporation may establish and carry out plans for the management and operation of air traffic services within United States airspace and international airspace delegated to the United States.  (c)Entities authorized To provide air traffic services after date of transferAfter the date of transfer, no entity, other than the Corporation, is authorized or permitted to provide air traffic services within United States airspace or international airspace delegated to the United States, except for— 
(1)the Department of Defense, as authorized by chapter 909;  (2)entities to which the United States has delegated certain air traffic services responsibilities; 
(3)entities with which the Corporation has contracted for the provision of air traffic services; and  (4)entities authorized to operate an unmanned aircraft traffic management system or service pursuant to section 45506 or 45507. 
90303.Role of Secretary in transferring air traffic services to Corporation 
(a)In generalAs appropriate, and except as otherwise provided, the Secretary shall manage and execute the transfer of operational control over air traffic services pursuant to section 90302(a) and any related transition processes and procedures.  (b)NondelegationExcept as otherwise provided, the Secretary may not delegate any of the authority or requirements under this subtitle to the Administrator. 
90304.Status and applicable laws 
(a)Non-Federal entityThe Corporation is not a department, agency, or instrumentality of the United States Government, and is not subject to title 31.  (b)LiabilityThe United States Government shall not be liable for the actions or inactions of the Corporation. 
(c)Not-For-Profit corporationThe Corporation shall maintain its status as a not-for-profit corporation exempt from taxation under the Internal Revenue Code of 1986.  (d)No Federal guaranteeAny debt assumed by the Corporation shall not have an implied or explicit Federal guarantee. 
90305.Nomination Panels for Board 
(a)In generalThe Nomination Panels described in subsection (b) shall be responsible for nominating individuals to serve as Directors pursuant to section 90306.  (b)Nomination PanelsThe Nomination Panels shall be as follows: 
(1)Passenger Air Carrier Nomination PanelA Passenger Air Carrier Nomination Panel composed of passenger air carrier representatives, with each air carrier with more than 30,000,000 annual passenger enplanements designating 1 representative to the Panel.  (2)Cargo Air Carrier Nomination PanelA Cargo Air Carrier Nomination Panel composed of cargo air carrier representatives, with each all-cargo air carrier with more than 1,000,000 total annual enplaned cargo revenue tons designating 1 representative to the Panel. 
(3)Regional Air Carrier Nomination PanelA Regional Air Carrier Nomination Panel composed of regional air carrier representatives, with each of the 3 largest regional air carriers, as measured by annual passenger enplanements, designating 1 representative to the Panel.  (4)General Aviation Nomination PanelA General Aviation Nomination Panel composed of 6 representatives designated by the principal organization representing noncommercial owners and recreational operators of general aviation aircraft. 
(5)Business Aviation Nomination PanelA Business Aviation Nomination Panel composed of— (A)2 representatives designated by the principal organization representing owners, operators, and users of general aviation aircraft used exclusively in furtherance of business enterprises; 
(B)2 representatives designated by the principal organization representing aviation-related businesses, including fixed-base operators; and  (C)2 representatives designated by the principal organization representing aerospace manufacturers of general aviation aircraft and equipment. 
(6)Air Traffic Controller Nomination PanelAn Air Traffic Controller Nomination Panel composed of 6 representatives designated by the largest organization engaged in collective bargaining on behalf of air traffic controllers employed by the Corporation.  (7)Airport Nomination PanelAn Airport Nomination Panel composed of— 
(A)3 representatives designated by the principal organization representing commercial service airports; and  (B)3 representatives designated by the principal organization representing airport executives. 
(8) Commercial Pilot Nomination PanelA Commercial Pilot Nomination Panel composed of commercial pilot representatives, with each organization engaged in collective bargaining on behalf of air carrier pilots with more than 5,000 members designating 1 member to the Panel.  (c)Determination of entities (1)Before date of transferBefore the date of transfer, and not later than 30 days after the date of enactment of this subtitle, the Secretary shall determine the entities referred to in subsection (b). 
(2)After date of transferOn and after the date of transfer, the Board shall determine the entities referred to in subsection (b), in accordance with the bylaws of the Corporation.  (3)StatisticsIn determining annual statistics for purposes of this subsection, the Secretary and the Board shall utilize data published by the Department of Transportation for the most recent calendar year. 
(4)Limitations 
(A)Single designationNo entity determined under this subsection may designate a representative to more than 1 Nomination Panel.  (B)Carriers owned or controlled by same holding companyIf 2 or more air carriers determined under this subsection are owned or controlled by the same holding company, only 1 of those air carriers may designate a representative to a Nomination Panel. 
(d)TermsAn individual on a Nomination Panel shall serve at the pleasure of the entity that the individual is representing.  (e)QualificationsOnly an individual who is a citizen of the United States may be designated to a Nomination Panel. 
(f)ProhibitionsAn individual may not serve on a Nomination Panel if the individual is— (1)an officer or employee of the Corporation; 
(2)a Member of Congress or an elected official serving in a State, local, or Tribal government; or  (3)an officer or employee of the Federal Government or any State, local, or Tribal government. 
(g)Largest organization engaged in collective bargaining on behalf of air traffic controllers employed by the Corporation definedBefore the date of transfer, in this section, the term largest organization engaged in collective bargaining on behalf of air traffic controllers employed by the Corporation means the largest organization engaged in collective bargaining on behalf of air traffic controllers employed by the FAA.  90306.Board of Directors (a)AuthorityThe powers of the Corporation shall be vested in a Board of Directors that governs the Corporation. 
(b)Composition of BoardThe Board shall be composed of the following Directors: (1)The CEO. 
(2)2 Directors appointed by the Secretary.  (3)1 Director nominated by the Passenger Air Carrier Nomination Panel. 
(4)1 Director nominated by the Cargo Air Carrier Nomination Panel.  (5)1 Director nominated by the Regional Air Carrier Nomination Panel. 
(6)1 Director nominated by the General Aviation Nomination Panel.  (7)1 Director nominated by the Business Aviation Nomination Panel. 
(8)1 Director nominated by the Air Traffic Controller Nomination Panel.  (9)1 Director nominated by the Airport Nomination Panel. 
(10)1 Director nominated by the Commercial Pilot Nomination Panel.  (11)2 Directors nominated and selected by the other Directors. 
(c)Nominations and appointments 
(1)Prior to date of transfer 
(A)Submission of nomination listsBefore the date of transfer, and not later than 60 days after the date of enactment of this subtitle, each Nomination Panel shall submit to the Secretary a list, chosen by consensus, of 4 individuals nominated to be Directors.  (B)Appointment and selectionNot later than 30 days after the date on which the last nomination list is submitted under subparagraph (A), the Secretary shall— 
(i)appoint 2 individuals to be Directors under subsection (b)(2); and  (ii)select, pursuant to subsection (b), the appropriate number of individuals to be Directors from each nomination list. 
(C)ResubmissionA Nomination Panel shall resubmit a list submitted under subparagraph (A), not later than 15 days after notification by the Secretary of the need to resubmit the list, if the Secretary determines that an individual on the list is— (i)not qualified to serve as a Director under section 90307; or 
(ii)otherwise not fit to serve as a Director.  (D)At-large DirectorsNot later than 30 days after the Secretary appoints and selects the Directors pursuant to subparagraph (B), the Board shall nominate and select the additional Directors under subsection (b)(11) by a two-thirds vote. 
(2)After date of transfer 
(A)NominationAs appropriate, a Nomination Panel shall submit to the Board a list, chosen by consensus, of 4 individuals nominated to be Directors.  (B)SelectionThe Board shall select, pursuant to subsection (b), the appropriate number of individuals to be Directors from a list submitted by a Nomination Panel. 
(C)ResubmissionA Nomination Panel shall resubmit a list submitted under subparagraph (A), not later than 15 days after notification by the Board of the need to resubmit the list, if the Board determines that more than 1 individual on the list is— (i)not qualified to serve as a Director under section 90307; or 
(ii)otherwise not fit to serve as a Director.  (D)At-large DirectorsThe Board shall nominate and select Directors under subsection (b)(11) in accordance with the bylaws of the Corporation. 
(E)Appointed DirectorsNone of the Directors appointed by the Secretary under subsection (b)(2) shall be subject to approval by the Board.  (d)ChairpersonThe Chairperson of the Board shall— 
(1)be selected from among the Directors (other than the CEO) by a majority vote of the Directors; and  (2)subject to subsection (e), serve until replaced by a majority vote of the Directors. 
(e)Terms 
(1)Initial termsThe term of each Director appointed, or nominated and selected, before the date of transfer (other than the CEO) shall expire on the date that is 2 years after the date of transfer.  (2)Subsequent termsThe term of each Director appointed, or nominated and selected, on or after the date of transfer (other than the CEO) shall be 4 years, except as provided by paragraph (3). 
(3)StaggeringThe Board shall stagger the duration of the terms of the initial Directors appointed, or nominated and selected, after the date of transfer to promote the stability of the Board.  (4)Term limitExcept as provided by subsection (f)(3), a Director may not serve on the Board for more than 8 years. 
(f)Vacancies 
(1)Before date of transferBefore the date of transfer, a vacancy on the Board shall be filled in the manner in which the original appointment or selection was made.  (2)After date of transferAfter the date of transfer, a vacancy on the Board shall be filled in the manner in which the original appointment was made (in the case of Directors appointed under subsection (b)(2)) or in the manner described under subsection (c)(2) (in the case of Directors nominated by Nomination Panels or the Board). 
(3)Service until successor takes officeA Director may serve after the expiration of the Director’s term until a successor has been appointed or nominated and selected.  (g)Meetings and quorum (1)Meetings (A)In generalThe Board shall meet at the call of the Chairperson (or as otherwise provided in the bylaws) and, at a minimum, on a quarterly basis. 
(B)Initial meetingNot later than 90 days after the date of enactment of this subtitle, the Board shall hold its initial meeting.  (C)In-person meetingAt least 1 meeting of the Board each year shall be conducted in person. 
(2)QuorumA quorum of the Board, consisting of a majority of the Directors then in office, shall be required to conduct any business of the Board.  (3)Approval of Board actionsExcept as otherwise provided, the threshold for approving Board actions shall be as set forth in the bylaws. 
(h)Removal of DirectorsA Director may be removed in accordance with section 90307(c) and the bylaws of the Corporation.  90307.Fiduciary duties and qualifications of Directors (a)Fiduciary dutiesThe fiduciary duties of a Director shall be solely and exclusively to the Corporation. 
(b)Qualifications 
(1)In generalOnly a citizen of the United States may be appointed or nominated as a Director.  (2)ProhibitionsAn individual may not serve as a Director if the individual— 
(A)is an officer, agent, or employee of the Corporation (other than the CEO);  (B)is, or has been within the preceding 2 years, a Member of Congress; 
(C)is an elected official serving in a State, local, or Tribal government;  (D)is an officer or employee of the Federal Government or any State, local, or Tribal government; 
(E)is a director, officer, trustee, agent, or employee of— (i)a bargaining agent that represents employees of the Corporation; 
(ii)an entity that has a material interest as a supplier, client, or user of the Corporation’s services; or  (iii)any of the entities determined under section 90305(c); 
(F)receives any form of compensation or material benefit from an entity that has a material interest as a supplier, client, or user of the Corporation’s services, excluding compensation from a defined benefit plan resulting from the individual’s past employment; or  (G)has or holds any other fiduciary duty, legal obligation, office, employed position, or material interest that would prevent the individual from satisfying the requirements of subsection (a) under the applicable laws of the State in which the Corporation is incorporated. 
(3)ExceptionSubparagraphs (C) and (D) of paragraph (2) shall not apply to an individual solely because the individual is an elected member of a school board or is employed by an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).  (c)Breach of fiduciary duty to Corporation (1)In generalThe Board shall remove any Director who breaches a fiduciary duty to the Corporation— 
(A)pursuant to procedures to be established in the bylaws of the Corporation; and  (B)not later than 30 days after determining that a breach has occurred. 
(2)Limited private right of actionThe Corporation shall have the exclusive right to seek injunctive or monetary relief (or both) against a Director or former Director for a breach of a fiduciary duty to the Corporation.  (d)Prohibition on indemnification and certain insuranceNotwithstanding section 90312 or any other provision of law, the Corporation shall neither indemnify nor procure insurance to indemnify any Director for liability relating to a breach of a fiduciary duty to the Corporation. 
90308.Bylaws and duties 
(a)In generalThe Board shall adopt and amend the bylaws of the Corporation.  (b)BylawsThe bylaws of the Corporation shall include, at a minimum— 
(1)the duties and responsibilities of the Board (including those described in subsection (c)), officers, Advisory Board, and committees of the Corporation; and  (2)the operational procedures of the Corporation. 
(c)Duties and responsibilities of BoardThe Board shall be responsible for actions of the Corporation, including— (1)adoption of an annual budget; 
(2)approval of a strategic plan, including updates thereto, and other plans supporting the strategy laid out in the strategic plan;  (3)adoption of an annual action plan; 
(4)authorization of any form or instrument of indebtedness, including loans and bond issues;  (5)assessment, modification, and collection of charges and fees for air traffic services in accordance with the standards described in section 90313; 
(6)hiring and supervision of the CEO;  (7)establishment and maintenance of an appropriately funded reserve fund; 
(8)adoption of a code of conduct and code of ethics for Directors, officers, agents, and employees of the Corporation;  (9)establishment of a process for ensuring that the fiduciary duties of a Director are solely and exclusively to the Corporation; 
(10)establishment of a process for the removal of a Director, including the removal of a Director for breach of a fiduciary duty to the Corporation; and  (11)adoption of a process for filling vacancies on the Board. 
90309.Committees of Board; independent auditors 
(a)Committees of BoardThe Board shall establish and maintain a Safety Committee, a Compensation Committee, a Technology Committee, and such other committees as the Board determines are necessary or appropriate to carry out the responsibilities of the Board effectively. Such committees shall be composed solely of Directors.  (b)Independent auditorsThe Board shall retain independent auditors to conduct annual audits of the Corporation’s financial statements and internal controls. 
90310.Advisory Board 
(a)EstablishmentThere shall be an Advisory Board of the Corporation.  (b)DutiesThe Advisory Board— 
(1)shall conduct such activities as the Board determines appropriate;  (2)shall submit to the Board recommendations for Directors to be nominated and selected under section 90306(b)(11); and 
(3)may, on its own initiative, study, report, and make recommendations to the Board on matters relating to the Corporation’s provision of air traffic services and associated safety considerations.  (c)Membership (1)NumberThe Advisory Board shall consist of not more than 15 individuals, who are citizens of the United States, representing interested entities. 
(2)RepresentativesThe members of the Advisory Board shall include, at a minimum, representatives of the following: (A)Air carriers. 
(B)General aviation.  (C)Business aviation. 
(D)Commercial service airports.  (E)Operators and manufacturers of commercial unmanned aircraft systems. 
(F)Appropriate labor organizations.  (G)The Department of Defense. 
(H)Small communities, including at least 1 community primarily served by a nonhub airport.  (d)Structure; termsThe membership and structure of the Advisory Board, including the duration that individuals may serve on the Advisory Board, shall be determined by the Board in accordance with the bylaws of the Corporation. 
90311.Officers and their responsibilities 
(a)Chief Executive Officer 
(1)Hiring 
(A)In generalThe Corporation shall have a Chief Executive Officer, who shall be hired by the Board to manage the Corporation.  (B)QualificationsThe CEO shall be an individual who— 
(i)is a citizen of the United States;  (ii)satisfies the qualifications to serve as a Director under section 90307; and 
(iii)by reason of professional background and experience, is especially qualified to manage the Corporation.  (2)DutiesThe CEO shall— 
(A)be responsible for the management and direction of the Corporation, including its officers and employees, and for the exercise of all powers and responsibilities of the Corporation;  (B)establish Corporation offices and define the responsibilities and duties of the offices, with full authority to organize the Corporation as required; and 
(C)designate an officer of the Corporation who is vested with the authority to act in the capacity of the CEO if the CEO is absent or incapacitated.  (3)Scope of authority (A)In generalThe CEO shall be subject to the policy guidance of the Board, report to the Board, and serve at the pleasure of the Board. 
(B)Authority of BoardThe Board may modify or revoke actions of the CEO pursuant to procedures set forth in the bylaws of the Corporation.  (b)Other officers and employees (1)In generalThe CEO shall appoint such other officers and employees of the Corporation as the CEO determines appropriate. 
(2)Chief operating officer; chief financial officerAn appointment of an individual as chief operating officer or chief financial officer by the CEO shall be subject to the approval of the Board.  (3)Delegation of functionsThe CEO may delegate to the other officers and employees of the Corporation any of the functions of the Corporation. 
(4)CompensationCompensation for the CEO, chief operating officer, and chief financial officer shall be set by the Board.  (c)Interim CEO (1)HiringNot later than 60 days after the date of the Secretary’s appointment and selection of Directors under section 90306(c)(1)(B), the Board shall hire an Interim Chief Executive Officer who meets the qualifications specified in subsection (a)(1)(B). 
(2)Authority and term 
(A)AuthorityThe Interim CEO shall— (i)exercise the same authority as the CEO, including serving on the Board; 
(ii)carry out the same duties as the CEO; and  (iii)be subject to the same prohibitions and limitations as the CEO. 
(B)TermThe Interim CEO shall serve until the Board hires a CEO.  (3)Statutory constructionNothing in this subsection may be construed to restrict the ability of the Board to hire the individual serving as the Interim CEO to be the CEO. 
90312.Authority of Corporation 
(a)General authorityExcept as otherwise provided in this subtitle, the Corporation— (1)shall have perpetual succession in its corporate name unless dissolved by law; 
(2)may adopt and use a corporate seal;  (3)may own, lease, use, improve, and dispose of such property as the Corporation considers necessary to carry out the purposes of the Corporation; 
(4)may contract with other parties;  (5)may sue or be sued; 
(6)may be held liable under civil and criminal law;  (7)may indemnify the Directors, including the Interim CEO or CEO, and other officers, agents, and employees of the Corporation; and 
(8)shall have such other corporate powers as are necessary or appropriate to carry out the purposes of this subtitle and of the Corporation.  (b)Limitations (1)Business activitiesThe Corporation may only engage in business activities that are— 
(A)related to carrying out air traffic services; or  (B)ancillary or incidental to carrying out such services. 
(2)Equity sharesThe Corporation may not issue or sell equity shares in the Corporation.  90313.Charges and fees for air traffic services (a)Assessment and collection of charges and feesBeginning on the date of transfer, and subject to this section and section 90502, the Corporation may assess and collect charges and fees from air traffic services users for air traffic services provided by the Corporation in United States airspace or international airspace delegated to the United States. 
(b)Board approval of charges and feesThe Board shall— (1)approve a proposal for— 
(A)an initial schedule of charges and fees pursuant to subsection (g); and  (B)any change in the charges or fees; 
(2)provide air traffic services users and other interested persons notice of a proposal approved under paragraph (1) in a manner and form prescribed by the Secretary; and  (3)submit a proposal approved under paragraph (1) (other than a proposal to decrease a charge or fee) to the Secretary 90 days prior to the effective date of the proposal in a manner and form prescribed by the Secretary. 
(c)Secretarial review 
(1)Public commentUpon receiving a proposal from the Corporation under subsection (b)(3), the Secretary shall solicit public comments on the proposal for a 30-day period.  (2)Secretarial approval (A)In generalNot later than 15 days after the last day of the 30-day public comment period, the Secretary shall— 
(i)approve the proposal upon determining that the proposal complies with the standards in subsection (d); or  (ii)disapprove the proposal upon determining that the proposal does not comply with the standards in subsection (d). 
(B)Effectiveness of proposalIf the Secretary does not issue a timely decision pursuant to subparagraph (A), the proposal shall be deemed approved.  (d)StandardsThe Secretary shall apply the following standards in reviewing a proposal from the Corporation under subsection (c): 
(1)The amount or type of charges and fees paid by an air traffic services user may not— (A)be determinant of the air traffic services provided to the user; or 
(B)adversely impact the ability of the user to use or access any part of the national airspace system.  (2)Charges and fees shall be consistent with the document titled ICAO’s Policies on Charges for Airports and Air Navigation Services, Ninth Edition, 2012. 
(3)Charges and fees may not be discriminatory.  (4)Charges and fees shall be consistent with United States international obligations. 
(5)Certain categories of air traffic services users may be charged on a flat fee basis so long as the charge or fee is otherwise consistent with this subsection.  (6)Charges and fees may not be imposed for air traffic services provided with respect to operations of aircraft that qualify as public aircraft under sections 40102(a) and 40125. 
(7)Charges and fees may not be imposed for air traffic services provided with respect to aircraft operations conducted pursuant to part 91, 133, 135, 136, or 137 of title 14, Code of Federal Regulations.  (8)Charges and fees may not be structured such that air traffic services users have incentives to operate in ways that diminish safety to avoid the charges and fees. 
(9)Charges and fees, based on reasonable and financially sound projections, may not generate revenues exceeding the Corporation’s current and anticipated financial requirements in relation to the provision of air traffic services.  (e)Corporation’s financial requirementsIn determining whether a proposal received from the Corporation under subsection (b) would generate revenues in compliance with subsection (d)(9), the Secretary shall consider costs and other liabilities of the Corporation, including— 
(1)costs incurred before the date of transfer;  (2)operations and maintenance costs; 
(3)management and administrative costs;  (4)depreciation costs; 
(5)interest costs and other expenses related to debt servicing;  (6)cash reserves or other requirements needed to maintain credit ratings or comply with debt covenants; and 
(7)any tax liability.  (f)Payment of charges and fees (1)In generalAn air traffic services user shall pay a charge or fee assessed by the Corporation under subsection (a) for services rendered and any interest and penalties assessed under paragraph (2). 
(2)Late payment or nonpaymentThe Corporation may assess and collect interest and penalties for late payment or nonpayment of a charge or fee assessed by the Corporation under subsection (a).  (3)Private right of actionThe Corporation may file suit in any district court of the United States having jurisdiction over the parties, without respect to the amount in controversy and without regard to the citizenship of the parties, to enforce this subsection not later than 2 years after the date on which a claim accrues. A claim accrues, under this paragraph, upon the rendering of the relevant air traffic services by the Corporation. 
(g)Initial scheduleNotwithstanding subsection (b)(3), the Corporation shall propose an initial schedule of charges and fees at least 180 days before the date of transfer.  (h)Aircraft operation definedIn this section, the term aircraft operation means the movement of an aircraft beginning with the take-off of the aircraft and ending with the landing of the aircraft. 
90314.Preemption of authority over air traffic services 
(a)State definedIn this section, the term State means a State, the District of Columbia, and a territory or possession of the United States.  (b)PreemptionA State, political subdivision of a State, or political authority of at least 2 States may not enact or enforce a law, regulation, or other provision having the force and effect of law related to air traffic services. 
(c)Airport owner or operatorSubsection (b) may not be construed to limit a State, political subdivision of a State, or political authority of at least 2 States that owns or operates a landing area from carrying out its proprietary powers and rights over the landing area.  90315.Actions by and against Corporation (a)Jurisdiction for legal actions generally (1)Jurisdiction of United States district courtsThe United States district courts shall have original jurisdiction over all actions brought by or against the Corporation, except as otherwise provided in this subtitle. 
(2)Removal of actions in State courtsAny action brought in a State court to which the Corporation is a party shall be removed to the appropriate United States district court under the provisions of chapter 89 of title 28.  (b)Testimony of Corporation employees (1)In generalExcept with the consent of the chief legal officer of the Corporation, employees of the Corporation may not provide expert opinion or expert testimony in civil litigation related to the Corporation. 
(2)ExceptionsThe Corporation may prescribe the circumstances, if any, under which employees of the Corporation may provide expert opinion or expert testimony in civil litigation related to the Corporation.  90316.Transfer of Federal personnel to Corporation (a)Transfer of FAA employees to Corporation (1)ProcessNot later than 180 days after the date of enactment of this subtitle, the Secretary, after meeting and conferring with the CEO and representatives of the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, shall commence a process to determine, consistent with the purposes of this subtitle, which activities and employees, or categories of employees, of the FAA shall be transferred to the Corporation on or before the date of transfer. 
(2)Determination; transferThe Secretary shall— (A)not later than 180 days prior to the date of transfer, complete the determination of which activities, employees, or categories of employees shall be transferred to the Corporation under paragraph (1); 
(B)upon completing the determination, notify the CEO, the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, and all affected employees of such determination; and  (C)on or before the date of transfer, transfer such activities, employees, or categories of employees. 
(b)Subsequent transfer of employees 
(1)In general 
(A)Transfers from FAA to CorporationDuring the 180-day period beginning on the date of transfer, the Secretary, after meeting and conferring with the CEO and representatives of the certified labor organizations recognized under section 91105 and labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, may transfer an employee from the FAA to the Corporation if the Secretary, after meeting and conferring with the CEO and the representatives, finds that the determination with respect to the employee under subsection (a) was inconsistent with the purposes of this subtitle.  (B)Transfers from Corporation to FAADuring the 180-day period beginning on the date of transfer, the Secretary, after meeting and conferring with the CEO and representatives of the certified labor organizations recognized under section 91105 and labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees, may transfer an employee from the Corporation to the FAA if the Secretary, after the consultation with the CEO and the representatives, finds that the determination with respect to the employee under subsection (a) was inconsistent with the purposes of this subtitle. 
(2)Reemployment of Federal employeesAn employee transferred from the Corporation to the FAA under this subsection shall be entitled to the same rights and benefits, and reemployment, in the same manner as if covered by section 3582 of title 5 notwithstanding section 8347(o), 8713, or 8914 of such title.  (3)Election of benefits for employees subject to delayed transfer to CorporationIn the case of an employee of the FAA transferred to the Corporation under this subsection, such employee shall be afforded the opportunity to make the election provided under section 91102(b) with respect to benefits. 
(c)Corporation employee benefitsAt least 180 days before the date of transfer, the Corporation shall establish a compensation and benefits program for— (1)employees hired by the Corporation after the date of transfer; and 
(2)employees that make the election under section 91102(b)(1)(A)(ii).  (d)Protections for employees not transferred to CorporationFor those employees of the FAA directly involved in the operation of air traffic services who are not transferred to the Corporation pursuant to subsection (a) or who transferred back to the FAA pursuant to subsection (b), the Secretary shall provide to such employees compensation and benefits consistent with the applicable collective-bargaining agreement that are not less than the level of compensation and benefits provided to such FAA employees prior to the date of transfer unless mutually agreed to by the FAA and representatives of the certified labor organization. 
(e)Suitability, clearances, and medical qualificationsAll federally issued or federally required credentials, certificates, clearances, medical qualifications, access rights, substance testing results, and any other Federal permissions or approvals held by any employee of the FAA in the operation of air traffic services that are valid and effective on the day prior to the date of transfer shall remain valid and effective after the date of transfer— (1)unless revoked for cause; or 
(2)until equivalent or substantially equivalent credentials, certificates, clearances, medical qualifications, access rights, substance testing results, and any other Federal permissions or approvals have been issued to the employee on or after the date of transfer.  (f)Transition agreements (1)Bipartite agreement (A)MeetingsAt least 180 days before the date of transfer, the Corporation shall meet with the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees to resolve employment-related transition matters that affect employees represented by those labor organizations and that are not otherwise covered under this section. 
(B)Duty to bargain in good faithThe Corporation and the labor organizations described in subparagraph (A) (in this subsection referred to as the parties) shall be subject to the duty to bargain in good faith under chapter 911 in any meetings pursuant to this paragraph.  (C)Dispute resolution proceduresIf the parties fail to reach an agreement over the initial or subsequent employment-related transition issues not otherwise covered under this section, the matters shall be subject to the dispute resolution procedures established under subsections (a), (b), and (e) of section 91107. 
(2)Tripartite agreement 
(A)MeetingsAt least 1 year before the date of transfer, the Corporation and the FAA shall meet with the labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees to resolve transition matters related to the separation of air traffic services from the FAA pursuant to this subtitle that affect employees represented by those labor organizations and that are not otherwise covered under this section.  (B)Duty to bargain in good faithTo the extent applicable, the Corporation and the labor organizations described in subparagraph (A) shall be subject to the duty to bargain in good faith under chapter 911 in any meetings pursuant to this paragraph. 
(C)Dispute resolution proceduresIf the Corporation and the certified labor organizations described in subparagraph (A) fail to reach an agreement over the initial or subsequent transition issues related to the separation of air traffic services from the FAA, not otherwise covered under this section, the matters shall be subject to the dispute resolution procedures established under subsections (a), (b), and (e) of section 91107.  90317.Transfer of facilities to Corporation (a)Inventory of FAA property and facilitiesAt least 1 year before the date of transfer, the Secretary, in consultation with the CEO, shall identify the licenses, patents, software rights, and real and personal property, including air navigation facilities (as defined in section 40102(a)) of the United States under FAA jurisdiction, that are necessary and appropriate for the Corporation to carry out the air traffic services transferred to the Corporation under this subtitle. 
(b)Transfer of Federal property 
(1)Conveyance of property to CorporationOn the date of transfer, the Secretary shall convey, without charge, all right, title, and interest of the United States in, and the use, possession, and control of, properties identified under subsection (a).  (2)Sale of property by Corporation after date of transferIf the Corporation sells any of the property conveyed to the Corporation under paragraph (1), the Corporation shall use the proceeds received from the sale of such property for the acquisition or improvement of air navigation facilities or other capital assets. 
(3)Reversionary interestAny conveyance of real property under this section located at an FAA technical facility shall be subject to the condition that all right, title, and interest in the real property shall revert to the United States and be placed under the administrative control of the Secretary if— (A)the Corporation determines the real property is no longer necessary to carry out the air traffic services transferred to the Corporation under this subtitle; and 
(B)the Secretary determines the reversion is necessary to protect the interests of the United States.  (4)Safety air traffic services equipment in remote locations (A)Maintenance by CorporationAny equipment identified pursuant to subsection (a) and conveyed to the Corporation pursuant to paragraph (1) that is located in a noncontiguous State of the United States and is critical to the safe provision of air traffic services in that State may not be sold and shall be maintained and, as determined necessary by the Corporation, upgraded by the Corporation. 
(B)Equipment critical to safe provision of air traffic servicesFor purposes of this paragraph, equipment critical to the safe provision of air traffic services includes GPS receivers, data link transceivers, ADS–B, multi-function displays, flight information services, moving map displays, terrain databases, airport lighting, and mountain pass cameras.  (c)Consolidation and realignment of transferred services and facilities (1)In generalAt least 180 days before the date of transfer, and subject to section 91107, the Corporation, in consultation with representatives of labor organizations representing operations and maintenance employees of the air traffic control system, shall establish a process for the realignment and consolidation of services and facilities to be transferred to the Corporation from the FAA. 
(2)MoratoriumExcept as otherwise provided, there shall be a moratorium on any effort by the Administrator or the Corporation to consolidate or realign air traffic services or facilities until the process required by paragraph (1) is established.  90318.Approval of transferred air navigation facilities and other equipmentOn the date of transfer, the Corporation is authorized to operate all air navigation facilities and other equipment conveyed pursuant to section 90317 without additional approval or certification by the Secretary. 
90319.Use of spectrum systems and dataBeginning on the date of transfer, the Secretary shall provide the Corporation with such access to the spectrum systems used by the FAA before the date of transfer to provide air traffic services, and any successor spectrum systems, and to the data from such systems, as is necessary to enable the Corporation to provide air traffic services under this subtitle.  90320.Transition plan (a)Transition teamNot later than 120 days after the date of enactment of this subtitle, the Secretary, after meeting and conferring with the CEO or Interim CEO, shall establish a transition team to develop, consistent with this subtitle, a transition plan to be reviewed by the Secretary and, if approved, utilized by the Department of Transportation during the period in which air traffic services are transferred from the FAA to the Corporation. 
(b)MembershipThe transition team shall consist of 12 individuals, who are citizens of the United States, as follows: (1)5 representatives appointed by the Secretary, including— 
(A)the Deputy Administrator of the FAA;  (B)the Director of the FAA Mike Monroney Aeronautical Center; 
(C)the Director of the FAA William J. Hughes Technical Center; and  (D)2 representatives from the Office of Management and Budget, appointed with the concurrence of the Director of the Office of Management and Budget. 
(2)1 representative appointed by the exclusive bargaining representative of air traffic controllers certified under section 7111 of title 5.  (3)1 representative appointed by the exclusive bargaining representative for airway transportation systems specialists in the Air Traffic Organization technical operations services certified under section 7111 of title 5. 
(4)5 representatives appointed by the CEO.  (c)Transition plan (1)In generalNot later than 45 days after the establishment of the transition team, the transition team shall develop and submit to the Secretary an executable transition plan. 
(2)ContentsThe transition plan shall set forth a plan for the Secretary, in consultation with the CEO or Interim CEO, to— (A)identify property, facilities, equipment, and obligations, contractual or otherwise, related to the provision of air traffic services; and 
(B)safely and efficiently transfer Federal personnel, property, facilities, equipment, and obligations, contractual and otherwise, related to the provision of air traffic services to the Corporation on or before the date of transfer.  (d)Secretarial review (1)In generalNot later than 30 days after receipt of the transition plan, the Secretary shall review and, if appropriate, approve the plan. 
(2)DisapprovalIf the Secretary does not approve a submitted transition plan, the transition team shall revise the plan and resubmit it to the Secretary not later than 30 days after receiving notice of the disapproval by the Secretary.  (e)TerminationThe transition team shall terminate upon approval of a transition plan by the Secretary. 
905Regulation of Air Traffic Services Provider 
 
Sec. 
90501. Safety oversight and regulation of Corporation. 
90502. Resolution of disputes concerning air traffic services charges and fees. 
90503. International agreements and activities. 
90504. Availability of safety information. 
90505. Reporting of safety violations to FAA. 
90506. Insurance requirements. 
90501.Safety oversight and regulation of Corporation 
(a)Performance-Based regulations and minimum safety standardsAfter consultation with the Corporation and the FAA’s certified bargaining representatives and before the date of transfer, the Secretary shall— (1)prescribe performance-based regulations and minimum safety standards for the operation of air traffic services by the Corporation; 
(2)prescribe performance-based regulations and minimum safety standards for the certification and operation of air navigation facilities (other than facilities that may be operated without additional approval or certification pursuant to section 90318); and  (3)identify policies and other administrative materials of the FAA in effect before the date of transfer for providing air traffic services that will apply to the Corporation. 
(b)Safety management system 
(1)In generalThe regulations and standards prescribed pursuant to subsection (a) shall include a safety management system for air traffic services provided by the Corporation.  (2)FoundationThe safety management system shall be based on the safety management system used by the Air Traffic Organization of the FAA before the date of transfer. 
(3)Use by CorporationBeginning on the date of transfer, the Corporation shall use the safety management system, including any changes thereto, when assessing and managing risks in all procedures, processes, and practices necessary to provide air traffic services.  (4)FAA oversightTo the maximum extent practicable, for at least 2 years after the date of transfer, the Air Traffic Safety Oversight Service of the FAA shall employ the same oversight processes and procedures in use before the date of transfer. 
(c)Proposals To modify air traffic management procedures, assignments, and classifications of airspace 
(1)Submission of proposals to SecretaryThe Corporation or another interested party may submit to the Secretary a proposal to modify— (A)air traffic management procedures, assignments, classifications of airspace, or other actions affecting airspace access that are developed pursuant to the safety management system; and 
(B)FAA policies and other administrative materials identified under subsection (a)(2).  (2)Review and approval of proposalsThe regulations and standards prescribed under subsection (a)(1) shall include a process for expedited review and approval of a proposal received under paragraph (1). 
(3)Standard for approvalThe Secretary shall approve a proposal received under paragraph (1) if the Secretary determines that the proposal complies with the regulations and standards prescribed under subsection (a)(1) and is otherwise consistent with the public interest, including that the proposal would not materially reduce access to a public-use airport.  (4)Approvals and disapprovals (A)In generalDuring the 45-day period beginning on the date of receipt of a proposal under paragraph (1), the Secretary shall approve or disapprove the proposal. 
(B)Written explanationIf the Secretary disapproves the proposal, the Secretary shall provide— (i)a written explanation of the Secretary’s decision, including— 
(I)any instances of inconsistency with the regulations and standards prescribed under subsection (a)(1); and  (II)any other information that formed the basis for the Secretary’s decision; and 
(ii)a description of any modifications to the proposal that are necessary to obtain approval.  (5)Failure to actIf the Secretary fails to act on a proposal received under paragraph (1) during the 45-day period described in paragraph (4)(A), the Corporation or other party making the proposal shall be entitled to a writ of mandamus in a Federal district court with venue. 
(d)Judicial review 
(1)In generalAny decision made by the Secretary to approve or disapprove a proposal received under subsection (c)(1) shall be subject to judicial review pursuant to subsections (a), (b), (d), and (e) of section 46110.  (2)Standard of review (A)DisapprovalsIn the case of a petition filed under section 46110(a) to review a decision of the Secretary that disapproves a proposal received from the Corporation under subsection (c)(1), the court shall, without deference to the Secretary’s determination, review de novo the record to determine if the Secretary’s determination is consistent with the regulations and standards prescribed under subsection (a)(1). 
(B)ApprovalsIn the case of a petition filed under section 46110(a) to review a decision of the Secretary that approves a proposal received from the Corporation under subsection (c)(1), the court may overturn the approval only upon a finding of clear error or an abuse of discretion.  (e)Compilation (1)EstablishmentThe Corporation shall establish and maintain a compilation of the policies and other materials identified under subsection (a)(2). 
(2)UpdatesThe Corporation shall update the compilation each time a proposal described in subsection (c)(1)(B) is approved.  (3)PublicationThe Corporation shall make the compilation available to the public. 
(f)Special rules for proposals affecting certain airspaceThe regulations and standards prescribed under subsection (a)(1) shall include procedures (including advance submission of necessary supporting data, analysis, and documentation) for the Secretary to evaluate, at least 180 days before its submission under subsection (c)(1), a proposal for an airspace change that would affect airspace that is— (1)within an area designated as a Metroplex by the FAA as of March 30, 2017; 
(2)within an area subject to a major, large-scale airspace redesign project; or  (3)adjacent to or containing special use airspace. 
(g)Exempted airspace actionsThe requirements of this section shall not apply to— (1)temporary airspace actions directed by the Administrator or Secretary; 
(2)airspace actions as described in section 90904; or  (3)certain emergency circumstances, as defined by the Secretary by regulation. 
(h)DelegationNotwithstanding section 90303(b), and except for the process and procedures required by section 90703(b), the Secretary may delegate safety oversight functions to the Administrator.  90502.Resolution of disputes concerning air traffic services charges and fees (a)Authority To request Secretary’s determination (1)In generalThe Secretary shall issue a determination as to whether a charge or fee assessed by the Corporation for the use of air traffic services in United States airspace or international airspace delegated to the United States is correct if a written complaint for such determination is filed with the Secretary by an air traffic services user not later than 60 days after the air traffic services user receives an assessment or invoice from the Corporation. 
(2)Treatment of interest and penaltiesIn this section, the terms charge and fee include any interest and penalty relating thereto.  (b)Procedural regulationsAt least 270 days before the date of transfer, the Secretary shall publish in the Federal Register final regulations, policy statements, or guidelines establishing the procedures for acting upon written complaints filed under subsection (a)(1) and requests of the Corporation pursuant to subsection (e)(3). 
(c)Determination of correctnessIn determining under subsection (a)(1) whether a charge or fee is correct, the Secretary shall determine only if the charge or fee is consistent with approved charges or fees pursuant to section 90313.  (d)Decisions by SecretaryThe final regulations, policy statements, or guidelines required in subsection (b) shall provide for the following: 
(1)Not later than 90 days after an air traffic services user files with the Secretary a written complaint relating to an assessed or invoiced air traffic services charge or fee, the Secretary shall issue a final order determining whether the charge or fee is correct.  (2)Not later than 30 days after such complaint is filed with the Secretary, the Secretary shall dismiss the complaint if no significant dispute exists or shall assign the matter to an administrative law judge. Thereafter, the matter shall be handled in accordance with part 302 of title 14, Code of Federal Regulations, or as modified by the Secretary, to ensure an orderly disposition of the matter within the 90-day period referred to in paragraph (1) and any specifically applicable provisions of this section. 
(3)The administrative law judge shall issue a recommended decision not later than 45 days after the complaint is assigned or within such shorter period as the Secretary may specify.  (4)If the Secretary, upon the expiration of 90 days after the filing of the complaint, has not issued a final order, the decision of the administrative law judge shall be deemed to be the final order of the Secretary. 
(5)Any party to the dispute may seek review of a final order of the Secretary under this subsection in the Circuit Court of Appeals for the District of Columbia Circuit or the court of appeals in the circuit with venue.  (6)Any findings of fact in a final order of the Secretary under this subsection, if supported by substantial evidence, shall be conclusive if challenged in a court pursuant to this subsection. No objection to such a final order may be considered by the court unless objection was urged before an administrative law judge or the Secretary at a proceeding under this subsection or, if not so urged, unless there were reasonable grounds for failure to do so. 
(e)Payment under protest; guarantee of air traffic services user access 
(1)Payment under protest 
(A)In generalAny charge or fee that is the subject of a complaint that is not dismissed by the Secretary shall be paid by the complainant air traffic services user to the Corporation under protest.  (B)Referral or creditAny amounts paid under this subsection by a complainant air traffic services user to the Corporation under protest shall be subject to refund or credit to the air traffic services user in accordance with directions in the final order of the Secretary within 30 days of such order. 
(C)Timely repaymentIn order to ensure the timely repayment, with interest, of amounts in dispute determined not to be correct by the Secretary, the Corporation shall obtain a letter of credit, or surety bond, or other suitable credit facility, equal to the amount in dispute that is due during the 90-day period referred to in subsection (d)(1), plus interest, unless the Corporation and the air traffic services user agree otherwise.  (D)DeadlineThe letter of credit, or surety bond, or other suitable credit facility shall be provided to the Secretary not later than 20 days after the filing of the complaint and shall remain in effect for 30 days after the issuance of a timely final order by the Secretary determining whether such charge or fee is correct. 
(2)Guarantee of air traffic services user accessContingent upon an air traffic services user’s compliance with the requirements of paragraph (1) and pending the issuance of a final order by the Secretary determining the correctness of a charge or fee that is the subject of a complaint filed under subsection (a)(1), the Corporation may not withhold air traffic services as a means of enforcing the charge or fee.  (3)NoncompliancePrior to the issuance of a final order by the Secretary determining the correctness of a charge or fee that is the subject of a complaint filed under subsection (a)(1), if an air traffic services user does not comply with the requirements of paragraph (1), the Corporation shall withhold air traffic services from the user if the Corporation requests and receives approval from the Secretary to withhold air traffic services. 
90503.International agreements and activities 
(a)Consistency with international obligations and laws of other countriesThe Corporation shall provide air traffic services under this subtitle in a manner that is consistent with any obligation assumed by the United States in a treaty, convention, or agreement that may be in force between the United States and a foreign country or foreign countries or between the United States and an international organization, and shall take into consideration any applicable laws and requirements of foreign countries.  (b)ProhibitionThe Corporation may not negotiate on behalf of or otherwise represent the United States before any foreign government or international organization. 
90504.Availability of safety information 
(a)Safety informationThe Corporation shall make available to air traffic services users and the public— (1)the same type of safety information made available by the FAA before the date of transfer; 
(2)any additional safety information needed by air traffic services users to operate safely; and  (3)any updates or revisions to the safety information referred to in paragraphs (1) and (2). 
(b)Meteorological services; aeronautical chartsThe Corporation may provide for the dissemination of available aviation-related meteorological information and aeronautical charts to air traffic services users.  90505.Reporting of safety violations to FAA (a)In generalIn a manner, form, and process prescribed by the Administrator, the Corporation shall report to the Administrator complaints or instances of— 
(1)noncompliance with or deviations from air traffic control clearances or instructions;  (2)noncompliant operations in controlled airspace or special use airspace; and 
(3)any other observed activities endangering persons or property in the air or on the ground.  (b)Assistance in enforcement actionsThe Corporation shall provide necessary assistance in any enforcement action taken by the Administrator resulting from a report of the Corporation or another person or entity. 
(c)Statutory constructionThis section may not be construed to limit the authority of the Administrator to undertake enforcement actions upon the Administrator's initiative.  90506.Insurance requirementsThe Corporation shall maintain adequate liability insurance policies and coverages, as determined by the Secretary, including complete indemnification of employees of the Corporation for acts within the scope of employment. 
907General Rights of Access to Airspace, Airports, and Air Traffic Services Vital for Ensuring Safe Operations for All Users 
 
Sec. 
90701. Access to airspace. 
90702. Access to airports. 
90703. Contract tower service after date of transfer. 
90704. Availability of safety information to general aviation operators. 
90705. Special rules and appeals process for air traffic management procedures, assignments, and classifications of airspace. 
90706. Definitions. 
90701.Access to airspaceThe Secretary shall take such actions as are necessary to ensure that an air traffic services user is not denied access to airspace or air traffic services on the basis that the user is exempt from charges and fees under section 90313.  90702.Access to airportsIn carrying out section 90501(c)(3), the Secretary shall determine whether a proposal would materially reduce access to a public-use airport, including a general aviation or rural airport. 
90703.Contract tower service after date of transfer 
(a)Transfer of contract tower agreements to CorporationIn carrying out section 91302(e), the Secretary shall take such actions as are necessary to ensure that the Corporation assumes the contract and other obligations associated with the operation of an air traffic control tower that, prior to the date of transfer, was operated under a contract pursuant to section 47124.  (b)Special rules for proposals relating to operation of contract towers (1)In generalThe regulations and standards prescribed under section 90501(a)(1) shall include procedures for the Secretary to evaluate, under section 90501(c), a proposal for an airspace change, including an airspace reclassification, that results from the proposed closure of a tower that is operating under a contract with the Corporation and that, prior to the date of transfer, was operated under a contract with the Secretary pursuant to section 47124. 
(2)ProceduresThe procedures required pursuant to paragraph (1) shall include— (A)the advance submission by the Corporation of necessary supporting data, analysis, and documentation related to— 
(i)the safety risk management assessment of the proposed contract tower closure;  (ii)an assessment of the impact of the proposed closure on the operation of the national airspace system; 
(iii)an assessment of the impact of the proposed closure on local communities, including with respect to air service;  (iv)an assessment, in consultation with the Secretary of Defense and the Secretary of Homeland Security, as appropriate, of any impact of the proposed closure on military aviation readiness and training, homeland security aviation operations, emergency management and disaster aviation operations, and law enforcement aviation operations; and 
(v)any other safety or operational information the Secretary determines to be necessary to understand the safety impact of the proposed closure; and  (B)a process to receive input from the public, impacted air traffic services users, local communities, and the airport operator of the airport where the contract tower proposed to be closed is located. 
90704.Availability of safety information to general aviation operatorsIn carrying out section 90504, the Corporation shall ensure that the safety information referenced in that section is made available to general aviation operators.  90705.Special rules and appeals process for air traffic management procedures, assignments, and classifications of airspace (a)In generalIf the Corporation proposes to modify, reduce, decommission, or eliminate an air traffic service or air navigation facility that would result in the loss of or material reduction in access to a public-use airport or adjacent airspace for any class, category, or type of aircraft or aircraft operation, as determined by the Secretary, the Secretary shall designate an officer to issue a notice in the Federal Register and establish a docket that includes— 
(1)a copy of the Corporation’s proposal;  (2)available data on the usage of the affected air traffic service or air navigation facility; 
(3)an assessment of the designated officer on the effects of the proposal; and  (4)an assessment of the designated officer on any proposed action to mitigate the loss of or material reduction in access to the public-use airport or adjacent airspace. 
(b)ProceedingThe designated officer shall provide an opportunity for public comment on the proposal for a period of at least 60 days.  (c)DecisionNot later than 30 days after the last day of the public comment period, the designated officer shall— 
(1)determine whether the proposal is in the public interest, including whether any material reduction in access to a public-use airport or adjacent airspace has been mitigated to the maximum extent practicable; and  (2)approve or disapprove the proposal on that basis. 
(d)Relationship to other requirementsNotwithstanding section 90501(c), a proposal described in subsection (a)— (1)shall be subject to the process established in this section; and 
(2)may not be implemented unless approved under this section.  (e)Appeals and secretarial review (1)Written petition for reviewA petition for an appeal of a decision of the designated officer under subsection (c) shall be submitted in writing to the Secretary not later than 30 days after the date of the decision. 
(2)Secretarial reviewThe Secretary shall review and make a determination with respect to a timely filed petition under paragraph (1) not later than 30 days after the date of receipt of the petition.  (f)Decisional standardsIn making a determination under this section, neither the Secretary nor the designated officer may consider any factor not directly germane to— 
(1)the safe operation or navigation of an aircraft; or  (2)the sufficiency of mitigation efforts related to a material reduction in access to a public-use airport or adjacent airspace. 
(g)Judicial review 
(1)In generalAny determination made by the Secretary under subsection (e)(2) shall be subject to judicial review pursuant to subsections (a), (b), (d), and (e) of section 46110.  (2)Standard of review (A)DisapprovalsIn the case of a petition filed under section 46110(a) to review a determination of the Secretary that disapproves a proposal, the court shall, without deference to the Secretary’s determination, review de novo the record to determine if the Secretary’s determination is in the public interest. 
(B)ApprovalsIn the case of a petition filed under section 46110(a) to review a determination of the Secretary that approves a proposal, the court may overturn the approval only upon a finding of clear error or an abuse of discretion.  90706.DefinitionsIn this chapter, the following definitions apply: 
(1)Material reductionThe term material reduction means, with respect to access to a public-use airport, including a general aviation or rural airport, a materially diminished ability to safely operate or navigate to or from the airport or adjacent airspace during a time of day, weather condition, or season of the year.  (2)Rural airportThe term rural airport means a public-use airport located in a rural area (as that term is defined in section 520 of the Housing Act of 1949 (42 U.S.C. 1490)). 
909Continuity of Air Traffic Services to Department of Defense and Other Public Agencies 
 
Sec. 
90901. Continuity of air traffic services provided by Department of Defense. 
90902. Military and other public aircraft exempt from user fees. 
90903. Air traffic services for Federal agencies. 
90904. Emergency powers of Armed Forces. 
90905. Adherence to international agreements related to operations of Armed Forces. 
90906. Primacy of Armed Forces in times of war. 
90907. Cooperation with Department of Defense and other Federal agencies after date of transfer. 
90901.Continuity of air traffic services provided by Department of DefenseAfter the date of transfer, the Department of Defense, as directed by the President, is authorized and permitted to provide air traffic services within United States airspace and international airspace delegated to the United States.  90902.Military and other public aircraft exempt from user feesThe Corporation may not impose charges or fees for operations of aircraft owned or operated by the Armed Forces or other aircraft that qualify as public aircraft under sections 40102(a) and 40125. 
90903.Air traffic services for Federal agenciesBefore the date of transfer, the Secretary shall establish processes, requirements, procedures, and regulations and take any other measure necessary, consistent with the purposes of this subtitle, to ensure that all United States Government activities supported by the FAA’s operation of air traffic services as of the date of transfer receive support from the Corporation after the date of transfer and on an ongoing basis.  90904.Emergency powers of Armed ForcesThe requirements of section 90501 shall not apply to airspace actions necessitated by an exercise of authority under section 40106. 
90905.Adherence to international agreements related to operations of Armed ForcesIn carrying out section 90503, the Corporation shall ensure that the obligations described in that section include obligations related to operations of the Armed Forces.  90906.Primacy of Armed Forces in times of warThe President may make temporary transfers to the Secretary of Defense pursuant to section 40107(b). 
90907.Cooperation with Department of Defense and other Federal agencies after date of transferAt least 1 year prior to the date of transfer, the Corporation, the Department of Transportation, and each Federal department or agency supported by the FAA’s operation of air traffic services, including the Armed Forces, shall enter into a tripartite agreement to— (1)ensure cooperation between the Corporation and the department or agency on the delivery of air traffic services; 
(2)facilitate the safe provision of air traffic services to the department or agency; and  (3)address how the Corporation and the department or agency will coordinate and communicate on the day-to-day operations of the national airspace system. 
911Employee Management 
 
Sec. 
91101. Definitions. 
91102. Employee management and benefits election. 
91103. Labor and employment policy. 
91104. Bargaining units. 
91105. Recognition of labor organizations. 
91106. Collective-bargaining agreements. 
91107. Collective-bargaining dispute resolution. 
91108. Potential and pending grievances, arbitrations, and settlements. 
91109. Prohibition on striking and other activities. 
91110. Legal action. 
91101.DefinitionsIn this chapter, the following definitions apply: (1)AgencyThe term Agency means, as the context requires, the Department of Transportation or the FAA. 
(2)Air traffic controller 
(A)In generalThe term air traffic controller means an employee of the Corporation who, in an air traffic control facility or flight service station facility— (i)is actively engaged— 
(I)in the separation and control of air traffic; or  (II)in providing preflight, inflight, or airport advisory service to aircraft operators; or 
(ii)is the immediate supervisor of any employee described in clause (i).  (B)LimitationNotwithstanding subparagraph (A), the definition of air traffic controller for purposes of section 8336(e) of chapter 83 of title 5 and section 8412(e) of chapter 84 of such title shall mean only employees actively engaged in the separation of air traffic and the immediate supervisors of such employees, as set forth in section 8331(30) of such title, and section 8401(35) of such title. 
(3)AuthorityThe term Authority means the Federal Labor Relations Authority, as described in section 7104(a) of title 5.  (4)ServiceThe term Service means the Federal Mediation and Conciliation Service established by section 202 of the Labor Management Relations Act, 1947 (29 U.S.C. 172). 
91102.Employee management and benefits election 
(a)Authority of CEO 
(1)In generalExcept as otherwise provided by law, the CEO shall classify and fix the compensation and benefits of employees in the Corporation.  (2)NegotiationsIn developing, making changes to, and implementing wages, hours, and other terms and conditions of employment, including when establishing the compensation and benefits program under section 90316(c), the Corporation shall negotiate with exclusive representatives recognized under section 91105. 
(3)Before date of transferFor purposes of paragraph (2), before the date of transfer, the term exclusive representatives recognized under section 91105 shall refer to labor organizations recognized under section 7111 of title 5 as exclusive representatives of FAA employees.  (b)Former Federal employees (1)Federal retirement benefits (A)Election of retirement benefitsAt least 90 days before the date of transfer, an employee transferring to the Corporation who will be subject to either the Civil Service Retirement System under chapter 83 of title 5 (in this section referred to as CSRS) or the Federal Employees Retirement System under chapter 84 of title 5 (in this section referred to as FERS) on the day immediately preceding the date of transfer shall elect either to— 
(i)retain the employee’s coverage under either CSRS or FERS, as applicable, in lieu of coverage by the Corporation’s employee benefits system established under section 90316(c); or  (ii)receive a deferred annuity, lump-sum benefit, or any other benefit available to the employee under CSRS or FERS, in the same manner that would have been available to the employee if the employee had voluntarily separated from Federal employment on the day before the date of transfer. 
(B)Thrift Savings Plan accountsAn employee who makes the election under subparagraph (A)(ii) shall have the option to transfer the balance in the employee’s Thrift Savings Plan account to the plan under the Corporation’s retirement system, consistent with applicable law and the terms of the Corporation’s plan.  (C)Periodic electionThe Corporation shall provide for periodic election seasons during which an employee who transferred to the Corporation on the date of transfer may become eligible for retirement benefits under the Corporation’s employee benefits system established under section 90316(c) by making an election under subparagraph (A)(ii). 
(D)Continuity of annuitant benefitsNotwithstanding any other provision of law, any individual who is receiving an annuity under chapter 83 or chapter 84 of title 5 may continue to receive such annuity while employed by the Corporation.  (E)High-3 determinationWith respect to any employee who retains CSRS or FERS coverage pursuant to subparagraph (A), such employee’s basic pay while with the Corporation shall be included in any determination of such employee’s average pay under section 8331(4) or 8401(3), as the case may be, of title 5 when calculating the annuity (if any) of such employee. For purposes of this section, an employee’s basic pay shall be defined as such employee’s total annual salary or wages from the Corporation, including any location-based adjustment. 
(2)Payments to Civil Service Retirement and Disability FundFor employees of the Corporation who elect to retain their coverage under either CSRS or FERS pursuant to paragraph (1), the Corporation shall only be required to pay to the Civil Service Retirement and Disability Fund— (A)such employee deductions and agency contributions as are required by sections 8334, 8422, and 8423 of title 5; and 
(B)such additional amounts, not to exceed 2 percent of the amounts under subparagraph (A), as are determined necessary by the Office of Personnel Management to pay the cost of administering retirement benefits for employees who retire from the Corporation after the date of transfer under either CSRS or FERS, for their survivors, and for survivors of employees of the Corporation who die after the date of transfer (which amounts shall be available to the Office of Personnel Management as provided in section 8348(a)(1)(B) of title 5).  (3)Thrift Savings FundThe Corporation shall pay to the Thrift Savings Fund such employee and agency contributions as are required by section 8432 of title 5 for employees who elect to retain their coverage under FERS pursuant to paragraph (1). 
(4)Health benefits plan electionAny employee of the Corporation who was subject to the Federal Employees Health Benefits Program under chapter 89 of title 5 (in this section referred to as FEHBP) on the day immediately preceding the date of transfer shall have the option to receive health benefits from a health benefit plan established by the Corporation under section 90316(c) or to continue coverage under FEHBP without interruption.  (5)Payments to Employees Health Benefits FundFor employees of the Corporation who elect to retain their coverage under FEHBP pursuant to paragraph (4), the Corporation shall pay to the Employees Health Benefits Fund— 
(A)such employee deductions and agency contributions as are required by subsections (a) through (f) of section 8906 of title 5; and  (B)such amounts as are determined necessary by the Office of Personnel Management under paragraph (6) to reimburse the Office of Personnel Management for contributions under section 8906(g)(1) of title 5. 
(6)Reimbursement amountsThe amounts required to be paid by the Corporation under paragraph (5)(B) shall be equal to the amount of Government contributions for retired employees who retire from the Corporation after the date of transfer under either CSRS or FERS, for survivors of such retired employees, and for survivors of employees of the Corporation who die after the date of transfer, with said amounts prorated to reflect only that portion of the total service of such employees and retired persons that was performed for the Corporation after the date of transfer.  (7)Additional benefitsSubject to the provisions of this chapter, any employee of the Corporation who was subject to the provisions of subchapter I of chapter 85 (concerning unemployment compensation) and chapters 87 (concerning life insurance), 89A (concerning enhanced dental benefits), and 89B (concerning enhanced vision benefits) of title 5 shall have the option to continue coverage under such provisions without interruption in lieu of applicable coverage by the Corporation’s employee benefits system established under section 90316(c). The Corporation shall withhold from pay, and shall make contributions, under the provisions of title 5 referred to in this subsection at the same rates applicable to agencies of the Federal Government for such employees. 
(8)Workers compensationOfficers and employees of the Corporation shall be covered by, and shall be considered employees for purposes of, subchapter I of chapter 81 of title 5 (concerning compensation for work injuries). The Corporation shall make contributions to the Employees’ Compensation Fund under the provisions of section 8147 of title 5 at the same rates applicable to agencies of the Federal Government.  (9)Non-Foreign areaTo the extent consistent with law, the Non-Foreign Area Retirement Equity Assurance Act of 2009 shall apply to officers and employees of the Corporation transferred under section 90316. 
(10)Transfer of leaveSick and annual leave, credit hours, and compensatory time of officers and employees of the Corporation, whether accrued before or after the date of transfer, shall be obligations of the Corporation under the provisions of this chapter.  (11)Whistleblower protectionNeither the Corporation, nor any officer or employee of the Corporation, may take any action described in subsection (b)(8), (b)(9), or (b)(13), or the final paragraph of subsection (b), of section 2302 of title 5 (relating to whistleblower protection). 
91103.Labor and employment policy 
(a)Application of chapter 71 of title 5To the extent not inconsistent with this chapter, labor-management relations shall be subject to the provisions of chapter 71 of title 5, provided that the obligation of the Corporation and an exclusive bargaining representative recognized under section 91105 to bargain collectively in good faith over conditions of employment shall mean to bargain over the same wages, hours, and other terms and conditions of employment as are negotiable under section 8(d) of the Act of July 5, 1935, as amended (29 U.S.C. 158(d)), and without application of section 7103(a)(14) of title 5 and section 7117 of title 5, which shall not apply.  (b)ApplicabilityTo the limited extent necessary for the implementation of this chapter, the Corporation shall have the rights and obligations of an agency under chapter 71 of title 5. 
(c)Application of Fair Labor Standards ActThe provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall apply to the Corporation and to its officers and employees.  (d)Reporting and disclosureThe provisions of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 401 et seq.) shall be applicable to labor organizations that have or are seeking to attain recognition under section 91105, and to such organizations’ officers, agents, shop stewards, other representatives, and members. 
(e)Right To collectively bargainEach employee of the Corporation shall have the right, freely and without fear of penalty or reprisal, to form, join, and assist a labor organization or to refrain from any such activity, and each employee shall be protected in the exercise of this right. Such right shall include the right to engage in collective bargaining with respect to the same wages, hours, and other terms and conditions of employment as are negotiable under section 8(d) of the Act of July 5, 1935, as amended (29 U.S.C. 158(d)).  91104.Bargaining units (a)In generalPursuant to section 7112 of title 5 and subject to the requirements of this chapter, the Authority shall decide in each case the unit appropriate for collective bargaining with the Corporation. 
(b)Previously certified unitsNotwithstanding subsection (a), the Authority may not adopt, certify, or decide upon bargaining units that include employees in bargaining units previously certified by the Authority that are smaller in geographic scope than such previously certified bargaining units, unless the Authority finds by compelling evidence that such previously certified units would not, absent modification, remain units appropriate for collective bargaining with the Corporation.  (c)Other units (1)Previous certificationsNotwithstanding subsection (a) or (b), the Authority shall not recognize or certify any bargaining unit different than the bargaining units previously certified by the Authority prior to the date described in section 91105(g). 
(2)Supervisors and management officialsNotwithstanding section 7135(a)(2) of title 5, a bargaining unit may not include, or be modified to include, any supervisor or management official, as those terms are defined in section 7103(a) of title 5.  91105.Recognition of labor organizations (a)Application of chapter 71 of title 5To the extent not inconsistent with this chapter, section 7111 of title 5 shall apply to the recognition and certification of labor organizations for the employees of the Corporation and the Corporation shall accord exclusive recognition to and bargain collectively with a labor organization when the organization has been selected by a majority of the employees in an appropriate unit as their representative. 
(b)Recognition of exclusive representativeNotwithstanding subsection (a), each labor organization that, immediately before the date of transfer, was recognized as the exclusive representative for a bargaining unit of employees of the Agency shall be deemed to be recognized on the date of transfer or thereafter as the exclusive representative for those employees of the Corporation in the same or similar bargaining unit unless another representative for a bargaining unit of employees is certified pursuant to section 7111 of title 5 and this section.  (c)Expiration of termEvery collective-bargaining agreement or arbitration award that applies to an employee of the Agency and that is in force immediately before the date of transfer continues in force until its term expires. To the extent that the Corporation assumes the functions and responsibilities that, prior to the date of transfer, were conducted by the Agency, agreements and supplements (including any arbitration award, as applicable) covering employees of the Agency that are in effect on the date of transfer shall continue to be recognized by and binding on the Corporation, the bargaining representative, and all covered employees until altered or amended pursuant to law. Any agreement, supplement, or arbitration award continued by this section is deemed to be an agreement, supplement, or arbitration award binding on the Corporation, the bargaining representative, and all covered employees for purposes of this chapter and title 5. 
(d)Limitation on applicationNotwithstanding section 91103, sections 7106 and 7113 of title 5 shall not apply to this chapter.  (e)Continuation of bargainingIf an exclusive representative and the Agency are engaged in bargaining (whether concerning a collective-bargaining agreement, issues related to the transfer of functions and responsibilities from the Agency to the Corporation, or otherwise) prior to the date of transfer, such bargaining shall continue between the exclusive representative and the Corporation, and the Corporation shall be bound by any commitments made during bargaining by the Agency. 
(f)Statutory constructionNothing in this section may be construed to prohibit the waiving of hearings by stipulation for the purpose of a consent election in conformity with regulations and rules of decision of the Authority.  (g)LimitationNotwithstanding any other provision of this chapter or any provision of title 5, no bargaining unit or part of a bargaining unit consisting of employees of the Corporation represented by a labor organization pursuant to subsection (b) may be reviewed, rescinded, amended, altered, or varied, other than— 
(1)to include in the unit any employees who are not represented by a labor organization, or  (2)to merge bargaining units that are represented by the same labor organization, before the first day of the last 3 months of the first collective agreement entered into after the date of transfer that applies to those employees and that has resulted from collective bargaining between such labor organization and the Corporation.
(h)Deduction 
(1)In generalNotwithstanding section 91103, section 7115 of title 5 shall not apply to this chapter.  (2)DuesWhen a labor organization holds exclusive recognition, the Corporation shall deduct the regular and periodic dues, initiation fees, and assessments (not including fines and penalties) of the organization from the pay of all members of the organization in the unit of recognition if the Corporation (or, before the date of transfer, the Agency) has received from each employee, on whose account such deductions are made, a written assignment which shall be irrevocable for a period of not more than 1 year. 
(3)ContinuationAny agreement described in subsection (c) that provides for deduction by the Agency of the regular and periodic dues, initiation fees, and assessments (not including fines and penalties) of the labor organization from the pay of its members shall continue in full force and effect and the obligation for such deductions shall be assumed by the Corporation. No such deduction may be made from the pay of any employee except on the employee’s written assignment, which shall be irrevocable for a period of not more than 1 year.  91106.Collective-bargaining agreements (a)In generalExcept as provided under section 91105(c), collective-bargaining agreements between the Corporation and bargaining representatives shall be effective for not less than 2 years. 
(b)ProceduresCollective-bargaining agreements between the Corporation and bargaining representatives recognized under section 91105 may include procedures for resolution by the parties of grievances and adverse actions arising under the agreement, including procedures culminating in binding third-party arbitration, or the parties may adopt such procedures by mutual agreement in the event of a dispute. Such procedures shall be applicable to disputes arising under section 91109.  (c)Limitation on applicationNotwithstanding section 91103, section 7121(c) of title 5 shall not apply to this chapter. 
(d)Dispute resolution proceduresThe Corporation and bargaining representatives recognized under section 91105 may by mutual agreement adopt procedures for the resolution of disputes or impasses arising in the negotiation of a collective-bargaining agreement.  91107.Collective-bargaining dispute resolution (a)Resolution of disputes (1)In generalIf, prior to 90 days after the expiration of the term collective-bargaining agreement or 90 days after the parties begin mid-term negotiations, the Corporation and the exclusive bargaining representative of the employees of the Corporation (in this section referred to collectively as the parties) do not reach an agreement under sections 7114(a)(1), 7114(a)(4), and 7114(b) of title 5 (as such sections apply to the Corporation under this chapter), or section 91106(d) of this chapter, the Corporation and the bargaining representative shall use the mediation services of the Service to attempt to reach such agreement in accordance with part 1425 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this subtitle). 
(2)Mediation periodThe mediation period under paragraph (1) may not exceed 60 days unless extended by written agreement of the parties.  (b)Binding arbitration for term bargaining (1)Three member private arbitration boardIf the mediation services of the Service under subsection (a)(1) do not lead to the resolution of issues in controversy arising from the negotiation of a term collective-bargaining agreement, the parties shall submit their issues in controversy to a private arbitration board consisting of 3 members. 
(2)Appointment of arbitration board 
(A)Preparation of list of arbitratorsThe Director of the Service shall provide for the appointment of the 3 members of an arbitration board by— (i)preparing a list of not fewer than 15 names of arbitrators of nationwide reputation and professional stature with at least 20 years of experience in labor-management arbitration and considerable experience in interest arbitration in major industries; and 
(ii)providing the list to the parties.  (B)Selection of arbitrators by partiesNot later than 10 days after receiving a list of names under subparagraph (A), the parties shall each select one arbitrator. The arbitrators selected by the parties do not need to be arbitrators whose names appear on the list. 
(C)Selection of third arbitratorNot later than 7 days after the date on which the 2 arbitrators are selected by the parties under subparagraph (B), the 2 arbitrators, acting jointly, shall select a third person from the list prepared under subparagraph (A).  (D)Failure to actIf either of the parties fails to select a person or if the 2 arbitrators are unable to agree on the third person in 7 days, the parties shall make the selection by alternately striking names on the list prepared under subparagraph (A), beginning with the party chosen on a random basis, until one arbitrator remains. 
(3)Framing issues in controversyIf the parties do not agree on the framing of the issues to be submitted for arbitration, the arbitration board shall frame the issues.  (4)HearingsThe arbitration board shall give the parties a full and fair hearing, including an opportunity to present evidence and witnesses in support of their claims and an opportunity to present their case in person, by counsel, or by other representative as they may elect. 
(5)DecisionsThe arbitration board shall render its written decision not later than 90 days after the date of its appointment. Decisions of the arbitration board shall be conclusive and binding upon the parties.  (6)EvidenceThe arbitration board shall consider and afford the proper weight to all of the evidence presented by the parties. 
(7)CostsThe parties shall share costs of the arbitration equally.  (c)Ratification of agreementsUpon reaching a voluntary agreement or at the conclusion of the binding arbitration under subsection (b), the final agreement, except for those matters decided by a private arbitration board, shall be— 
(1)subject to ratification by the exclusive bargaining representative of the employees, if so requested by the bargaining representative; and  (2)subject to approval by the head of the Corporation in accordance with section 7114(c) of title 5. 
(d)Mid-Term bargaining 
(1)Preparation of list of arbitratorsIf the mediation services of the Service under subsection (a) do not lead to the resolution of issues in controversy arising from the negotiation of a mid-term collective-bargaining agreement, the Director shall provide the parties a list of not fewer than 10 names of arbitrators of nationwide reputation and professional stature with at least 20 years of experience in labor-management arbitration and considerable experience in interest arbitration in major industries.  (2)Selection of arbitratorThe parties shall alternately strike names on the list, beginning with the party chosen on a random basis, until one arbitrator remains. 
(3)DecisionThe arbitrator shall hold a hearing, and not later than 90 days after date of the appointment of the arbitrator, issue a written decision resolving the issues in controversy. The decision shall be conclusive and binding upon the parties.  (e)EnforcementTo enforce this section, either party may bring suit in the United States District Court for the District of Columbia, which shall hear and resolve the enforcement action on an expedited basis. 
(f)ApplicationNotwithstanding section 91103(a), section 7119 of title 5 shall not apply to this chapter.  91108.Potential and pending grievances, arbitrations, and settlements (a)In generalThe Corporation is deemed to be the employer referred to in any agreement or supplement referred to in section 91105(c) for the purpose of any arbitration proceeding or arbitration award. Any agreement concerning any employee that resolves a potential or filed grievance that is binding on the Agency shall, to the extent that the employee becomes an employee of the Corporation, become binding on the Corporation. 
(b)Existing binding agreementsAny agreement or supplement referred to in section 91105(c) is binding on— (1)the Corporation as if it were the employer referred to in such agreement or supplement; 
(2)the bargaining representative that is a party to the agreement or supplement; and  (3)the employees of the Corporation in the bargaining unit with respect to whom that bargaining representative has been certified. 
(c)JurisdictionSubject to section 91103, the Authority shall retain jurisdiction over all matters arising before the date of transfer in relation to the interpretation and application of any agreement or supplement referred to in section 91105(c), whether or not such agreement or supplement has expired.  (d)Existing grievances or arbitrationsGrievances or arbitrations that were filed or commenced before the date of transfer with respect to any agreement or supplement referred to in section 91105(c) shall be continued as though the Corporation were the employer referred to in the agreement or supplement. 
(e)Proceedings after date of transferWhere events giving rise to a grievance under any agreement or supplement referred to in section 91105(c) occurred before the date of transfer but the proceedings had not commenced before that date, the proceedings may be commenced on or after the date of transfer in accordance with such agreement or supplement as though the Corporation were the employer referred to in such agreement or supplement.  (f)Actions deemed To be by CorporationFor the purposes of subsections (c), (d), and (e), anything done, or not done, by the Agency is deemed to have been done, or to have not been done, as the case may be, by the Corporation. 
(g)Exceptions to arbitral awards 
(1)In generalNotwithstanding section 91103, section 7122 of title 5 shall not apply to this chapter.  (2)Actions to vacateEither party to grievance arbitration under this chapter may file an action pursuant to section 91110(a) to enforce the arbitration process or to vacate or enforce an arbitration award. An arbitration award may only be vacated on the grounds, and pursuant to the standards, that would be applicable to an action to vacate an arbitration award brought in the Federal courts under section 301 of the Labor Management Relations Act, 1947 (29 U.S.C. 185). 
91109.Prohibition on striking and other activities 
(a)In generalEmployees of the Corporation are prohibited from— (1)participating in a strike, work stoppage, or slowdown against the Corporation; or 
(2)picketing the Corporation in a labor-management dispute if such picketing interferes with the Corporation’s operations.  (b)TerminationAn employee who participates in an activity described in subsection (a) shall be terminated from employment with the Corporation. 
91110.Legal action 
(a)In generalConsistent with the requirements of section 90315, actions to enforce the arbitration process or vacate or enforce an arbitral award under section 91108(g)(2) between the Corporation and a labor organization representing Corporation employees, or between any such labor organizations, may be brought in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy.  (b)Authorized actsA labor organization recognized under section 91105 and the Corporation shall be bound by the authorized acts of their agents. Any labor organization may sue or be sued as an entity and on behalf of the employees whom it represents in the courts of the United States. Any money judgment against a labor organization in a district court of the United States shall be enforceable only against the organization as an entity and against its assets, and shall not be enforceable against any individual member or his assets. 
(c)JurisdictionUnder this subtitle, for the purposes of actions and proceedings by or against labor organizations in the district courts of the United States, district courts shall be deemed to have jurisdiction of a labor organization— (1)in the district in which such organization maintains its principal offices; or 
(2)in any district in which its duly authorized officers or agents are engaged in representing or acting for employee members.  (d)Summons or subpoenaThe service of summons, subpoena, or other legal process of any court of the United States upon an officer or agent of a labor organization, in his capacity as such, shall constitute service upon the labor organization. 
913Other Matters 
 
Sec. 
91301. Termination of Government functions. 
91302. Savings provisions. 
91301.Termination of Government functionsExcept as otherwise provided in this subtitle, whenever any function vested by law in the Secretary, Administrator, Department of Transportation, or FAA has been transferred to the Corporation pursuant to this subtitle, it shall no longer be a function of the Government.  91302.Savings provisions (a)Completed Administrative Actions (1)In generalCompleted administrative actions of the Department of Transportation or the FAA shall not be affected by the enactment of this subtitle, but shall continue in effect according to their terms until amended, modified, superseded, terminated, set aside, or revoked in accordance with law. 
(2)Completed administrative action definedIn paragraph (1), the term completed administrative action includes orders, determinations, rules, regulations, personnel actions, permits, agreements, grants, contracts, certificates, licenses, registrations, and privileges.  (b)Continued effectiveness of pending actions (1)Pending actions and proceedingsThe provisions of this subtitle shall not affect any proceedings of the Department of Transportation or the FAA pending on the date of transfer, including— 
(A)notices of proposed rulemaking related to activities of the FAA, without regard to whether the activities are transferred to the Corporation; and  (B)an application for a license, a permit, a certificate, or financial assistance pending on the date of transfer before the Department of Transportation or the FAA, or any officer thereof, with respect to activities of the Department or the FAA, without regard to whether the activities are transferred to the Corporation. 
(2)Effect of ordersOrders issued in any proceedings referred to in paragraph (1) shall continue in effect until modified, terminated, superseded, or revoked in accordance with law. Nothing in this subsection prohibits the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this subtitle had not been enacted.  (c)Continued effectiveness of administrative and judicial actionsNo causes of action or actions by or against the Department of Transportation or the FAA arising from acts or omissions occurring before the date of transfer shall abate by reason of the enactment of this subtitle. 
(d)Substitution or addition of parties to judicial actionsExcept as provided by subsection (e)(2), if, on the date of transfer, the Department of Transportation or the FAA, or any officer thereof in the officer’s capacity, is a party to an action and, under this subtitle, the performance of that activity of the Department, FAA, or officer is transferred to the Corporation, such action shall be continued with the CEO substituted or added as a party.  (e)Air traffic services liabilities and obligations (1)Assumption of obligationsExcept as provided in paragraph (2), the Corporation shall assume— 
(A)all obligations (tangible and incorporeal, present, and executory) associated with the air traffic services transferred under this subtitle on the date of transfer, including leases, permits, licenses, contracts, agreements, accounts receivable, and accounts payable; and  (B)all claims and liabilities associated with the air traffic services transferred under this subtitle pending on the date of transfer. 
(2)Claims and actions that remain liabilities of United States 
(A)Claims and actions arising in tortAll claims and actions arising in tort pending on the date of transfer and arising out of the alleged acts or omissions of employees of the FAA who transfer to the Corporation shall remain liabilities of the United States.  (B)Contingent liabilitiesAll contingent liabilities existing on the date of transfer shall remain with the United States, including (without limitation) environmental and intellectual property infringement claims. 
(C)Other claims and liabilitiesAll other claims and liabilities arising out of the alleged acts or omissions of the United States before the date of transfer (including those arising under an agreement referred to in section 91105(c)) whose remedy is financial or monetary in nature shall remain liabilities of the United States.  (D)Access of Federal representatives to employees and recordsThe Secretary shall ensure that, before the date of transfer, the Corporation has agreed to allow representatives of the Secretary and the Attorney General such access as they may require to employees and records of the Corporation for all purposes relating to the handling of such claims under this paragraph. 
915Congressional Oversight of Air Traffic Services Provider 
 
Sec. 
91501. Inspector General reports to Congress on transition. 
91502. State of air traffic services. 
91503. Submission of annual financial report. 
91504. Submission of strategic plan. 
91505. Submission of annual action plan. 
91501.Inspector General reports to Congress on transition 
(a)In generalBefore the date of transfer, the Inspector General of the Department of Transportation shall submit regular reports to Congress on the progress of the preparation of the Department of Transportation and of the Corporation for the transfer of operational control of air traffic services under this subtitle.  (b)TimingThe reports described in subsection (a) shall be submitted, at a minimum, on a quarterly basis until the date of transfer. 
(c)SunsetThis section shall expire on the date of transfer.  (d)Statutory constructionNothing in this section may be construed to limit the authority of the Inspector General of the Department of Transportation to conduct oversight of the Department of Transportation’s interactions with the Corporation after the date of transfer. 
91502.State of air traffic services 
(a)ReportNot later than 2 years after the date of transfer, and on or before March 31 of every second year beginning thereafter— (1)the Corporation shall submit to the Secretary a report on the state of air traffic services; and 
(2)the Secretary shall submit the report to Congress.  (b)ContentsThe report shall include, as appropriate, information on— 
(1)access to airports and services for all users, including access with respect to rural areas;  (2)charges and fees, safety, and areas in which the Corporation has identified efficiencies in the system, including staffing and facilities realignment or consolidation; 
(3)the safe, fair, and timely provision of air traffic services by the Corporation;  (4)the sound operation of the Corporation and the impact of any activities of the Corporation on United States airspace; 
(5)the cooperation and interaction of the Corporation with the Department of Defense, the Department of Transportation, the FAA, and other Federal departments and agencies, including any agreements between the Corporation and those departments and agencies;  (6)compliance of the Corporation with United States obligations under international treaties and agreements; 
(7)compliance of the Corporation with Federal safety, environmental, corporate, and tax laws and regulations;  (8)compliance of the Corporation with Federal laws related to employees of the Corporation; 
(9)follow-up on Inspector General and Government Accountability Office audits, investigations, and reports involving the Corporation, including any recommendations included in such reports;  (10)compliance of the Corporation with other Federal requirements, including requirements relating to public disclosure, publication of fees, annual reporting, and establishment of the Advisory Board and other committees; 
(11)actions and activities of the CEO and Board and their adherence to their duties and responsibilities;  (12)compliance of the Corporation with requirements related to rural, remote, and small community air traffic services; 
(13)compliance of the Corporation with requirements related to claims of incorrect fees and resolution of fee disputes;  (14)compliance of the Corporation with requirements to report safety violations to the FAA, cooperate with FAA investigations, and assist in FAA enforcement actions; 
(15)actions in times of emergencies and times of war;  (16)progress made by the Corporation in implementing system modernization efforts and ongoing capital investments, plans of the Corporation for next steps in implementing such efforts and investments, current efficiencies and benefits of previously implemented systems improvements, and current needs for improvement; and 
(17)such other matters as the Secretary, in consultation with the Administrator, determines appropriate.  91503.Submission of annual financial report (a)Annual financial report (1)In generalNot later than 1 year after the date of transfer, and annually thereafter, the Corporation shall publish a report on the activities of the Corporation during the prior year. 
(2)Contents; availabilityThe annual report shall contain financial and operational performance information regarding the Corporation, as well as information on the compensation (including bonuses and other financial incentives) of each Director, the CEO, and officers of the Corporation, and shall be made publicly available.  (3)Propriety informationThe Corporation shall ensure that any propriety information that may be contained in the annual report is not made public. 
(b)SubmissionEach year, on the date the annual report required pursuant to subsection (a) is published— (1)the Corporation shall submit the report to the Secretary; and 
(2)the Secretary shall submit the report to Congress.  91504.Submission of strategic plan (a)Submission of strategic planNot later than 15 days after the initial strategic plan is approved by the Board pursuant to section 90308(c)— 
(1)the Corporation shall submit the strategic plan to the Secretary; and  (2)the Secretary shall submit the strategic plan to Congress. 
(b)Updates to strategic planNot later than 15 days after an update to the strategic plan is approved by the Board pursuant to section 90308(c)— (1)the Corporation shall submit the updated strategic plan to the Secretary; and 
(2)the Secretary shall submit the updated strategic plan to Congress.  91505.Submission of annual action plan (a)In generalThe Corporation shall develop an annual report on the goals of the Corporation for the following year. 
(b)ContentsThe report shall contain goals for the Corporation to meet that are specific, tangible, and actionable, in order to expedite improvements to, and maintain the integrity of, air traffic services provided by the Corporation.  (c)SubmissionNot later than 1 year after the date of transfer, and annually thereafter— 
(1)the Corporation shall submit the report to the Secretary; and  (2)the Secretary shall submit the report to Congress. 
(d)Public availabilityThe Corporation shall publish, and make available to the public, each report submitted to the Secretary under subsection (c).  (e)Proprietary informationIn carrying out this section, the Corporation may take necessary actions to prevent the public disclosure of proprietary information.. 
(b)Analysis for title 49The analysis for title 49, United States Code, is amended by adding at the end the following:   XI.American Air Navigation Services Corporation90101.  BAmendments to Federal Aviation Laws 221.DefinitionsSection 40102(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(48)American Air Navigation Services Corporation means the American Air Navigation Services Corporation established by subtitle XI..  222.Sunset of FAA air traffic entities and officers (a)Air Traffic Services CommitteeSection 106(p) of title 49, United States Code, is amended— 
(1)in paragraph (7) by adding at the end the following:  (I)SunsetThe Committee shall terminate and this paragraph shall cease to be effective beginning on the date of transfer (as defined in section 90101(a)).; and 
(2)by adding at the end the following:  (9)Sunset of air traffic advisory roleBeginning on the date of transfer (as defined in section 90101(a)), the Council shall not develop or submit comments, recommended modifications, or dissenting views directly regarding the American Air Navigation Services Corporation or air traffic services.. 
(b)Chief Operating OfficerSection 106(r) of title 49, United States Code, is amended by adding at the end the following:  (6)SunsetThe position of Chief Operating Officer shall terminate and this subsection shall cease to be effective beginning on the date of transfer (as defined in section 90101(a)).. 
(c)Chief NextGen OfficerSection 106(s) of title 49, United States Code, is amended by adding at the end the following:  (8)SunsetThe position of Chief NextGen Officer shall terminate and this subsection shall cease to be effective beginning on the date of transfer (as defined in section 90101(a)).. 
223.Role of AdministratorSection 40103(b) of title 49, United States Code, is amended— (1)in paragraph (1) by striking The Administrator each place it appears and inserting Before the date of transfer (as defined in section 90101(a)), the Administrator; 
(2)by striking paragraph (2) and inserting the following:  (2)The Administrator shall— 
(A)before the date of transfer (as defined in section 90101(a)), prescribe air traffic regulations on the flight of aircraft (including regulations on safe altitudes) for— (i)navigating, protecting, and identifying aircraft; 
(ii)protecting individuals and property on the ground;  (iii)using the navigable airspace efficiently; and 
(iv)preventing collisions between aircraft, between aircraft and land or water vehicles, and between aircraft and airborne objects; and  (B)on and after the date of transfer (as defined in section 90101(a)), prescribe safety regulations on the flight of aircraft (including regulations on safe altitudes) for— 
(i)navigating, protecting, and identifying aircraft;  (ii)protecting individuals and property on the ground; 
(iii)ensuring equitable access to and use of airspace; and  (iv)preventing collisions between aircraft, between aircraft and land or water vehicles, and between aircraft and airborne objects.; and 
(3)in paragraph (3) by striking Administrator each place it appears and inserting Secretary.  224.Emergency powersSection 40106(a) of title 49, United States Code, is amended— 
(1)in the matter preceding paragraph (1) by striking air traffic;  (2)in paragraph (1) by inserting and the American Air Navigation Services Corporation after Administration; and 
(3)in paragraph (2) by inserting and the American Air Navigation Services Corporation after Administrator.  225.Presidential transfers in time of warSection 40107(b) of title 49, United States Code, is amended to read as follows: 
 
(b)During warIf war occurs, the President by Executive order may temporarily transfer to the Secretary of Defense a duty, power, activity, or facility of the Administrator or the American Air Navigation Services Corporation. In making the transfer, the President may temporarily transfer records, property, officers, and employees of the Administration or the American Air Navigation Services Corporation to the Department of Defense..  226.Airway capital investment plan before date of transferSection 44501(b) of title 49, United States Code, is amended— 
(1)in the first sentence by striking The Administrator and inserting Before the date of transfer (as defined in section 90101(a)), the Administrator;  (2)in paragraph (4)(B) by striking and at the end; 
(3)in paragraph (5) by striking the period at the end and inserting ; and; and  (4)by adding at the end the following: 
 
(6)for fiscal years 2017 through 2020, a process under which the Administrator shall continue to comply with the requirements of this section before the date of transfer (as defined in section 90101(a))..  227.Aviation facilities before date of transfer (a)General authoritySection 44502(a) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking The Administrator of the Federal Aviation Administration may and inserting Before the date of transfer (as defined in section 90101(a)), the Secretary of Transportation may;  (2)in paragraph (2) by striking The cost and inserting Before the date of transfer (as defined in section 90101(a)), the cost; 
(3)in paragraph (3) by striking The Secretary and inserting Before the date of transfer (as defined in section 90101(a)), the Secretary;  (4)by striking paragraph (4); 
(5)by redesignating paragraph (5) as paragraph (4); and  (6)in paragraph (4) (as so redesignated) by striking The Administrator and inserting Before the date of transfer (as defined in section 90101(a)), the Secretary of Transportation. 
(b)Certification of necessitySection 44502(b) of title 49, United States Code, is amended— (1)by striking Except and inserting Before the date of transfer (as defined in section 90101(a)), except; and 
(2)by striking the Administrator of the Federal Aviation Administration and inserting the Secretary of Transportation.  (c)Ensuring conformity with plans and policiesSection 44502(c) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking Administrator of the Federal Aviation Administration the second, third, and fourth places it appears and inserting Secretary of Transportation; 
(B)by striking by the Administrator of the Federal Aviation Administration under section 40103(b)(1) of this title; and  (C)by striking Congress and inserting Congress, the American Air Navigation Services Corporation,; and 
(2)in paragraph (2)— (A)by striking Administrator of the Federal Aviation Administration and inserting Secretary of Transportation; and 
(B)by striking that the Administrator and inserting that the Secretary.  (d)Transfers of instrument landing systemsSection 44502(e) of title 49, United States Code, is amended by striking An airport may transfer and inserting Before the date of transfer (as defined in section 90101(a)), an airport may transfer. 
228.Judicial reviewSection 46110(a) of title 49, United States Code, is amended by striking or subsection (l) or (s) of section 114 and inserting subsection (l) or (s) of section 114, or section 90501.  229.Civil penaltiesSection 46301(a)(1)(A) of title 49, United States Code, is amended by striking or section 47133 and inserting section 47133, or section 90501(b)(3). 
COther Matters 
241.Use of Federal technical facilities 
(a)In generalThe Administrator of the Federal Aviation Administration shall make Administration technical facilities available to the American Air Navigation Services Corporation for air traffic control research and development projects.  (b)Cooperative agreement (1)In generalTo ensure the safe transition of air traffic services, not later than 180 days prior to the date of transfer (as defined in section 90101(a) of title 49, United States Code, as added by this Act), the Administrator shall enter into an agreement with the American Air Navigation Services Corporation, for a period of not less than 5 years, concerning services that could be provided at the Federal Aviation Administration technical center, including the integrated air traffic control laboratories. 
(2)Services definedIn this subsection, the term services includes— (A)activities associated with the approval of a safety management system under chapter 905 of title 49, United States Code, as added by this Act; and 
(B)any other activity the Secretary considers necessary to promote safety in air traffic services, including verification of the safety functions of new air traffic control technologies.  (c)Statutory constructionNothing in this title, or the amendments made by this title, may be construed to limit the safety regulatory authority of the Department of Transportation, including the research and development functions of the Department. 
(d)SafetyBefore the date of transfer (as defined by section 90101(a) of title 49, United States Code, as added by this Act) all operational testing and integration of air traffic control systems conducted by the Administration shall continue.  242.Ensuring progress on NextGen priorities before date of transfer (a)Near-Term NextGen prioritiesPrior to the date of transfer (as defined by section 90101(a) of title 49, United States Code, as added by this Act), the Administrator of the Federal Aviation Administration, in consultation with the NextGen Advisory Committee, shall prioritize the implementation of the following programs: 
(1)Multiple runway operations.  (2)Performance-based navigation. 
(3)Surface operations and data sharing.  (4)Data communications. 
(b)Near-Term NextGen performance goals 
(1)In generalThe Administrator, in consultation with the NextGen Advisory Committee, shall establish quantifiable near-term NextGen performance goals for each of the programs prioritized under subsection (a).  (2)TrackingThe Administrator shall track the performance goals in a publicly available and transparent manner. 
(3)Measuring benefitsThe Administrator shall establish the performance goals in a manner that allows Congress, stakeholders, and the public to clearly measure the delivery of NextGen benefits between 2018 and 2020, including with respect to— (A)increasing safety; 
(B)reducing aviation’s impact on the environment;  (C)enhancing controller productivity; and 
(D)increasing predictability, airspace capacity, and efficiency.  (c)NextGen metrics reportSection 106(s)(5) of title 49, United States Code, is amended by adding at the end the following: 
 
(I)Developing, as part of the annual report required under paragraph (4), a description of the progress made in meeting the near-term NextGen performance goals required pursuant to section 242 of the 21st Century AIRR Act and delivering near-term NextGen benefits..  (d)Chief NextGen officer responsibility for meeting near-Term NextGen goalsSection 106(s)(3) of title 49, United States Code, is amended by adding at the end the following: In evaluating the performance of the Chief NextGen Officer, the Administrator shall consider the progress made in meeting the near-term NextGen performance goals required pursuant to section 242 of the 21st Century AIRR Act and delivering near-term NextGen benefits.. 
243.SeverabilityIf a provision of this title (including any amendment made by this title) or its application to any person or circumstance is held invalid, neither the remainder of this title nor the application of the provision to other persons or circumstances shall be affected.  244.Prohibition on receipt of Federal fundsNotwithstanding any other provision of law, the Corporation established under section 90301 of title 49, United States Code, as added by this Act, may not accept or receive any funds from the uncommitted balance of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986 (26 U.S.C. 9502). 
IIIFAA Safety Certification Reform 
AGeneral Provisions 
301.DefinitionsIn this title, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration. 
(2)Safety Oversight and Certification Advisory CommitteeThe term Safety Oversight and Certification Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 302.  (3)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity. 
302.Safety Oversight and Certification Advisory Committee 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Safety Oversight and Certification Advisory Committee (in this section referred to as the Advisory Committee).  (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA certification and safety oversight programs and activities, including, at a minimum, the following: 
(1)Aircraft and flight standards certification processes, including efforts to streamline those processes.  (2)Implementation and oversight of safety management systems. 
(3)Risk-based oversight efforts.  (4)Utilization of delegation and designation authorities. 
(5)Regulatory interpretation standardization efforts.  (6)Training programs. 
(7)Expediting the rulemaking process and giving priority to rules related to safety.  (c)FunctionsThe Advisory Committee shall carry out the following functions (as the functions relate to FAA certification and safety oversight programs and activities): 
(1)Foster industry collaboration in an open and transparent manner.  (2)Consult with, and ensure participation by— 
(A)the private sector, including representatives of— (i)general aviation; 
(ii)commercial aviation;  (iii)aviation labor; 
(iv)aviation maintenance;  (v)aviation, aerospace, and avionics manufacturing; 
(vi)unmanned aircraft systems operators and manufacturers; and  (vii)the commercial space transportation industry; 
(B)members of the public; and  (C)other interested parties. 
(3)Establish consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective certification and oversight processes in order to maintain the safety of the aviation system and, at the same time, allow the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace.  (4)Provide policy guidance for the FAA’s certification and safety oversight efforts. 
(5)Provide ongoing policy reviews of the FAA’s certification and safety oversight efforts.  (6)Make appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment. 
(7)Establish performance objectives for the FAA and industry.  (8)Establish performance metrics and goals for the FAA and the regulated aviation industry to be tracked and reviewed as streamlining and certification reform and regulation standardization efforts progress. 
(9)Provide a venue for tracking progress toward national goals and sustaining joint commitments.  (10)Develop recruiting, hiring, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors. 
(11)Provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects.  (12)Improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues. 
(13)Facilitate the validation of United States products abroad.  (d)Membership (1)In generalThe Advisory Committee shall be composed of the following members: 
(A)The Administrator of the FAA (or the Administrator’s designee).  (B)Individuals appointed by the Secretary to represent the following interests: 
(i) Aircraft and engine manufacturers.  (ii)Avionics and equipment manufacturers. 
(iii)Labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.  (iv)General aviation operators. 
(v)Air carriers.  (vi)Business aviation operators. 
(vii)Unmanned aircraft systems manufacturers and operators.  (viii)Aviation safety management expertise. 
(ix)Aviation maintenance.  (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices. 
(B)DutiesThe nonvoting members shall— (i)take part in deliberations of the Advisory Committee; and 
(ii)provide input with respect to any final reports or recommendations of the Advisory Committee.  (C)LimitationThe nonvoting members may not represent any stakeholder interest other than FAA safety oversight program offices. 
(3)TermsEach member and nonvoting member of the Advisory Committee appointed by the Secretary shall be appointed for a term of 2 years.  (4)Committee characteristicsThe Advisory Committee shall have the following characteristics: 
(A)An executive-level membership, with members who can represent and enter into commitments for their organizations.  (B)The ability to obtain necessary information from experts in the aviation and aerospace communities. 
(C)A membership size that enables the Committee to have substantive discussions and reach consensus on issues in a timely manner.  (D)Appropriate expertise, including expertise in certification and risked-based safety oversight processes, operations, policy, technology, labor relations, training, and finance. 
(5)Limitation on statutory constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.  (e)Chairperson (1)In generalThe Chairperson of the Advisory Committee shall be appointed by the Secretary from among those members of the Advisory Committee that are executive-level members of the aviation industry. 
(2)TermEach member appointed under paragraph (1) shall serve a term of 1 year as Chairperson.  (f)Meetings (1)FrequencyThe Advisory Committee shall meet at least twice each year at the call of the Chairperson. 
(2)Public attendanceThe meetings of the Advisory Committee shall be open to the public.  (g)Special committees (1)EstablishmentThe Advisory Committee may establish special committees composed of private sector representatives, members of the public, labor representatives, and other interested parties in complying with consultation and participation requirements under this section. 
(2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Administrator with respect to aviation-related issues; 
(B)afford the FAA additional opportunities to obtain firsthand information and insight from those parties that are most affected by existing and proposed regulations; and  (C)expedite the development, revision, or elimination of rules without circumventing public rulemaking processes and procedures. 
(3)Applicable lawPublic Law 92–463 shall not apply to a special committee established by the Advisory Committee.  (h)SunsetThe Advisory Committee shall terminate on the last day of the 6-year period beginning on the date of the initial appointment of the members of the Advisory Committee. 
(i)Termination of Air Traffic Procedures Advisory CommitteeThe Air Traffic Procedures Advisory Committee established by the FAA shall terminate on the date of the initial appointment of the members of the Advisory Committee.  BAircraft Certification Reform 311.Aircraft certification performance objectives and metrics (a)In generalNot later than 120 days after the date on which the Safety Oversight and Certification Advisory Committee is established under section 302, the Administrator of the FAA shall establish performance objectives and apply and track metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section. 
(b)CollaborationThe Administrator shall carry out this section in collaboration with the Safety Oversight and Certification Advisory Committee.  (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to aircraft certification, progress is made toward, at a minimum— 
(1)eliminating certification delays and improving cycle times;  (2)increasing accountability for both FAA and industry entities; 
(3)achieving full utilization of FAA delegation and designation authorities;  (4)fully implementing risk management principles and a systems safety approach; 
(5)reducing duplication of effort;  (6)increasing transparency; 
(7)establishing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;  (8)improving the process for approving or accepting certification actions between the FAA and bilateral partners; 
(9)maintaining and improving safety;  (10)streamlining the hiring process for— 
(A)qualified systems safety engineers to support FAA efforts to implement a systems safety approach; and  (B)qualified systems engineers to guide the engineering of complex systems within the FAA; and 
(11)maintaining the leadership of the United States in international aviation and aerospace.  (d)Performance metricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Safety Oversight and Certification Advisory Committee. 
(e)Data generation 
(1)BaselinesNot later than 1 year after the date on which the Safety Oversight and Certification Advisory Committee establishes initial performance metrics for the FAA and the regulated aviation industry under section 302, the Administrator shall generate initial data with respect to each of the metrics applied and tracked under this section.  (2)Measuring progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals established by the Safety Oversight and Certification Advisory Committee. 
(f)PublicationThe Administrator shall make data generated using the metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the FAA and other appropriate methods and shall ensure that the data is made available in a manner that— (1)does not provide identifying information regarding an individual or entity; and 
(2)protects proprietary information.  312.Organization designation authorizations (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
44736.Organization designation authorizations 
(a)Delegations of functions 
(1)In generalExcept as provided in paragraph (3), when overseeing an ODA holder, the Administrator of the FAA shall— (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the functions to be performed by the ODA holder; 
(B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and  (C)conduct regular oversight activities by inspecting the ODA holder’s delegated functions and taking action based on validated inspection findings. 
(2)Duties of ODA holdersAn ODA holder shall— (A)perform each function delegated to the ODA holder in accordance with the approved procedures manual for the delegation; 
(B)make the procedures manual available to each member of the appropriate ODA unit; and  (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation. 
(3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of this section, the Administrator shall— (A)at the request of the ODA holder and in an expeditious manner, approve revisions to the ODA holder’s procedures manual; 
(B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to one or more of the functions; and  (C)conduct regular oversight activities by inspecting the ODA holder delegated functions and taking action based on validated inspection findings. 
(b)ODA Office 
(1)EstablishmentNot later than 90 days after the date of enactment of this section, the Administrator of the FAA shall identify, within the FAA Office of Aviation Safety, a centralized policy office to be known as the Organization Designation Authorization Office or the ODA Office.  (2)PurposeThe purpose of the ODA Office shall be to oversee and ensure the consistency of the FAA’s audit functions under the ODA program across the FAA. 
(3)FunctionsThe ODA Office shall— (A)improve performance and ensure full utilization of the authorities delegated under the ODA program; 
(B)create a more consistent approach to audit priorities, procedures, and training under the ODA program;  (C)review, in a timely fashion, a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate; 
(D)ensure national consistency in the interpretation and application of the requirements of the ODA program, including any limitations, and in the performance of the ODA program; and  (E)at the request of an ODA holder, review and approve new limitations to ODA functions. 
(c)DefinitionsIn this section, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration. 
(2)ODA holderThe term ODA holder means an entity authorized to perform functions pursuant to a delegation made by the Administrator of the FAA under section 44702(d).  (3)ODA unitThe term “ODA unit” means a group of 2 or more individuals who perform, under the supervision of an ODA holder, authorized functions under an ODA. 
(4)OrganizationThe term “organization” means a firm, partnership, corporation, company, association, joint-stock association, or governmental entity.  (5)Organization Designation Authorization; ODAThe term Organization Designation Authorization or ODA means an authorization by the FAA under section 44702(d) for an organization comprised of 1 or more ODA units to perform approved functions on behalf of the FAA.. 
(b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:   44736. Organization designation authorizations..  313.ODA review (a)Establishment of expert review panel (1)Expert panelNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (in this section referred to as the Panel). 
(2)Composition of panel 
(A)Appointment of membersThe Panel shall be composed of not more than 20 members appointed by the Administrator.  (B)QualificationsThe members appointed to the Panel shall— 
(i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and  (ii)represent, at a minimum, ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers. 
(b)SurveyThe Panel shall conduct a survey of ODA holders and ODA program applicants to document and assess FAA certification and oversight activities, including use of the ODA program and the timeliness and efficiency of the certification process.  (c)Assessment and recommendationsThe Panel shall assess and make recommendations concerning— 
(1)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;  (2)the best practices of and lessons learned by ODA holders and individuals who provide oversight of ODA holders; 
(3)performance incentive policies related to the ODA program for FAA personnel;  (4)training activities related to the ODA program for FAA personnel and ODA holders; 
(5)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and  (6)the results of the survey conducted under subsection (b). 
(d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Safety Oversight and Certification Advisory Committee, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings and recommendations of the Panel.  (e)DefinitionsThe definitions contained in section 44736 of title 49, United States Code, as added by this Act, apply to this section. 
(f)Applicable lawPublic Law 92–463 shall not apply to the Panel.  (g)SunsetThe Panel shall terminate on the date of submission of the report under subsection (d), or on the date that is 1 year after the Panel is convened under subsection (a), whichever occurs first. 
314.Type certification resolution process 
(a)In generalSection 44704(a) of title 49, United States Code, is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of this paragraph, the Administrator shall establish an effective, timely, and milestone-based issue resolution process for type certification activities under this subsection. 
(B)Process requirementsThe resolution process shall provide for— (i)resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant; 
(ii)automatic elevation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and  (iii)resolution of a major certification process milestone elevated pursuant to clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant. 
(C)Major certification process milestone definedIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..  (b)Technical amendmentSection 44704 of title 49, United States Code, is amended in the section heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 
315.Safety enhancing equipment and systems for small general aviation airplanes 
(a)PolicyNot later than 180 days after the date of enactment of this Act, the Administrator of the FAA shall establish and begin implementation of a risk-based policy that streamlines the installation of safety enhancing equipment and systems for small general aviation airplanes in a manner that reduces regulatory delays and significantly improves safety.  (b)Inclusion of certain equipment and systemsThe safety enhancing equipment and systems for small general aviation airplanes referred to in subsection (a) shall include, at a minimum, the replacement or retrofit of primary flight displays, auto pilots, engine monitors, and navigation equipment. 
(c)CollaborationIn carrying out this section, the Administrator shall collaborate with general aviation operators, general aviation manufacturers, and appropriate FAA labor groups, including representatives of FAA aviation safety inspectors and aviation safety engineers certified under section 7111 of title 5, United States Code.  (d)Small general aviation airplane definedIn this section, the term small general aviation airplane means an airplane that— 
(1)is certified to the standards of part 23 of title 14, Code of Federal Regulations;  (2)has a seating capacity of fewer than 9 passengers; and 
(3)is not used in scheduled passenger-carrying operations under part 121 or 135 of title 14, Code of Federal Regulations.  316.Review of certification process for small general aviation airplanes (a)In generalNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall initiate a review of the Federal Aviation Administration’s implementation of the final rule titled Revision of Airworthiness Standards for Normal, Utility, Acrobatic, and Commuter Category Airplanes (81 Fed. Reg. 96572). 
(b)ConsiderationsIn carrying out the review, the Inspector General shall assess— (1)how the rule puts into practice the Administration’s efforts to implement performance and risk-based safety standards; 
(2)whether the Administration’s implementation of the rule has improved safety and reduced the regulatory cost burden for the Administration and the aviation industry; and  (3)if there are lessons learned from, and best practices developed as a result of, the rule that could be applied to airworthiness standards for other categories of aircraft. 
(c)ReportNot later than 180 days after the date of initiation of the review, the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review, including findings and recommendations.  CFlight Standards Reform 331.Flight standards performance objectives and metrics (a)In generalNot later than 120 days after the date on which the Safety Oversight and Certification Advisory Committee is established under section 302, the Administrator of the FAA shall establish performance objectives and apply and track metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section. 
(b)CollaborationThe Administrator shall carry out this section in collaboration with the Safety Oversight and Certification Advisory Committee.  (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to flight standards activities, progress is made toward, at a minimum— 
(1)eliminating delays with respect to such activities;  (2)increasing accountability for both FAA and industry entities; 
(3)achieving full utilization of FAA delegation and designation authorities;  (4)fully implementing risk management principles and a systems safety approach; 
(5)reducing duplication of effort;  (6)eliminating inconsistent regulatory interpretations and inconsistent enforcement activities; 
(7)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;  (8)developing and allowing utilization of a single master source for guidance; 
(9)providing and utilizing a streamlined appeal process for the resolution of regulatory interpretation questions;  (10)maintaining and improving safety; and 
(11)increasing transparency.  (d)MetricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Safety Oversight and Certification Advisory Committee. 
(e)Data generation 
(1)BaselinesNot later than 1 year after the date on which the Safety Oversight and Certification Advisory Committee establishes initial performance metrics for the FAA and the regulated aviation industry under section 302, the Administrator shall generate initial data with respect to each of the metrics applied and tracked under this section.  (2)Measuring progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals established by the Safety Oversight and Certification Advisory Committee. 
(f)PublicationThe Administrator shall make data generated using the metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the FAA and other appropriate methods and shall ensure that the data is made available in a manner that— (1)does not provide identifying information regarding an individual or entity; and 
(2)protects proprietary information.  332.FAA task force on flight standards reform (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the FAA shall establish the FAA Task Force on Flight Standards Reform (in this section referred to as the Task Force). 
(b)Membership 
(1)AppointmentThe membership of the Task Force shall be appointed by the Administrator.  (2)NumberThe Task Force shall be composed of not more than 20 members. 
(3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of— (A)air carriers; 
(B)general aviation;  (C)business aviation; 
(D)repair stations;  (E)unmanned aircraft systems operators; 
(F)flight schools;  (G)labor unions, including those representing FAA aviation safety inspectors; and 
(H)aviation safety experts.  (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying best practices and providing recommendations, for current and anticipated budgetary environments, with respect to— 
(1)simplifying and streamlining flight standards regulatory processes;  (2)reorganizing Flight Standards Services to establish an entity organized by function rather than geographic region, if appropriate; 
(3)FAA aviation safety inspector training opportunities;  (4)FAA aviation safety inspector standards and performance; and 
(5)achieving, across the FAA, consistent— (A)regulatory interpretations; and 
(B)application of oversight activities.  (d)ReportNot later than 1 year after the date of enactment of this Act, the Task Force shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing— 
(1)the best practices identified and recommendations provided by the Task Force under subsection (c); and  (2)any recommendations of the Task Force for additional regulatory action or cost-effective legislative action. 
(e)Applicable lawPublic Law 92–463 shall not apply to the Task Force.  (f)TerminationThe Task Force shall terminate on the earlier of— 
(1)the date on which the Task Force submits the report required under subsection (d); or  (2)the date that is 18 months after the date on which the Task Force is established under subsection (a). 
333.Centralized safety guidance database 
(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database that will— (1)encompass all of the regulatory guidance documents of the FAA Office of Aviation Safety; 
(2)contain, for each such guidance document, a link to the Code of Federal Regulations provision to which the document relates; and  (3)be publicly available in a manner that— 
(A)does not provide identifying information regarding an individual or entity; and  (B)protects proprietary information. 
(b)Data entry timing 
(1)Existing documentsNot later than 14 months after the date of enactment of this Act, the Administrator shall begin entering into the database established under subsection (a) all of the regulatory guidance documents of the Office of Aviation Safety that are in effect and were issued before the date on which the Administrator begins such entry process.  (2)New documents and changesOn and after the date on which the Administrator begins the document entry process under paragraph (1), the Administrator shall ensure that all new regulatory guidance documents of the Office of Aviation Safety and any changes to existing documents are included in the database established under subsection (a). 
(c)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers and FAA aviation safety inspectors) and industry stakeholders.  (d)Regulatory guidance documents definedIn this section, the term regulatory guidance documents means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements. 
334.Regulatory Consistency Communications Board 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator of the FAA shall establish a Regulatory Consistency Communications Board (in this section referred to as the Board).  (b)Consultation requirementIn establishing the Board, the Administrator shall consult and collaborate with appropriate stakeholders, including FAA labor organizations (including labor organizations representing FAA aviation safety inspectors) and industry stakeholders. 
(c)MembershipThe Board shall be composed of FAA representatives, appointed by the Administrator, from— (1)the Flight Standards Service; 
(2)the Aircraft Certification Service; and  (3)the Office of the Chief Counsel. 
(d)FunctionsThe Board shall carry out the following functions: (1)Establish, at a minimum, processes by which— 
(A)FAA personnel and regulated entities may submit anonymous regulatory interpretation questions without fear of retaliation; and  (B)FAA personnel may submit written questions, and receive written responses, as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect. 
(2)Meet on a regular basis to discuss and resolve questions submitted pursuant to paragraph (1) and the appropriate application of regulations and policy with respect to each question.  (3)Provide to an individual or entity that submitted a question pursuant to paragraph (1) a timely response to the question. 
(4)Establish a process to make resolutions of common regulatory interpretation questions publicly available to FAA personnel and regulated entities without providing any identifying data of the individuals or entities that submitted the questions and in a manner that protects any proprietary information.  (5)Ensure the incorporation of resolutions of questions submitted pursuant to paragraph (1) into regulatory guidance documents. 
(e)Performance metrics, timelines, and goalsNot later than 180 days after the date on which the Safety Oversight and Certification Advisory Committee establishes performance metrics for the FAA and the regulated aviation industry under section 302, the Administrator, in collaboration with the Advisory Committee, shall— (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted pursuant to subsection (d)(1); and 
(2)implement a process for tracking the progress of the Board in meeting the metrics, timelines, and goals established under paragraph (1).  DSafety Workforce 341.Safety workforce training strategy (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall establish a safety workforce training strategy that— 
(1)allows employees participating in organization management teams or conducting ODA program audits to complete, in a timely fashion, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;  (2)seeks knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; 
(3)functions within the current and anticipated budgetary environments; and  (4)includes milestones and metrics for meeting the requirements of paragraphs (1), (2), and (3). 
(b)ReportNot later than 270 days after the date of establishment of the strategy required under subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the implementation of the strategy and progress in meeting any milestones and metrics included in the strategy.  (c)DefinitionsIn this section, the following definitions apply: 
(1)ODA; ODA holderThe terms ODA and ODA holder have the meanings given those terms in section 44736 of title 49, United States Code, as added by this Act.  (2)Organization management teamThe term organization management team means a team consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its certification activity. 
342.Workforce review 
(a)Workforce reviewNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the FAA Office of Aviation Safety in the anticipated budgetary environment.  (b)ContentsThe review required under subsection (a) shall include— 
(1)a review of current aviation safety inspector and aviation safety engineer hiring, training, and recurrent training requirements;  (2)an analysis of the skills and qualifications required of aviation safety inspectors and aviation safety engineers for successful performance in the current and future projected aviation safety regulatory environment, including the need for a systems engineering discipline within the FAA to guide the engineering of complex systems, with an emphasis on auditing designated authorities; 
(3)a review of current performance incentive policies of the FAA, as applied to the Office of Aviation Safety, including awards for performance;  (4)an analysis of ways the FAA can work with industry and labor, including labor groups representing FAA aviation safety inspectors and aviation safety engineers, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and 
(5)recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation safety regulatory system in the anticipated budgetary environment.  (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review required under subsection (a). 
EInternational Aviation 
351.Promotion of United States aerospace standards, products, and services abroadSection 40104 of title 49, United States Code, is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Administrator shall take appropriate actions to— 
(1)promote United States aerospace safety standards abroad;  (2)facilitate and vigorously defend approvals of United States aerospace products and services abroad; 
(3)with respect to bilateral partners, utilize bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and appliances and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and  (4)with respect to foreign safety authorities, streamline validation and coordination processes.. 
352.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) of title 49, United States Code, is amended by adding at the end the following:  (5)Foreign airworthiness directives (A)AcceptanceThe Administrator may accept an airworthiness directive issued by an aeronautical safety authority of a foreign country, and leverage that authority’s regulatory process, if— 
(i)the country is the state of design for the product that is the subject of the airworthiness directive;  (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country; 
(iii)as part of the bilateral safety agreement with the country, the Administrator has determined that such aeronautical safety authority has a certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration;  (iv)the aeronautical safety authority of the country utilizes an open and transparent notice and comment process in the issuance of airworthiness directives; and 
(v)the airworthiness directive is necessary to provide for the safe operation of the aircraft subject to the directive.  (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting an airworthiness directive otherwise eligible for acceptance under such subparagraph, if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system. 
(C)Alternative means of complianceThe Administrator may— (i)accept an alternative means of compliance, with respect to an airworthiness directive accepted under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or 
(ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive accepted under such subparagraph, approve an alternative means of compliance with respect to the airworthiness directive.  (D)LimitationThe Administrator may not accept an airworthiness directive issued by an aeronautical safety authority of a foreign country if the airworthiness directive addresses matters other than those involving the safe operation of an aircraft.. 
353.FAA leadership abroad 
(a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator of the FAA shall— (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad; 
(2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;  (3)provide assistance to United States companies that have experienced significantly long foreign validation wait times; 
(4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;  (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and 
(6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.  (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that— 
(1)describes the FAA’s strategic plan for international engagement;  (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production; 
(3)describes current and forecasted staffing and travel needs for the FAA’s international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;  (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA’s international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and 
(5)identifies cost-effective policy initiatives, regulatory initiatives, or legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.  (c)International travelThe Administrator of the FAA, or the Administrator’s designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary— 
(1)to promote United States aerospace safety standards; or  (2)to support expedited acceptance of FAA design and production approvals. 
354.Registration, certification, and related feesSection 45305 of title 49, United States Code, is amended— (1)in subsection (a) by striking Subject to subsection (b) and inserting Subject to subsection (c); 
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and  (3)by inserting after subsection (a) the following: 
 
(b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee— (1)is established and collected in a manner consistent with aviation safety agreements; and 
(2)does not exceed the estimated costs of the services..  IVSafety AGeneral Provisions 401.FAA technical training (a)E-Learning Training Pilot ProgramNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section. 
(b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the personnel receive instruction on the latest aviation technologies, processes, and procedures; 
(2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;  (3)include training courses on applicable regulations of the Federal Aviation Administration; and 
(4)consider the efficacy of instructor-led online training.  (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. 
(d)E-Learning Training ProgramUpon termination of the pilot program, the Administrator shall establish an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.  (e)DefinitionsIn this section, the following definitions apply: 
(1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.  (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom. 
402.Safety critical staffing 
(a)Update of FAA’s safety critical staffing modelNot later than 270 days after the date of enactment of this Act, and at least 2 years before the date of transfer, the Administrator of the Federal Aviation Administration shall update the safety critical staffing model of the Administration to determine the number of aviation safety inspectors that will be needed to fulfill the safety oversight mission of the Administration before and after the date of transfer, including safety oversight of the American Air Navigation Services Corporation.  (b)Audit by DOT Inspector General (1)In generalNot later than 90 days after the date on which the Administrator has updated the safety critical staffing model under subsection (a), the Inspector General of the Department of Transportation shall conduct an audit of the staffing model. 
(2)ContentsThe audit shall include, at a minimum— (A)a review of the assumptions and methodologies used in devising and implementing the staffing model to assess the adequacy of the staffing model in predicting the number of aviation safety inspectors needed— 
(i)to properly fulfill the mission of the Administration before and after the date of transfer;  (ii)to meet the future growth of the aviation industry; and 
(iii)to provide proper oversight of air traffic services after the date of transfer; and  (B)a determination on whether the staffing model takes into account the Administration’s authority to fully utilize designees before and after the date of transfer. 
(3)Report on audit 
(A)Report to SecretaryNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the Secretary a report on the results of the audit.  (B)Report to CongressNot later than 60 days after the date of receipt of the report, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a copy of the report, together with, if appropriate, a description of any actions taken or to be taken to address the results of the audit. 
(c)Date of transfer definedIn this section, the term date of transfer has the meaning given that term in section 90101(a) of title 49, United States Code, as added by this Act.  403.International efforts regarding tracking of civil aircraftThe Administrator of the Federal Aviation Administration shall exercise leadership on creating a global approach to improving aircraft tracking by working with— 
(1)foreign counterparts of the Administrator in the International Civil Aviation Organization and its subsidiary organizations;  (2)other international organizations and fora; and 
(3)the private sector.  404.Aircraft data access and retrieval systems (a)AssessmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate an assessment of aircraft data access and retrieval systems for part 121 air carrier aircraft that are used in extended overwater operations to— 
(1)determine if the systems provide improved access and retrieval of aircraft data and cockpit voice recordings in the event of an aircraft accident; and  (2)assess the cost effectiveness of each system assessed. 
(b)Systems To be examinedThe systems to be examined under this section shall include, at a minimum— (1)automatic deployable flight recorders; 
(2)emergency locator transmitters; and  (3)satellite-based solutions. 
(c)ReportNot later than 1 year after the date of initiation of the assessment, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the assessment.  (d)Part 121 air carrier definedIn this section, the term part 121 air carrier means an air carrier that holds a certificate issued under part 121 of title 14, Code of Federal Regulations. 
405.Advanced cockpit displays 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a review of heads-up display systems, heads-down display systems employing synthetic vision systems, and enhanced vision systems (in this section referred to as HUD systems, SVS, and EVS, respectively).  (b)ContentsThe review shall— 
(1)evaluate the impacts of single- and dual-installed HUD systems, SVS, and EVS on the safety and efficiency of aircraft operations within the national airspace system; and  (2)review a sufficient quantity of commercial aviation accidents or incidents in order to evaluate if HUD systems, SVS, and EVS would have produced a better outcome in that accident or incident. 
(c)ConsultationIn conducting the review, the Administrator shall consult with aviation manufacturers, representatives of pilot groups, aviation safety organizations, and any government agencies the Administrator considers appropriate.  (d)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the review, the actions the Administrator plans to take with respect to the systems reviewed, and the associated timeline for such actions. 
406.Marking of towersSection 2110 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44718 note) is amended— (1)by striking subsections (a) through (c) and inserting the following: 
 
(a)Application 
(1)In generalExcept as provided by paragraph (2), not later than 1 year after the date of enactment of the 21st Century AIRR Act or the availability of the database developed by the Administrator of the Federal Aviation Administration pursuant to subsection (c), whichever is later, all covered towers shall be either— (A)clearly marked consistent with applicable guidance in the advisory circular of the Federal Aviation Administration issued December 4, 2015 (AC 70/7460–IL); or 
(B)included in the database described in subsection (c).  (2)Meteorological evaluation towerA covered tower that is a meteorological evaluation tower shall be subject to the requirements of paragraphs (1)(A) and (1)(B).; 
(2)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively;  (3)in subsection (b)(1)(A) (as so redesignated)— 
(A)in clause (i)(I) by striking self-standing or and inserting a meteorological evaluation tower or tower; and  (B)in clause (ii)— 
(i)in subclause (IV) by striking or at the end;  (ii)in subclause (V) by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (VI)is located within the right-of-way of a rail carrier, including within the boundaries of a rail yard, and is used for a railroad purpose; 
(VII)is determined by the Administrator to pose no hazard to air navigation; or  (VIII)has already mitigated any hazard to aviation safety in accordance with Federal Aviation Administration guidance or as otherwise approved by the Administrator.; and 
(4)in subsection (c) (as so redesignated)— (A)by striking paragraph (1) and inserting the following: 
 
(1)develop a database that contains the location and height of each covered tower that, pursuant to subsection (a), the owner or operator of such tower elects not to mark, except that meteorological evaluation towers shall be marked and contained in the database;;  (B)in paragraph (3) by striking and at the end; 
(C)in paragraph (4) by striking the period at the end and inserting a semicolon; and  (D)by adding at the end the following: 
 
(5)ensure that the tower information in the database is de-identified and that the information only includes the location and height of covered towers; and  (6)make the database available for use not later than 1 year after the date of enactment of the 21st Century AIRR Act.. 
407.Cabin evacuation 
(a)ReviewThe Administrator of the Federal Aviation Administration shall review— (1)evacuation certification of transport-category aircraft used in air transportation, with regard to— 
(A)emergency conditions, including impacts into water;  (B)crew procedures used for evacuations under actual emergency conditions; and 
(C)any relevant changes to passenger demographics and legal requirements (including the Americans with Disabilities Act of 1990) that affect emergency evacuations; and  (2)recent accidents and incidents where passengers evacuated such aircraft. 
(b)Consultation; review of dataIn conducting the review, the Administrator shall— (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crewmembers, maintenance employees, and emergency responders; and 
(2)review relevant data with respect to evacuation certification of transport-category aircraft.  (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review and related recommendations, if any, including any recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft. 
408.ODA staffing and oversight 
(a)Report to CongressNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the Administration’s progress with respect to— (1)determining what additional model inputs and labor distribution codes are needed to identify ODA oversight staffing needs prior to and after the date of transfer; 
(2)developing and implementing system-based evaluation criteria and risk-based tools to aid ODA team members in targeting their oversight activities;  (3)developing agreements and processes for sharing resources to ensure adequate oversight of ODA personnel performing certification and inspection work at supplier and company facilities; and 
(4)ensuring full utilization of ODA authority prior to and after the date of transfer.  (b)DefinitionsIn this section, the following definitions apply: 
(1)Date of transferThe term date of transfer has the meaning given that term in section 90101(a) of title 49, United States Code, as added by this Act.  (2)ODAthe term ODA has the meaning given that term in section 44736 of title 49, United States Code, as added by this Act. 
409.Funding for additional safety needsSection 44704 of title 49, United States Code, is amended by adding at the end the following:  (f)Funding for additional safety needs (1)Acceptance of applicant-provided fundsNotwithstanding any other provision of law, the Administrator may accept funds from an applicant for a certificate under this section to hire additional staff or obtain the services of consultants and experts to facilitate the timely processing, review, and issuance of certificates under this section. 
(2)Rules of construction 
(A)In generalNothing in this section may be construed as permitting the Administrator to grant priority or afford any preference to an applicant providing funds under paragraph (1).  (B)Policies and proceduresThe Administrator shall implement such policies and procedures as may be required to ensure that the acceptance of funds under paragraph (1) does not prejudice the Administrator in the issuance of any certificate to an applicant. 
(3)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, any funds accepted under this subsection— (A)shall be credited as offsetting collections to the account that finances the activities and services for which the funds are accepted; 
(B)shall be available for expenditure only to pay the costs of activities and services for which the funds are accepted; and  (C)shall remain available until expended.. 
410.Funding for additional FAA licensing needs 
(a)In generalChapter 509 of title 51, United States Code, is amended by adding at the end the following:  50924.Funding to facilitate FAA licensing (a)In generalNotwithstanding any other provision of law, the Secretary of Transportation may accept funds from a person applying for a license or permit under this chapter to hire additional staff or obtain the services of consultants and experts— 
(1)to facilitate the timely processing, review, and issuance of licenses or permits issued under this chapter;  (2)to conduct environmental activities, studies, or reviews associated with such licenses or permits; or 
(3)to conduct additional activities associated with or necessitated by such licenses or permits, including pre-application consultation, hazard area determination, or on-site inspection.  (b)Rules of construction (1)In generalNothing in this section may be construed as permitting the Secretary to grant priority or afford any preference to an applicant providing funds under subsection (a). 
(2)Policies and proceduresThe Secretary shall implement such policies and procedures as may be required to ensure that the acceptance of funds under subsection (a) does not prejudice the Secretary in the issuance of any license or permit to an applicant.  (c)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, any funds accepted under this section— 
(1)shall be credited as offsetting collections to the account that finances the activities and services for which the funds are accepted;  (2)shall be available for expenditure only to pay the costs of activities and services for which the funds are accepted; and 
(3)shall remain available until expended..  (b)Clerical amendmentThe analysis for chapter 509 of title 51, United States Code, is amended by adding at the end the following: 
 
 
50924. Funding to facilitate FAA licensing.. 
411.Emergency medical equipment on passenger aircraft 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, regulations in part 121 of title 14, Code of Federal Regulations, regarding emergency medical equipment, including the contents of first-aid kits, applicable to all certificate holders operating passenger aircraft under that part.  (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children. 
412.HIMS programNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall conduct a human intervention motivation study (HIMS) program for flight crewmembers employed by commercial air carriers operating in United States airspace.  413.Acceptance of voluntarily provided safety information (a)In generalThere shall be a presumption that an individual’s voluntary disclosure of an operational or maintenance issue related to aviation safety under an aviation safety action program meets the criteria for acceptance as a valid disclosure under such program. 
(b)Disclaimer requiredAny dissemination of a disclosure that was submitted and accepted under an aviation safety action program pursuant to the presumption under subsection (a), but that has not undergone review by an event review committee, shall be accompanied by a disclaimer stating that the disclosure— (1)has not been reviewed by an event review committee tasked with reviewing such disclosures; and 
(2)may subsequently be determined to be ineligible for inclusion in the aviation safety action program.  (c)Rejection of disclosureA disclosure described under subsection (a) shall be rejected from an aviation safety action program if, after a review of the disclosure, an event review committee tasked with reviewing such disclosures determines that the disclosure fails to meet the criteria for acceptance under such program. 
(d)Aviation safety action program definedIn this section, the term aviation safety action program means a program established in accordance with Federal Aviation Administration Advisory Circular 120–66B, issued November 15, 2002 (including any similar successor advisory circular), to allow an individual to voluntarily disclose operational or maintenance issues related to aviation safety.  414.Flight attendant duty period limitations and rest requirements (a)Modification of final rule (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall modify the final rule of the Federal Aviation Administration published in the Federal Register on August 19, 1994 (59 Fed. Reg. 42974; relating to flight attendant duty period limitations and rest requirements) in accordance with the requirements of this subsection. 
(2)ContentsThe final rule, as modified under paragraph (1), shall ensure that— (A)a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours; and 
(B)the rest period is not reduced under any circumstances.  (b)Fatigue risk management plan (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator of the Federal Aviation Administration for review and acceptance a fatigue risk management plan for the carrier’s flight attendants. 
(2)Contents of planA fatigue risk management plan submitted by a part 121 air carrier under paragraph (1) shall include the following: (A)Current flight time and duty period limitations. 
(B)A rest scheme consistent with such limitations that enables the management of flight attendant fatigue, including annual training to increase awareness of— (i)fatigue; 
(ii)the effects of fatigue on flight attendants; and  (iii)fatigue countermeasures. 
(C)Development and use of a methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan— (i)to improve alertness; and 
(ii)to mitigate performance errors.  (3)ReviewNot later than 1 year after the date of enactment of this Act, the Administrator shall review and accept or reject each fatigue risk management plan submitted under this subsection. If the Administrator rejects a plan, the Administrator shall provide suggested modifications for resubmission of the plan. 
(4)Plan updates 
(A)In generalA part 121 air carrier shall update its fatigue risk management plan under paragraph (1) every 2 years and submit the update to the Administrator for review and acceptance.  (B)ReviewNot later than 1 year after the date of submission of a plan update under subparagraph (A), the Administrator shall review and accept or reject the update. If the Administrator rejects an update, the Administrator shall provide suggested modifications for resubmission of the update. 
(5)ComplianceA part 121 air carrier shall comply with the fatigue risk management plan of the air carrier that is accepted by the Administrator under this subsection.  (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for purposes of the application of civil penalties under chapter 463 of that title. 
415.Secondary cockpit barriersNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order requiring the installation of a secondary cockpit barrier on each aircraft that is manufactured for delivery to a passenger air carrier in the United States operating under the provisions of part 121 of title 14, Code of Federal Regulations.  416.Aviation maintenance industry technical workforce (a)StudyThe Comptroller General of the United States shall conduct a study on technical workers in the aviation maintenance industry. 
(b)ContentsIn conducting the study, the Comptroller General shall— (1)analyze the current Standard Occupational Classification system with regard to the aviation profession, particularly technical workers in the aviation maintenance industry; 
(2)analyze how changes to the Federal employment classification of aviation maintenance industry workers might affect government data on unemployment rates and wages;  (3)analyze how changes to the Federal employment classification of aviation maintenance industry workers might affect projections for future aviation maintenance industry workforce needs and project technical worker shortfalls; 
(4)analyze the impact of Federal regulation, including Federal Aviation Administration oversight of certification, testing, and education programs, on employment of technical workers in the aviation maintenance industry;  (5)develop recommendations on how Federal Aviation Administration regulations and policies could be improved to address aviation maintenance industry needs for technical workers; and 
(6)develop recommendations for better coordinating actions by government, educational institutions, and businesses to support workforce growth in the aviation maintenance industry.  (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study. 
(d)DefinitionsIn this section, the following definitions apply: (1)Aviation maintenance industryThe term aviation maintenance industry means repair stations certificated under part 145 of title 14, Code of Federal Regulations. 
(2)Technical workerThe term technical worker means an individual authorized under part 43 of title 14, Code of Federal Regulations, to maintain, rebuild, alter, or perform preventive maintenance on an aircraft, airframe, aircraft engine, propeller, appliance, or component part or employed by an entity so authorized to perform such a function.  417.Critical airfield markingsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a request for proposal for a study that includes— 
(1)an independent, third party study to assess the durability of Type III and Type I glass beads applied to critical markings over a 2-year period at not fewer than 2 primary airports in varying weather conditions to measure the retroflectivity levels of such markings on a quarterly basis; and  (2)a study at 2 other airports carried out by applying Type III beads on half of the centerline and Type I beads to the other half and providing for assessments from pilots through surveys administered by a third party as to the visibility and performance of the Type III glass beads as compared to the Type I glass beads over a 1-year period. 
BUnmanned Aircraft Systems 
431.DefinitionsExcept as otherwise provided, the definitions contained in section 45501 of title 49, United States Code (as added by this Act), shall apply to this subtitle.  432.Codification of existing law; additional provisions (a)In generalSubtitle VII of title 49, United States Code, is amended by inserting after chapter 453 the following: 
 
455Unmanned Aircraft Systems 
 
Sec. 
45501. Definitions. 
45502. Integration of civil unmanned aircraft systems into national airspace system. 
45503. Risk-based permitting of unmanned aircraft systems. 
45504. Public unmanned aircraft systems. 
45505. Special rules for certain unmanned aircraft systems. 
45506. Certification of new air navigation facilities for unmanned aircraft and other aircraft. 
45507. Special rules for certain UTM and low-altitude CNS. 
45508. Operation of small unmanned aircraft. 
45509. Special rules for model aircraft. 
45510. Carriage of property for compensation or hire. 
45511. Micro UAS operations. 
45501.DefinitionsIn this chapter, the following definitions apply: (1)Aerial data collectionThe term aerial data collection means the gathering of data by a device aboard an unmanned aircraft during flight, including imagery, sensing, and measurement by such device. 
(2)ArcticThe term Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.  (3)Certificate of waiver; certificate of authorizationThe terms certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. 
(4)CNSThe term CNS means a communication, navigation, or surveillance system or service.  (5)Model Aircraftthe term model aircraft means an unmanned aircraft that is— 
(A)capable of sustained flight in the atmosphere;  (B)flown within visual line of sight of the person operating the aircraft; and 
(C)flown for hobby or recreational purposes.  (6)Permanent areasThe term permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft. 
(7)Public unmanned aircraft systemThe term public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).  (8)Sense-and-avoid capabilityThe term sense-and-avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft. 
(9)Small unmanned aircraftThe term small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including everything that is on board the aircraft.  (10)Unmanned aircraftThe term unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft. 
(11)Unmanned aircraft systemThe term unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the pilot in command to operate safely and efficiently in the national airspace system.  (12)UTMThe term UTM means an unmanned aircraft traffic management system or service. 
45502.Integration of civil unmanned aircraft systems into national airspace system 
(a)Required Planning for Integration 
(1)Comprehensive planNot later than November 10, 2012, the Secretary of Transportation, in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry, shall develop a comprehensive plan to safely accelerate the integration of civil unmanned aircraft systems into the national airspace system.  (2)Contents of planThe plan required under paragraph (1) shall contain, at a minimum, recommendations or projections on— 
(A)the rulemaking to be conducted under subsection (b), with specific recommendations on how the rulemaking will— (i)define the acceptable standards for operation and certification of civil unmanned aircraft systems; 
(ii)ensure that any civil unmanned aircraft system includes a sense-and-avoid capability; and  (iii)establish standards and requirements for the operator and pilot of a civil unmanned aircraft system, including standards and requirements for registration and licensing; 
(B)the best methods to enhance the technologies and subsystems necessary to achieve the safe and routine operation of civil unmanned aircraft systems in the national airspace system;  (C)a phased-in approach to the integration of civil unmanned aircraft systems into the national airspace system; 
(D)a timeline for the phased-in approach described under subparagraph (C);  (E)creation of a safe airspace designation for cooperative manned and unmanned flight operations in the national airspace system; 
(F)establishment of a process to develop certification, flight standards, and air traffic requirements for civil unmanned aircraft systems at test ranges where such systems are subject to testing;  (G)the best methods to ensure the safe operation of civil unmanned aircraft systems and public unmanned aircraft systems simultaneously in the national airspace system; and 
(H)incorporation of the plan into the annual NextGen Implementation Plan document (or any successor document) of the Federal Aviation Administration.  (3)DeadlineThe plan required under paragraph (1) shall provide for the safe integration of civil unmanned aircraft systems into the national airspace system as soon as practicable, but not later than September 30, 2015. 
(4)Report to congressNot later than February 14, 2013, the Secretary shall submit to Congress a copy of the plan required under paragraph (1).  (5)RoadmapNot later than February 14, 2013, the Secretary shall approve and make available in print and on the Administration’s internet website a 5-year roadmap for the introduction of civil unmanned aircraft systems into the national airspace system, as coordinated by the Unmanned Aircraft Program Office of the Administration. The Secretary shall update the roadmap annually. 
(b)RulemakingNot later than 18 months after the date on which the plan required under subsection (a)(1) is submitted to Congress under subsection (a)(4), the Secretary shall publish in the Federal Register— (1)a final rule on small unmanned aircraft systems that will allow for civil operation of such systems in the national airspace system, to the extent the systems do not meet the requirements for expedited operational authorization under section 45508; 
(2)a notice of proposed rulemaking to implement the recommendations of the plan required under subsection (a)(1), with the final rule to be published not later than 16 months after the date of publication of the notice; and  (3)an update to the Administration’s most recent policy statement on unmanned aircraft systems, contained in Docket No. FAA–2006–25714. 
(c)Expanding Use of Unmanned Aircraft Systems in Arctic 
(1)In generalNot later than August 12, 2012, the Secretary shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes. The plan for operations in these permanent areas shall include the development of processes to facilitate the safe operation of unmanned aircraft beyond line of sight. Such areas shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.  (2)AgreementsTo implement the plan under paragraph (1), the Secretary may enter into an agreement with relevant national and international communities. 
(3)Aircraft approvalNot later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this subsection, the Secretary shall work with relevant national and international communities to establish and implement a process, or may apply an applicable process already established, for approving the use of unmanned aircraft in the designated permanent areas in the Arctic without regard to whether an unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft.  45503.Risk-based permitting of unmanned aircraft systems (a)In generalNot later than 120 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall establish procedures for issuing permits under this section with respect to certain unmanned aircraft systems and operations thereof. 
(b)Permitting standardsUpon the submission of an application in accordance with subsection (d), the Administrator shall issue a permit with respect to the proposed operation of an unmanned aircraft system if the Administrator determines that the unmanned aircraft system and the proposed operation achieve a level of safety that is equivalent to— (1)other unmanned aircraft systems and operations permitted under regulation, exemption, or other authority granted by the Administrator; or 
(2)any other aircraft operation approved by the Administrator with similar risk characteristics or profiles.  (c)Safety criteria for considerationIn determining whether a proposed operation meets the standards described in subsection (b), the Administrator shall consider the following safety criteria: 
(1)The kinetic energy of the unmanned aircraft system.  (2)The location of the proposed operation, including the proximity to— 
(A)structures;  (B)congested areas; 
(C)special-use airspace; and  (D)persons on the ground. 
(3)The nature of the operation, including any proposed risk mitigation.  (4)Any known hazard of the proposed operation and the severity and likelihood of such hazard. 
(5)Any known failure modes of the unmanned aircraft system, failure mode effects and criticality, and any mitigating features or capabilities.  (6)The operational history of relevant technologies, if available. 
(7)Any history of civil penalties or certificate actions by the Administrator against the applicant seeking the permit.  (8)Any other safety criteria the Administrator considers appropriate. 
(d)ApplicationAn application under this section shall include evidence that the unmanned aircraft system and the proposed operation thereof meet the standards described in subsection (b) based on the criteria described in subsection (c).  (e)Scope of permitA permit issued under this section shall— 
(1)be valid for 5 years;  (2)constitute approval of both the airworthiness of the unmanned aircraft system and the proposed operation of such system; 
(3)be renewable for additional 5-year periods; and  (4)contain any terms necessary to ensure aviation safety. 
(f)NoticeNot later than 120 days after the Administrator receives a complete application under subsection (d), the Administrator shall provide the applicant written notice of a decision to approve or disapprove of the application or to request a modification of the application that is necessary for approval of the application.  (g)Permitting processThe Administrator shall issue a permit under this section without regard to subsections (b) through (d) of section 553 of title 5 and chapter 35 of title 44 if the Administrator determines that the operation permitted will not occur near a congested area. 
(h)Exemption from certain requirementsTo the extent consistent with aviation safety, the Administrator may exempt applicants under this section from paragraphs (1) through (3) of section 44711(a).  (i)WithdrawalThe Administrator may, at any time, modify or withdraw a permit issued under this section. 
(j)ApplicabilityThis section shall not apply to small unmanned aircraft systems and operations authorized by the final rule on small unmanned aircraft systems issued pursuant to section 45502(b)(1).  (k)Expedited reviewThe Administrator shall review and act upon applications under this section on an expedited basis for unmanned aircraft systems and operations thereof to be used primarily in, or primarily in direct support of, emergency preparedness, emergency response, or disaster recovery efforts, including efforts in connection with natural disasters and severe weather events. 
45504.Public unmanned aircraft systems 
(a)GuidanceNot later than November 10, 2012, the Secretary of Transportation shall issue guidance regarding the operation of public unmanned aircraft systems to— (1)expedite the issuance of a certificate of authorization process; 
(2)provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analysis and data become available, and until standards are completed and technology issues are resolved;  (3)facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate unmanned aircraft systems; and 
(4)provide guidance on a public entity’s responsibility when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.  (b)Standards for Operation and CertificationNot later than December 31, 2015, the Administrator shall develop and implement operational and certification requirements for the operation of public unmanned aircraft systems in the national airspace system. 
(c)Agreements With Government Agencies 
(1)In generalNot later than May 14, 2012, the Secretary shall enter into agreements with appropriate government agencies to simplify the process for issuing certificates of waiver or authorization with respect to applications seeking authorization to operate public unmanned aircraft systems in the national airspace system.  (2)ContentsThe agreements shall— 
(A)with respect to an application described in paragraph (1)— (i)provide for an expedited review of the application; 
(ii)require a decision by the Administrator on approval or disapproval within 60 business days of the date of submission of the application; and  (iii)allow for an expedited appeal if the application is disapproved; 
(B)allow for a one-time approval of similar operations carried out during a fixed period of time; and  (C)allow a government public safety agency to operate unmanned aircraft weighing 4.4 pounds or less, if operated— 
(i)within the line of sight of the operator;  (ii)less than 400 feet above the ground; 
(iii)during daylight conditions;  (iv)within Class G airspace; and 
(v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.  45505.Special rules for certain unmanned aircraft systems (a)In GeneralNotwithstanding any other requirement of this subtitle, and not later than August 12, 2012, the Secretary of Transportation shall determine if certain unmanned aircraft systems may operate safely in the national airspace system before completion of the plan and rulemaking required by section 45502 or the guidance required under section 45504. 
(b)Assessment of Unmanned Aircraft SystemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, and operation within visual line of sight do not create a hazard to users of the national airspace system or the public or pose a threat to national security; and 
(2)whether a certificate of waiver, certificate of authorization, or airworthiness certification under section 44704 is required for the operation of unmanned aircraft systems identified under paragraph (1).  (c)Requirements for Safe OperationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system. 
45506.Certification of new air navigation facilities for unmanned aircraft and other aircraft 
(a)In generalNot later than 18 months after the date of enactment of this section, and notwithstanding section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note), the Administrator of the Federal Aviation Administration shall initiate a rulemaking to establish procedures for issuing air navigation facility certificates pursuant to section 44702 to operators of— (1)UTM for unmanned aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below; and 
(2)low-altitude CNS for aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below.  (b)Minimum requirementsIn issuing a final rule pursuant to subsection (a), the Administrator, at a minimum, shall provide for the following: 
(1)Certification standardsThe Administrator shall issue an air navigation facility certificate under the final rule if the Administrator determines that a UTM or low-altitude CNS facilitates or improves the safety of unmanned aircraft or other aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below, including operations conducted under a waiver issued pursuant to subpart D of part 107 of title 14, Code of Federal Regulations.  (2)Criteria for considerationIn determining whether a UTM or low-altitude CNS meets the standard described in paragraph (1), the Administrator shall, as appropriate, consider— 
(A)protection of persons and property on the ground;  (B)remote identification of aircraft; 
(C)collision avoidance with respect to obstacles and aircraft;  (D)deconfliction of aircraft trajectories; 
(E)safe and reliable interoperability or noninterference with air traffic control and other systems operated in the national airspace system;  (F)detection of noncooperative aircraft; 
(G)geographic and local factors;  (H)aircraft equipage; and 
(I)qualifications, if any, necessary to operate the UTM or low-altitude CNS.  (3)ApplicationAn application for an air navigation facility certificate under the final rule shall include evidence that the UTM or low-altitude CNS meets the standard described in paragraph (1) based on the criteria described in paragraph (2). 
(4)Scope of certificateThe Administrator shall ensure that an air navigation facility certificate issued under the final rule— (A)constitutes approval of the UTM or low-altitude CNS for the duration of the term of the certificate; 
(B)constitutes authorization to operate the UTM or low-altitude CNS for the duration of the term of the certificate; and  (C)contains such limitations and conditions as may be necessary to ensure aviation safety. 
(5)NoticeNot later than 120 days after the Administrator receives a complete application under the final rule, the Administrator shall provide the applicant with a written approval, disapproval, or request to modify the application.  (6)Low risk areasUnder the final rule, the Administrator shall establish expedited procedures for approval of UTM or low-altitude CNS operated in— 
(A)airspace away from congested areas; or  (B)other airspace above areas in which operations of unmanned aircraft pose very low risk. 
(7)Exemption from certain requirementsTo the extent consistent with aviation safety, the Administrator may exempt applicants under the final rule from requirements under sections 44702, 44703, and 44711.  (8)Certificate modifications and revocationsA certificate issued under the final rule may, at any time, be modified or revoked by the Administrator. 
(c)ConsultationIn carrying out this section, the Administrator shall consult with other Federal agencies, as appropriate.  45507.Special rules for certain UTM and low-altitude CNS (a)In generalNotwithstanding any other requirement of this chapter, and not later than 120 days after the date of enactment of this section, the Secretary of Transportation shall determine if certain UTM and low-altitude CNS may operate safely in the national airspace system before completion of the rulemaking required by section 45506. 
(b)Assessment of UTM and low-Altitude CNSIn making the determination under subsection (a), the Secretary shall determine, at a minimum, which types of UTM and low-altitude CNS, if any, as a result of their operational capabilities, reliability, intended use, and areas of operation, and the characteristics of the aircraft involved, do not create a hazard to users of the national airspace system or the public.  (c)Requirements for safe operationIf the Secretary determines that certain UTM and low-altitude CNS may operate safely in the national airspace system, the Secretary shall establish requirements for their safe operation in the national airspace system. 
(d)Expedited proceduresThe Secretary shall provide expedited procedures for reviewing and approving UTM or low-altitude CNS operated to monitor or control aircraft operated primarily or exclusively in airspace above— (1)croplands; 
(2)areas other than congested areas; and  (3)other areas in which the operation of unmanned aircraft poses very low risk. 
(e)ConsultationIn carrying out this section, the Administrator shall consult with other Federal agencies, as appropriate.  45508.Operation of small unmanned aircraft (a)Exemption and certificate of waiver or authorization for certain operationsNot later than 270 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall establish a procedure for granting an exemption and issuing a certificate of waiver or authorization for the operation of a small unmanned aircraft system in United States airspace for the purposes described in section 45501(1). 
(b)Operation of exemption and certificate of waiver or authorization 
(1)ExemptionAn exemption granted under this section shall— (A)exempt the operator of a small unmanned aircraft from the provisions of title 14, Code of Federal Regulations, that are exempted in Exemption No. 11687, issued on May 26, 2015, Regulatory Docket Number FAA–2015–0117, or in a subsequent exemption; and 
(B)contain conditions and limitations described in paragraphs 3 through 31 of such Exemption No. 11687, or conditions and limitations of a subsequent exemption.  (2)Certificate of waiver or authorizationA certificate of waiver or authorization issued under this section shall allow the operation of small unmanned aircraft according to— 
(A)the standard provisions and air traffic control special provisions of the certificate of waiver or authorization FAA Form 7711–1 (7–74); or  (B)the standard and special provisions of a subsequent certificate of waiver or authorization. 
(c)Notice to AdministratorBefore operating a small unmanned aircraft pursuant to a certificate of waiver or authorization granted under this section, the operator shall provide written notice to the Administrator, in a form and manner specified by the Administrator, that contains such information and assurances as the Administrator determines necessary in the interest of aviation safety and the efficiency of the national airspace system, including a certification that the operator has read, understands, and will comply with all terms, conditions, and limitations of the certificate of waiver or authorization.  (d)Waiver of airworthiness certificateNotwithstanding section 44711(a)(1), the holder of a certificate of waiver or authorization granted under this section may operate a small unmanned aircraft under the terms, conditions, and limitations of such certificate without an airworthiness certificate. 
(e)ProcedureThe granting of an exemption or the issuance of a certificate of waiver or authorization, or any other action authorized by this section, shall be made without regard to— (1)section 553 of title 5; or 
(2)chapter 35 of title 44.  (f)Statutory constructionNothing in this section may be construed to— 
(1)affect the issuance of a rule by or any other activity of the Secretary of Transportation or the Administrator under any other provision of law; or  (2)invalidate an exemption or certificate of waiver or authorization issued by the Administrator before the date of enactment of this section. 
(g)Effective periodsAn exemption or certificate of waiver or authorization issued under this section, or an amendment of such exemption or certificate, shall cease to be valid on the effective date of a final rule on small unmanned aircraft systems issued under section 45502(b)(1).  45509.Special rules for model aircraft (a)In GeneralNotwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this subtitle, the Administrator of the Federal Aviation Administration may not promulgate any rule or regulation regarding a model aircraft or an aircraft being developed as a model aircraft (other than the registration of certain model aircraft pursuant to section 44103), if— 
(1)the aircraft is flown strictly for hobby or recreational use;  (2)the aircraft is operated in accordance with a community-based set of safety guidelines and within the programming of a community-based organization; 
(3)the aircraft is limited to not more than 55 pounds unless otherwise certified through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization;  (4)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft; 
(5)the aircraft is not operated over or within the property of a fixed site facility that operates amusement rides available for use by the general public or the property extending 500 lateral feet beyond the perimeter of such facility unless the operation is authorized by the owner of the amusement facility; and  (6)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice of the operation (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport)). 
(b)Commercial operation for instructional or educational purposesA flight of an unmanned aircraft shall be treated as a flight of a model aircraft for purposes of subsection (a) (regardless of any compensation, reimbursement, or other consideration exchanged or incidental economic benefit gained in the course of planning, operating, or supervising the flight), if the flight is— (1)conducted for instructional or educational purposes; and 
(2)operated or supervised by a member of a community-based organization recognized pursuant to subsection (e).  (c)Statutory constructionNothing in this section may be construed to limit the authority of the Administrator to pursue enforcement action against persons operating model aircraft who endanger the safety of the national airspace system. 
(d)Community-Based organization definedIn this section, the term community-based organization means an entity that— (1)is described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(2)is exempt from tax under section 501(a) of the Internal Revenue Code of 1986;  (3)the mission of which is demonstrably the furtherance of model aviation; 
(4)provides a comprehensive set of safety guidelines for all aspects of model aviation addressing the assembly and operation of model aircraft and that emphasize safe aeromodeling operations within the national airspace system and the protection and safety of individuals and property on the ground;  (5)provides programming and support for any local charter organizations, affiliates, or clubs; and 
(6)provides assistance and support in the development and operation of locally designated model aircraft flying sites.  (e)Recognition of community-Based organizationsNot later than 180 days after the date of enactment of this section, the Administrator shall establish, and make available to the public, a process for recognizing community-based organizations that meet the eligibility criteria under subsection (d). 
45510.Carriage of property for compensation or hire 
(a)In generalNot later than 1 year after the date of enactment of this section, the Secretary of Transportation shall issue a final rule authorizing the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the United States.  (b)ContentsThe final rule required under subsection (a) shall provide for the following: 
(1)Small UAS air carrier certificateThe Administrator of the Federal Aviation Administration, at the direction of the Secretary, shall establish a small UAS air carrier certificate for persons that undertake directly, or by lease or other arrangement, the operation of small unmanned aircraft systems to carry property in air transportation, including commercial fleet operations with highly automated unmanned aircraft systems. The requirements to obtain a small UAS air carrier certificate shall— (A)account for the unique characteristics of highly automated small unmanned aircraft systems; and 
(B)include only those obligations necessary for the safe operation of small unmanned aircraft systems.  (2)Small UAS air carrier certification processThe Administrator, at the direction of the Secretary, shall establish a process for the issuance of a small UAS air carrier certificate described in paragraph (1) that is streamlined, simple, performance-based, and risk-based. Such certification process shall consider— 
(A)safety and the mitigation of operational risks from highly automated small unmanned aircraft systems to the safety of other aircraft, and persons and property on the ground;  (B)the safety and reliability of highly automated small unmanned aircraft system design, including technological capabilities and operational limitations to mitigate such risks; and 
(C)the competencies and compliance programs of manufacturers, operators, and companies that both manufacture and operate small unmanned aircraft systems and components.  (3)Small UAS air carrier classificationThe Secretary shall develop a classification system for small unmanned aircraft systems air carriers to establish economic authority for the carriage of property by small unmanned aircraft systems for compensation or hire. Such classification shall only require— 
(A)registration with the Department of Transportation; and  (B)a valid small UAS air carrier certificate as described in paragraph (1). 
45511.Micro UAS operations 
(a)In generalNot later than 60 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall charter an aviation rulemaking advisory committee to develop recommendations for regulations under which any person may operate a micro unmanned aircraft system, the aircraft component of which weighs 4.4 pounds or less, including payload, without the person operating the system being required to pass any airman certification requirement, including any requirements under section 44703, part 61 of title 14, Code of Federal Regulations, or any other rule or regulation relating to airman certification.  (b)ConsiderationsIn developing recommendations for the operation of micro unmanned aircraft systems under subsection (a), the members of the aviation rulemaking advisory committee shall consider rules for operation of such systems— 
(1)at an altitude of less than 400 feet above ground level;  (2)with an airspeed of not greater than 40 knots; 
(3)within the visual line of sight of the operator;  (4)during the hours between sunrise and sunset; 
(5)by an operator who has passed an aeronautical knowledge and safety test administered by the Federal Aviation Administration online specifically for the operation of micro unmanned aircraft systems, with such test being of a length and difficulty that acknowledges the reduced operational complexity and low risk of micro unmanned aircraft systems;  (6)not over unprotected persons uninvolved in its operation; and 
(7)at least 5 statute miles from the geographic center of a tower-controlled airport or airport denoted on a current Federal Aviation Administration-published aeronautical chart, except that a micro unmanned aircraft system may be operated closer than 5 statute miles to the airport if the operator— (A)provides prior notice to the airport operator; and 
(B)receives, for a tower-controlled airport, prior approval from the air traffic control facility located at the airport.  (c)Consultation (1)In generalIn developing recommendations for recommended regulations under subsection (a), the aviation rulemaking advisory committee shall consult with— 
(A)unmanned aircraft systems stakeholders, including manufacturers of micro unmanned aircraft systems;  (B)community-based aviation organizations; 
(C)the Center of Excellence for Unmanned Aircraft Systems; and  (D)appropriate Federal agencies. 
(2)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking advisory committee chartered under this section.  (d)RulemakingNot later than 180 days after the date of receipt of the recommendations under subsection (a), the Administrator shall issue regulations incorporating recommendations of the aviation rulemaking advisory committee that provide for the operation of micro unmanned aircraft systems in the United States— 
(1)without an airman certificate; and  (2)without an airworthiness certificate for the associated unmanned aircraft. 
(e)Scope of regulations 
(1)In generalIn determining whether a person may operate an unmanned aircraft system under 1 or more of the circumstances described under paragraphs (1) through (3) of subsection (b), the Administrator shall use a risk-based approach and consider, at a minimum, the physical and functional characteristics of the unmanned aircraft system.  (2)LimitationThe Administrator may only issue regulations under this section for unmanned aircraft systems that the Administrator determines may be operated safely in the national airspace system pursuant to those regulations. 
(f)Rules of constructionNothing in this section may be construed— (1)to prohibit a person from operating an unmanned aircraft system under a circumstance described under paragraphs (1) through (3) of subsection (b) if— 
(A)the circumstance is allowed by regulations issued under this section; and  (B)the person operates the unmanned aircraft system in a manner prescribed by the regulations; or 
(2)to limit or affect in any way the Administrator’s authority to conduct a rulemaking, make a determination, or carry out any activity related to unmanned aircraft or unmanned aircraft systems under any other provision of law..  (b)Conforming amendments (1)Repeals (A)In generalSections 332(a), 332(b), 332(d), 333, 334, and 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) are repealed. 
(B)Clerical amendmentThe items relating to sections 333, 334, and 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) in the table of contents contained in section 1(b) of that Act are repealed.  (2)PenaltiesSection 46301 of title 49, United States Code, is amended— 
(A)in subsection (a)— (i)in paragraph (1)(A) by inserting chapter 455, after chapter 451,; and 
(ii)in paragraph (5)(A)(i) by striking or chapter 451, and inserting chapter 451, chapter 455,;  (B)in subsection (d)(2) by inserting chapter 455, after chapter 451,; and 
(C)in subsection (f)(1)(A)(i) by striking or chapter 451 and inserting chapter 451, or chapter 455.  (3)Clerical amendmentThe analysis for subtitle VII of title 49, United States Code, is amended by inserting after the item relating to chapter 453 the following: 
 
 
455.Unmanned aircraft systems45501. 
433.Unmanned aircraft test ranges 
(a)Extension of programSection 332(c)(1) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking September 30, 2019 and inserting the date that is 6 years after the date of enactment of the 21st Century AIRR Act.  (b)Sense-and-Avoid and beyond line of sight systems at test ranges (1)In generalTo the extent consistent with aviation safety, the Administrator of the Federal Aviation Administration shall permit and encourage flights of unmanned aircraft equipped with sense-and-avoid and beyond line of sight systems at the 6 test ranges designated under section 332(c) of the FAA Modernization and Reform Act of 2012. 
(2)WaiversIn carrying out paragraph (1), the Administrator may waive the requirements of section 44711 of title 49, United States Code, including related regulations, to the extent consistent with aviation safety.  (c) Test range definedIn this section, the term test range means a defined geographic area where research and development are conducted. 
434.Sense of Congress regarding unmanned aircraft safetyIt is the sense of Congress that— (1)the unauthorized operation of unmanned aircraft near airports presents a serious hazard to aviation safety; 
(2)a collision between an unmanned aircraft and a conventional aircraft in flight could jeopardize the safety of persons aboard the aircraft and on the ground;  (3)Federal aviation regulations, including sections 91.126 through 91.131 of title 14, Code of Federal Regulations, prohibit unauthorized operation of an aircraft in controlled airspace near an airport; 
(4)Federal aviation regulations, including section 91.13 of title 14, Code of Federal Regulations, prohibit the operation of an aircraft in a careless or reckless manner so as to endanger the life or property of another;  (5)the Administrator of the Federal Aviation Administration should pursue all available civil and administrative remedies available to the Administrator, including referrals to other government agencies for criminal investigations, with respect to persons who operate unmanned aircraft in an unauthorized manner; 
(6)the Administrator should place particular priority on continuing measures, including partnerships with nongovernmental organizations, to educate the public about the dangers to the public safety of operating unmanned aircraft near airports without the appropriate approvals or authorizations; and  (7)manufacturers and retail sellers of small unmanned aircraft systems should take steps to educate consumers about the safe and lawful operation of such systems. 
435.UAS privacy review 
(a)ReviewThe Secretary of Transportation, in consultation with the heads of appropriate Federal agencies, appropriate State and local officials, and subject-matter experts and in consideration of relevant efforts led by the National Telecommunications and Information Administration, shall carry out a review to identify any potential reduction of privacy specifically caused by the integration of unmanned aircraft systems into the national airspace system.  (b)ConsultationIn carrying out the review, the Secretary shall consult with the National Telecommunications and Information Administration of the Department of Commerce on its ongoing efforts responsive to the Presidential memorandum titled Promoting Economic Competitiveness While Safeguarding Privacy, Civil Rights, and Civil Liberties in Domestic Use of Unmanned Aircraft Systems and dated February 15, 2015. 
(c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review required under subsection (a).  436.Public UAS operations by Tribal governments (a)Public UAS operations by tribal governmentsSection 40102(a)(41) of title 49, United States Code, is amended by adding at the end the following: 
 
(F)An unmanned aircraft that is owned and operated by, or exclusively leased for at least 90 continuous days by, an Indian Tribal government, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), except as provided in section 40125(b)..  (b)Conforming amendmentSection 40125(b) of title 49, United States Code, is amended by striking or (D) and inserting (D), or (F). 
437.Evaluation of aircraft registration for small unmanned aircraft 
(a)MetricsBeginning not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall develop and track metrics to assess compliance with and effectiveness of the registration of small unmanned aircraft systems by the Federal Aviation Administration pursuant to the interim final rule issued on December 16, 2015, entitled Registration and Marking Requirements for Small Unmanned Aircraft (80 Fed. Reg. 78593) and any subsequent final rule, including metrics with respect to— (1)the levels of compliance with the interim final rule and any subsequent final rule; 
(2)the number of enforcement actions taken by the Administration for violations of or noncompliance with the interim final rule and any subsequent final rule, together with a description of the actions; and  (3)the effect of the interim final rule and any subsequent final rule on compliance with any fees associated with the use of small unmanned aircraft systems. 
(b)EvaluationThe Inspector General of the Department of Transportation shall evaluate— (1)the Administration’s progress in developing and tracking the metrics set forth in subsection (a); and 
(2)the reliability, effectiveness, and efficiency of the Administration’s registration program for small unmanned aircraft.  (c)ReportNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing— 
(1)the results of the evaluation required under subsection (b); and  (2)recommendations to the Administrator and Congress for improvements to the registration process for small unmanned aircraft. 
438.Study on roles of governments relating to low-altitude operation of small unmanned aircraft 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Inspector General of the Department of Transportation shall initiate a study on— (1)the regulation and oversight of the low-altitude operations of small unmanned aircraft and small unmanned aircraft systems; and 
(2)the appropriate roles and responsibilities of Federal, State, local, and Tribal governments in regulating and overseeing the operations of small unmanned aircraft in airspace 400 feet above ground level and below.  (b)ConsiderationsIn carrying out the study, the Inspector General shall consider, at a minimum— 
(1)the recommendations of Task Group 1 of the Drone Advisory Committee chartered by the Federal Aviation Administration on August 31, 2016;  (2)the legal and policy requirements necessary for the safe and financially viable development and growth of the unmanned aircraft industry; 
(3)the interests of Federal, State, local, and Tribal governments affected by low-altitude operations of small unmanned aircraft;  (4)the existing authorities of Federal, State, local, and Tribal governments to protect the interests referenced in paragraph (3); 
(5)the degree of regulatory consistency required for the safe and financially viable growth and development of the unmanned aircraft industry;  (6)the degree of local variance possible among regulations consistent with the safe and financially viable growth and development of the unmanned aircraft industry; 
(7)the appropriate roles of State, local, and Tribal governments in regulating the operations of small unmanned aircraft within the lateral boundaries of their jurisdiction in the categories of airspace described in subsection (a)(2);  (8)the subjects and types of regulatory authority that should remain with the Federal Government; 
(9)the infrastructure requirements necessary for monitoring the low-altitude operations of small unmanned aircraft and enforcing applicable laws;  (10)the number of small businesses involved in the various sectors of the unmanned aircraft industry and operating as primary users of small unmanned aircraft; and 
(11)any best practices, lessons learned, or policies of jurisdictions outside the United States relating to local or regional regulation and oversight of small unmanned aircraft and other emergent technologies.  (c)Report to CongressNot later than 180 days after initiating the study, the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study. 
439.Study on financing of unmanned aircraft services 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study on appropriate fee mechanisms to recover the costs of— (1)the regulation and safety oversight of unmanned aircraft and unmanned aircraft systems; and 
(2)the provision of air navigation services to unmanned aircraft and unmanned aircraft systems.  (b)ConsiderationsIn carrying out the study, the Comptroller General shall consider, at a minimum— 
(1)the recommendations of Task Group 3 of the Drone Advisory Committee chartered by the Federal Aviation Administration on August 31, 2016;  (2)the total annual costs incurred by the Federal Aviation Administration for the regulation and safety oversight of activities related to unmanned aircraft; 
(3)the annual costs attributable to various types, classes, and categories of unmanned aircraft activities;  (4)air traffic services provided to unmanned aircraft operating under instrument flight rules, excluding public aircraft; 
(5)the number of full-time Federal Aviation Administration employees dedicated to unmanned aircraft programs;  (6)the use of privately operated UTM and other privately operated unmanned aircraft systems; 
(7)the projected growth of unmanned aircraft operations for various applications and the estimated need for regulation, oversight, and other services;  (8)the number of small businesses involved in the various sectors of the unmanned aircraft industry and operating as primary users of unmanned aircraft; and 
(9)any best practices or policies utilized by jurisdictions outside the United States relating to partial or total recovery of regulation and safety oversight costs related to unmanned aircraft and other emergent technologies.  (c)Report to CongressNot later than 180 days after initiating the study, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing recommendations on appropriate fee mechanisms to recover the costs of regulating and providing air navigation services to unmanned aircraft and unmanned aircraft systems. 
440.Update of FAA comprehensive plan 
(a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation shall update the comprehensive plan required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) to develop a concept of operations for the integration of unmanned aircraft into the national airspace system.  (b)ConsiderationsIn carrying out the update, the Secretary shall consider, at a minimum— 
(1)the potential use of UTM and other technologies to ensure the safe and lawful operation of unmanned aircraft in the national airspace system;  (2)the appropriate roles, responsibilities, and authorities of government agencies and the private sector in identifying and reporting unlawful or harmful operations and operators of unmanned aircraft; 
(3)the use of models, threat assessments, probabilities, and other methods to distinguish between lawful and unlawful operations of unmanned aircraft; and  (4)appropriate systems, training, intergovernmental processes, protocols, and procedures to mitigate risks and hazards posed by unlawful or harmful operations of unmanned aircraft systems. 
(c)ConsultationThe Secretary shall carry out the update in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry.  441.Cooperation related to certain counter-UAS technologyIn matters relating to the use of systems in the national airspace system intended to mitigate threats posed by errant or hostile unmanned aircraft system operations, the Secretary of Transportation shall consult with the Secretary of Defense to streamline deployment of such systems by drawing upon the expertise and experience of the Department of Defense in acquiring and operating such systems consistent with the safe and efficient operation of the national airspace system. 
VAir Service Improvements 
AAirline Customer Service Improvements 
501.Reliable air service in American SamoaSection 40109(g) of title 49, United States Code, is amended— (1)in paragraph (2) by striking subparagraph (C) and inserting the following: 
 
(C)review the exemption at least every 30 days (or, in the case of an exemption that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, at least every 180 days) to ensure that the unusual circumstances that established the need for the exemption still exist.; and  (2)by striking paragraph (3) and inserting the following: 
 
(3)Renewal of exemptions 
(A)In generalExcept as provided in subparagraph (B), the Secretary may renew an exemption (including renewals) under this subsection for not more than 30 days.  (B)ExceptionThe Secretary may renew an exemption (including renewals) under this subsection that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a for not more than 180 days. 
(4)Continuation of exemptionsAn exemption granted by the Secretary under this subsection may continue for not more than 5 days after the unusual circumstances that established the need for the exemption cease..  502.Cell phone voice communication ban (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following: 
 
41725.Prohibition on certain cell phone voice communications 
(a)ProhibitionThe Secretary of Transportation shall issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and 
(2)that exempt from the prohibition described in paragraph (1) any— (A)member of the flight crew on duty on an aircraft; 
(B)flight attendant on duty on an aircraft; and  (C)Federal law enforcement officer acting in an official capacity. 
(b)DefinitionsIn this section, the following definitions apply: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands. 
(2)Mobile communications device 
(A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.  (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. 
(b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:   41725. Prohibition on certain cell phone voice communications..  503.Advisory committee for aviation consumer protectionSection 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended— 
(1)in subsection (b)— (A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following:  (3)independent distributors of travel;; 
(2)in subsection (g) by striking first 2 calendar years and inserting first 6 calendar years; and  (3)in subsection (h) by striking September 30, 2017 and inserting September 30, 2023. 
504.Improved notification of insecticide useSection 42303(b) of title 49, United States Code, is amended to read as follows:  (b)Required disclosuresAn air carrier, foreign air carrier, or ticket agent selling, in the United States, a ticket for a flight in foreign air transportation to a country listed on the internet website established under subsection (a) shall— 
(1)disclose, on its own internet website or through other means, that the destination country may require the air carrier or foreign air carrier to treat an aircraft passenger cabin with insecticides prior to the flight or to apply an aerosol insecticide in an aircraft cabin used for such a flight when the cabin is occupied with passengers; and  (2)refer the purchaser of the ticket to the internet website established under subsection (a) for additional information.. 
505.Advertisements and disclosure of fees for passenger air transportation 
(a)Full fare advertising 
(1)In generalSection 41712 of title 49, United States Code, is amended by adding at the end the following:  (d)Full fare advertising (1)In generalIt shall not be an unfair or deceptive practice under subsection (a) for a covered entity to state in an advertisement or solicitation for passenger air transportation the base airfare for the air transportation if the covered entity clearly and separately discloses— 
(A)the government-imposed fees and taxes associated with the air transportation; and  (B)the total cost of the air transportation. 
(2)Form of disclosure 
(A)In generalFor purposes of paragraph (1), the information described in paragraphs (1)(A) and (1)(B) shall be disclosed in the advertisement or solicitation in a manner that clearly presents the information to the consumer.  (B)Internet advertisements and solicitationsFor purposes of paragraph (1), with respect to an advertisement or solicitation for passenger air transportation that appears on an internet website or a mobile application, the information described in paragraphs (1)(A) and (1)(B) may be disclosed through a link or pop-up, as such terms may be defined by the Secretary, that displays the information in a manner that is easily accessible and viewable by the consumer. 
(3)DefinitionsIn this subsection, the following definitions apply: (A)Base airfareThe term base airfare means the cost of passenger air transportation, excluding government-imposed fees and taxes. 
(B)Covered entityThe term covered entity means an air carrier, including an indirect air carrier, foreign air carrier, ticket agent, or other person offering to sell tickets for passenger air transportation or a tour or tour component that must be purchased with air transportation..  (2)Limitation on statutory constructionNothing in the amendment made by paragraph (1) may be construed to affect any obligation of a person that sells air transportation to disclose the total cost of the air transportation, including government-imposed fees and taxes, prior to purchase of the air transportation. 
(3)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to carry out the amendment made by paragraph (1).  (4)Effective dateThis subsection, and the amendments made by this subsection, shall take effect on the earlier of— 
(A)the effective date of regulations issued under paragraph (3); and  (B)the date that is 180 days after the date of enactment of this Act. 
(b)Disclosure of feesSection 41712 of title 49, United States Code, as amended by this section, is further amended by adding at the end the following:  (e)Disclosure of fees (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any air carrier, foreign air carrier, or ticket agent to fail to include, in an internet fare quotation for a specific itinerary in air transportation selected by a consumer— 
(A)a clear and prominent statement that additional fees for checked baggage and carry-on baggage may apply; and  (B)a prominent link that connects directly to a list of all such fees. 
(2)Savings provisionNothing in this subsection may be construed to derogate or limit any responsibilities of an air carrier, foreign air carrier, or ticket agent under section 399.85 of title 14, Code of Federal Regulations, or any successor provision..  506.Involuntarily bumping passengers after aircraft boardedSection 41712 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
(f)Involuntarily denied boarding after aircraft boarded 
(1)In generalIt shall be an unfair or deceptive practice under subsection (a) for an air carrier or foreign air carrier subject to part 250 of title 14, Code of Federal Regulations, to involuntarily deplane a revenue passenger onboard an aircraft, if the revenue passenger— (A)is traveling on a confirmed reservation; and 
(B)checked-in for the relevant flight prior to the check-in deadline.  (2)Savings provisionNothing in this subsection may be construed to limit the authority of an air carrier, foreign air carrier, or airman to remove a passenger in accordance with— 
(A)section 91.3, 121.533(d), or 121.580 of title 14, Code of Federal Regulations, or any successor provision; or  (B)any other applicable Federal, State, or local law.. 
507.Availability of consumer rights informationSection 42302(b) of title 49, United States Code, is amended— (1)in the matter preceding paragraph (1) by striking on the and inserting in a prominent place on the homepage of the primary; 
(2)in paragraph (2) by striking and at the end;  (3)in paragraph (3) by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (4)the air carrier’s customer service plan.. 
508.Consumer complaints hotlineSection 42302 of title 49, United States Code, is amended by adding at the end the following:  (d)Use of new technologiesThe Secretary shall periodically evaluate the benefits of using mobile phone applications or other widely used technologies to provide new means for air passengers to communicate complaints in addition to the telephone number established under subsection (a) and shall provide such new means as the Secretary determines appropriate.. 
509.Widespread disruptions 
(a)In generalChapter 423 of title 49, United States Code, is amended by adding at the end the following:  42304.Widespread disruptions (a)General requirementsIn the event of a widespread disruption, a covered air carrier shall immediately publish, via a prominent link on the air carrier’s public internet website, a clear statement indicating whether, with respect to a passenger of the air carrier whose travel is interrupted as a result of the widespread disruption, the air carrier will— 
(1)provide for hotel accommodations;  (2)arrange for ground transportation; 
(3)provide meal vouchers;  (4)arrange for air transportation on another air carrier or foreign air carrier to the passenger’s destination; and 
(5)provide for sleeping facilities inside the airport terminal.  (b)DefinitionsIn this section, the following definitions apply: 
(1)Widespread disruptionThe term widespread disruption means, with respect to a covered air carrier, the interruption of all or the overwhelming majority of the air carrier’s systemwide flight operations, including flight delays and cancellations, as the result of the failure of 1 or more computer systems or computer networks of the air carrier.  (2)Covered air carrierThe term covered air carrier means an air carrier that provides scheduled passenger air transportation by operating an aircraft that as originally designed has a passenger capacity of 30 or more seats. 
(c)Savings provisionNothing in this section may be construed to modify, abridge, or repeal any obligation of an air carrier under section 42301..  (b)Conforming amendmentThe analysis for chapter 423 of title 49, United States Code, is amended by adding at the end the following: 
 
 
42304. Widespread disruptions.. 
510.Involuntarily denied boarding compensationNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to revise part 250 of title 14, Code of Federal Regulations, to clarify that— (1)there is not a maximum level of compensation an air carrier or foreign air carrier may pay to a passenger who is involuntarily denied boarding as the result of an oversold flight; 
(2)the compensation levels set forth in that part are the minimum levels of compensation an air carrier or foreign air carrier must pay to a passenger who is involuntarily denied boarding as the result of an oversold flight; and  (3)an air carrier or foreign air carrier must proactively offer to pay compensation to a passenger who is voluntarily or involuntarily denied boarding on an oversold flight, rather than waiting until the passenger requests the compensation. 
511.Consumer information on actual flight times 
(a)StudyThe Secretary of Transportation shall conduct a study on the feasibility and advisability of modifying regulations contained in section 234.11 of title 14, Code of Federal Regulations, to ensure that— (1)a reporting carrier (including its contractors), during the course of a reservation or ticketing discussion or other inquiry, discloses to a consumer upon reasonable request the projected period between the actual wheels-off and wheels-on times for a reportable flight; and 
(2)a reporting carrier displays, on the public internet website of the carrier, information on the actual wheels-off and wheels-on times during the most recent calendar month for a reportable flight.  (b)DefinitionsIn this section, the terms reporting carrier and reportable flight have the meanings given those terms in section 234.2 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.  512.Advisory committee for transparency in air ambulance industry (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish an advisory committee to make recommendations for a rulemaking— 
(1)to require air ambulance operators to clearly disclose charges for air transportation services separately from charges for non-air transportation services within any invoice or bill; and  (2)to provide other consumer protections for customers of air ambulance operators. 
(b)Composition of the advisory committeeThe advisory committee shall be composed of the following members: (1)The Secretary of Transportation. 
(2)1 representative, to be appointed by the Secretary, of each of the following: (A)Each relevant Federal agency, as determined by the Secretary. 
(B)Air ambulance operators.  (C)State insurance regulators. 
(D)Health insurance providers.  (E)Consumer groups. 
(c)RecommendationsThe advisory committee shall make recommendations with respect to each of the following: (1)Cost-allocation methodologies needed to ensure that charges for air transportation services are separated from charges for non-air transportation services. 
(2)Cost- or price-allocation methodologies to prevent commingling of charges for air transportation services and charges for non-air transportation services in bills and invoices.  (3)Formats for bills and invoices to ensure that customers and State insurance regulators can clearly distinguish between charges for air transportation services and charges for non-air transportation services. 
(4)Data or industry references related to aircraft operating costs to be used in determining the proper allocation of charges for air transportation services and charges for non-air transportation services.  (5)Guidance materials to instruct States, political subdivisions of States, and political authorities of 2 or more States on referring to the Secretary allegations of unfair or deceptive practices or unfair methods of competition by air ambulance operators. 
(6)Protections for customers of air ambulance operators, after consideration of the circumstances in which the services of air ambulance operators are used.  (7)Protections of proprietary cost data from inappropriate public disclosure. 
(8)Such other matters as the Secretary determines necessary or appropriate.  (d)ReportNot later than 180 days after the date of the first meeting of the advisory committee, the advisory committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the recommendations made under subsection (c). 
(e)RulemakingNot later than 180 days after the date of receipt of the report under subsection (d), the Secretary shall consider the recommendations of the advisory committee and issue a final rule— (1)to require air ambulance operators to clearly disclose charges for air transportation services separately from charges for non-air transportation services within any invoice or bill; and 
(2)to provide other consumer protections for customers of air ambulance operators.  (f)DefinitionsIn this section, the following definitions apply: 
(1)Air ambulance operatorThe term air ambulance operator means an air carrier operating pursuant to part 135 of title 14, Code of Federal Regulations, that provides medical, ambulance, or related services.  (2)Non-air transportation servicesThe term non-air transportation services means those services provided by air ambulance operators but not other air carriers operating pursuant to part 135 of title 14, Code of Federal Regulations. 
(g)TerminationThe advisory committee shall terminate on the date of submission of the report under subsection (d).  (h)Nature of air ambulance servicesThe non-air transportation services of air ambulance operators and prices thereof are neither services nor prices of an air carrier for purposes of section 41713 of title 49, United States Code. 
513.Air ambulance complaints 
(a)Consumer complaintsSection 42302 of title 49, United States Code, is amended— (1)in subsection (a) by inserting (including transportation by air ambulance) after air transportation; 
(2)in subsection (b)— (A)in the matter preceding paragraph (1)— 
(i)by inserting , and an air ambulance operator, after passenger seats; and  (ii)by inserting or operator after Internet Web site of the carrier; and 
(B)in paragraph (2) by inserting or operator after mailing address of the air carrier; and  (3)by striking subsection (c) and inserting the following: 
 
(c)Notice to passengers on boarding or billing documentation 
(1)Air carriers and foreign air carriersAn air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats shall include the hotline telephone number established under subsection (a) on— (A)prominently displayed signs of the carrier at the airport ticket counters in the United States where the air carrier operates; and 
(B)any electronic confirmation of the purchase of a passenger ticket for air transportation issued by the air carrier.  (2)Air ambulance operatorsAn air ambulance operator shall include the hotline telephone number established under subsection (a) on any invoice, bill, or other communication provided to a passenger or customer of the operator.. 
(b)Unfair and deceptive practices and unfair methods of competitionSection 41712(a) of title 49, United States Code, is amended— (1)by inserting air ambulance customer, after foreign air carrier, the first place it appears; and 
(2)by adding at the end the following: In this subsection, the term air carrier includes an air ambulance operator and the term air transportation includes any transportation provided by an air ambulance..  514.Passenger rights (a)GuidelinesNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall require each air carrier to submit for approval a 1-page document that accurately describes the rights of passengers in air transportation, including guidelines for the following: 
(1)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight delays of various lengths.  (2)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight cancellations. 
(3)Compensation for mishandled baggage, including delayed, damaged, pilfered, or lost baggage.  (4)Voluntary relinquishment of a ticketed seat due to overbooking or priority of other passengers. 
(5)Involuntary denial of boarding and forced removal for whatever reason, including for safety and security reasons.  (b)Approval of guidelinesNot later than 90 days after each air carrier submits its guidelines for approval to the Secretary under subsection (a), the air carrier shall make available such 1-page document on its website. 
BAviation Consumers With Disabilities 
541.Select subcommitteeSection 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), as amended by this Act, is further amended— (1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and 
(2)by inserting after subsection (f) the following:  (g)Select subcommittee for aviation consumers with disabilities (1)In generalThe Secretary shall establish a select subcommittee of the advisory committee to advise the Secretary and the advisory committee on issues related to the air travel needs of passengers with disabilities. 
(2)DutiesThe select subcommittee shall— (A)identify the disability-related access barriers encountered by passengers with disabilities; 
(B)determine the extent to which the programs and activities of the Department of Transportation are addressing the barriers identified under subparagraph (A);  (C)recommend consumer protection improvements related to the air travel experience of passengers with disabilities; 
(D)advise the Secretary with regard to the implementation of section 41705 of title 49, United States Code; and  (E)conduct such other activities as the Secretary considers necessary to carry out this subsection. 
(3)Membership 
(A)CompositionThe select subcommittee shall be composed of members appointed by the Secretary, including at least 1 individual representing each of the following: (i)National disability organizations. 
(ii)Air carriers and foreign air carriers with flights in air transportation.  (iii)Airport operators. 
(iv)Contractor service providers.  (B)InclusionA member of the select subcommittee may also be a member of the advisory committee. 
(4)Reports 
(A)In generalNot later than 1 year after the date of establishment of the select subcommittee, the select subcommittee shall submit to the advisory committee and the Secretary a report on the air travel needs of passengers with disabilities that includes— (i)an assessment of existing disability-related access barriers and any emerging disability-related access barriers that will likely be an issue in the next 5 years; 
(ii)an evaluation of the extent to which the programs and activities of the Department of Transportation are eliminating disability-related access barriers;  (iii)a description of consumer protection improvements related to the air travel experience of passengers with disabilities; and 
(iv)any recommendations for legislation, regulations, or other actions that the select subcommittee considers appropriate.  (B)Report to CongressNot later than 60 days after the date on which the Secretary receives the report under subparagraph (A), the Secretary shall submit to Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate. 
(5)ChairpersonThe Secretary shall designate, from among the individuals appointed under paragraph (3), an individual to serve as chairperson of the select subcommittee.  (6)Vacancies and travel expensesSubsections (c) and (d) shall apply to the select subcommittee. 
(7)TerminationThe select subcommittee established under this subsection shall terminate upon submission of the report required under paragraph (4)(A)..  542.Aviation consumers with disabilities study (a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study that includes— 
(1)a review of airport accessibility best practices for individuals with disabilities, including best practices that improve infrastructure facilities and communications methods, including those related to wayfinding, amenities, and passenger care;  (2)a review of air carrier and airport training policies related to section 41705 of title 49, United States Code; 
(3)a review of air carrier training policies related to properly assisting passengers with disabilities; and  (4)a review of accessibility best practices that exceed those recommended under Public Law 90–480 (popularly known as the Architectural Barriers Act of 1968; 42 U.S.C. 4151 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080 et seq.), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Secretary of Transportation, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the study, including findings and recommendations.  543.Feasibility study on in-cabin wheelchair restraint systems (a)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Architectural and Transportation Barriers Compliance Board, aircraft manufacturers, and air carriers, shall conduct a study to determine— 
(1)the feasibility of in-cabin wheelchair restraint systems; and  (2)if feasible, the ways in which individuals with significant disabilities using wheelchairs, including power wheelchairs, can be accommodated with in-cabin wheelchair restraint systems. 
(b)ReportNot later than 1 year after the initiation of the study under subsection (a), the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study.  544.Access advisory committee recommendations (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue a notice of proposed rulemaking addressing— 
(1)accommodations for air travelers with disabilities with respect to in-flight entertainment;  (2)accessible lavatories on single-aisle aircraft; and 
(3)service animals.  (b)RulemakingNot later than 1 year after the date on which the notice of proposed rulemaking is issued, the Secretary shall publish a final rule based on such notice. 
CSmall Community Air Service 
551.Essential air service authorizationSection 41742(a)(2) of title 49, United States Code, is amended by striking $150,000,000 for fiscal year 2011 and all that follows before to carry out and inserting $178,000,000 for fiscal year 2018, $182,000,000 for fiscal year 2019, $185,000,000 for fiscal year 2020, $327,000,000 for fiscal year 2021, $337,000,000 for fiscal year 2022, and $347,000,000 for fiscal year 2023.  552.Extension of final order establishing mileage adjustment eligibilitySection 409(d) of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking September 30, 2017 and inserting September 30, 2023. 
553.Study on essential air service reform 
(a)Study 
(1)In generalThe Comptroller General of the United States shall conduct a study on the effects of section 6 of the Airport and Airway Extension Act of 2011, Part IV (Public Law 112–27), section 421 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), and other relevant Federal laws enacted after 2010, including the amendments made by those laws, on the Essential Air Service program.  (2)ScopeIn conducting the study under paragraph (1), the Comptroller General shall analyze, at a minimum— 
(A)the impact of each relevant Federal law, including the amendments made by each law, on the Essential Air Service program;  (B)what actions communities and air carriers have taken to reduce ticket prices or increase enplanements as a result of each law; 
(C)the issuance of waivers by the Secretary under section 41731(e) of title 49, United States Code;  (D)whether budgetary savings resulted from each law; and 
(E)options for further reform of the Essential Air Service program.  (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a). 
554.Small community air service 
(a)EligibilitySection 41743(c) of title 49, United States Code, is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)SizeOn the date of submission of the relevant application under subsection (b), the airport serving the community or consortium— (A)is not larger than a small hub airport, as determined using the Department of Transportation’s most recently published classification; and 
(B)has— (i)insufficient air carrier service; or 
(ii)unreasonably high air fares.;  (2)in paragraph (4)— 
(A)by striking once, and inserting once in a 10-year period,; and  (B)by inserting at any time after different project; and 
(3)in paragraph (5)— (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and 
(B)by inserting after subparagraph (D) the following:  (E)the assistance will be used to help restore scheduled passenger air service that has been terminated;. 
(b)Authorization of appropriationsSection 41743(e)(2) of title 49, United States Code, is amended to read as follows:  (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2018 through 2023 to carry out this section, of which $4,800,000 per fiscal year shall be used to carry out the pilot program established under subsection (i). Such sums shall remain available until expended.. 
(c)Regional air transportation pilot programSection 41743 of title 49, United States Code, is amended by adding at the end the following:  (i)Regional air transportation pilot program (1)EstablishmentThe Secretary shall establish a regional air transportation pilot program to provide operating assistance to air carriers in order to provide air service to communities not receiving sufficient air carrier service. 
(2)GrantsThe Secretary shall provide grants under the program to encourage and maintain air service at reasonable airfares between communities that have experienced, as determined by the Secretary, significant declines in air service.  (3)Application requiredIn order to participate in the program, a State, local government, economic development authority, or other public entity shall submit to the Secretary an application, in a manner that the Secretary prescribes, that contains— 
(A)an identification of an air carrier that has provided a written agreement to provide the air service in partnership with the applicant;  (B)assurances that the applicant will provide the non-Federal share and that the non-Federal share is not derived from airport revenue; 
(C)a proposed route structure serving not more than 8 communities; and  (D)a timeline for commencing the air service to the communities within the proposed route structure. 
(4)Criteria for participationThe Secretary may approve up to 3 applications each fiscal year, subject to the availability of funds, if the Secretary determines that— (A)the proposal of the applicant can reasonably be expected to encourage and improve levels of air service between the relevant communities; 
(B)the applicant has adequate financial resources to ensure the commitment to the communities;  (C)the airports serving the communities are nonhub, small hub, or medium hub airports, as determined using the Department of Transportation’s most recently published classifications; and 
(D)the air carrier commits to serving the communities for at least 2 years.  (5)PrioritiesThe Secretary shall prioritize applications that— 
(A)would initiate new or reestablish air service in communities where air fares are higher than the average air fares for all communities;  (B)are more likely to result in self-sustaining air service at the end of the program; 
(C)request a Federal share lower than 50 percent; and  (D)propose to use grant funds in a timely fashion. 
(6)Federal shareThe Federal share of the cost of operating assistance provided under the program may not exceed 50 percent.  (7)SunsetThis subsection shall cease to be effective on October 1, 2023.. 
555.Air transportation to noneligible places 
(a)DefinitionsSection 41731(a)(1)(A)(ii) of title 49, United States Code, is amended by striking Wendell H. Ford Aviation Investment and Reform Act for the 21st Century, and inserting FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190),.  (b)Program sunsetSection 41736 of title 49, United States Code, is amended by adding at the end the following: 
 
(h)Sunset 
(1)ProposalsNo proposal under subsection (a) may be accepted by the Secretary after the date of enactment of this subsection.  (2)ProgramThe Secretary may not provide any compensation under this section after the date that is 2 years after the date of enactment of this subsection.. 
VIMiscellaneous 
601.Review of FAA strategic cybersecurity plan 
(a)In generalNot later than 120 days after the date on which the Interim Chief Executive Officer (CEO) of the American Air Navigation Services Corporation is hired, the Administrator of the Federal Aviation Administration, in consultation with the Interim CEO (or the CEO of the American Air Navigation Services Corporation, as appropriate), shall initiate a review of the comprehensive and strategic framework of principles and policies (referred to in this section as the framework) developed pursuant to section 2111 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44903 note).  (b)ContentsIn undertaking the review, the Administrator shall— 
(1)determine how the framework should be updated to reflect the transfer from the Federal Aviation Administration to the American Air Navigation Services Corporation of operational control of air traffic services within United States airspace and international airspace delegated to the United States; and  (2)modify the framework to support the Federal Aviation Administration in establishing cybersecurity standards to assist the American Air Navigation Services Corporation in responsibilities associated with managing air traffic services in a secure manner after the date of transfer (as defined in section 90101(a) of title 49, United States Code, as added by this Act). 
(c)Report to CongressNot later than 120 days after initiating the review required by subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review, including a description of any modifications made to the framework.  602.Consolidation and realignment of FAA services and facilities (a)In generalSection 804(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended— 
(1)in paragraph (2) by striking The purpose of the report shall be— and all that follows through (B) to reduce and inserting The purpose of the report shall be to reduce; and  (2)by striking paragraph (4) and inserting the following: 
 
(4)InputThe report shall be prepared by the Administrator (or the Administrator’s designee) with the participation of— (A)representatives of labor organizations representing air traffic control system employees of the FAA; and 
(B)industry stakeholders..  (b)FAA air traffic control facility consolidation and realignment projectsNotwithstanding section 90317(c) of title 49, United States Code, as added by this Act, the Secretary of Transportation shall continue to carry out any consolidation or realignment project commenced under section 804 of the FAA Modernization and Reform Act of 2012. 
603.FAA review and reform 
(a)Agency reportNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a detailed analysis of any actions taken to address the findings and recommendations included in the report required under section 812(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 106 note), including— (1)consolidating, phasing-out, or eliminating duplicative positions, programs, roles, or offices; 
(2)eliminating or streamlining wasteful practices;  (3)eliminating or phasing-out redundant, obsolete, or unnecessary functions; 
(4)reforming and streamlining inefficient processes so that the activities of the Administration are completed in an expedited and efficient manner; and  (5)reforming or eliminating ineffectual or outdated policies. 
(b)Additional reviewNot later than 1 year after the date of transfer, as defined in section 90101(a) of title 49, United States Code, as added by this Act, the Administrator shall undertake and complete a thorough review of each program, office, and organization within the Administration to identify— (1)duplicative positions, programs, roles, or offices; 
(2)wasteful practices;  (3)redundant, obsolete, or unnecessary functions; 
(4)inefficient processes; and  (5)ineffectual or outdated policies. 
(c)Actions To streamline and reform FAANot later than 60 days after the date of completion of the review under subsection (b), the Administrator shall undertake such actions as may be necessary to address the findings of the Administrator under such subsection.  (d)Report to CongressNot later than 120 days after the date of completion of the review under subsection (b), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actions taken by the Administrator pursuant to subsection (c), including any recommendations for legislative or administrative actions. 
604.Aviation fuel 
(a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator— (1)determines that an unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline; 
(2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and  (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety. 
(b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of— (1)the date of completion of the Piston Aviation Fuels Initiative of the Administration; or 
(2)the date of publication of an American Society for Testing and Materials Production Specification for an unleaded aviation gasoline.  (c)Sense of CongressIt is the sense of Congress that the Piston Aviation Fuels Initiative of the Administration and the American Society for Testing and Materials should work to find an appropriate unleaded aviation gasoline by January 1, 2023. 
605.Right to privacy when using air traffic control systemNotwithstanding any other provision of law, the Administrator of the Federal Aviation Administration shall, upon request of a private aircraft owner or operator, block the registration number of the aircraft of the owner or operator from any public dissemination or display, except in data made available to a Government agency, for the noncommercial flights of the owner or operator.  606.Air showsOn an annual basis, the Administrator of the Federal Aviation Administration shall work with representatives of Administration-approved air shows, the general aviation community, and stadiums and other large outdoor events and venues to identify and resolve, to the maximum extent practicable, scheduling conflicts between Administration-approved air shows and large outdoor events and venues where— 
(1)flight restrictions will be imposed pursuant to section 521 of title V of division F of Public Law 108–199 (118 Stat. 343); or  (2)any other restriction will be imposed pursuant to Federal Aviation Administration Flight Data Center Notice to Airmen 4/3621 (or any successor notice to airmen). 
607.Part 91 review, reform, and streamlining 
(a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a task force comprised of representatives of the general aviation industry who regularly perform part 91 operations, labor unions (including those representing FAA aviation safety inspectors and FAA aviation safety engineers), manufacturers, and the Government to— (1)conduct an assessment of the FAA oversight and authorization processes and requirements for aircraft under part 91; and 
(2)make recommendations to streamline the applicable authorization and approval processes, improve safety, and reduce regulatory cost burdens and delays for the FAA and aircraft owners and operators who operate pursuant to part 91.  (b)ContentsIn conducting the assessment and making recommendations under subsection (a), the task force shall consider— 
(1)process reforms and improvements to allow the FAA to review and approve applications in a fair and timely fashion;  (2)the appropriateness of requiring an authorization for each experimental aircraft rather than using a broader all makes and models approach; 
(3)ways to improve the timely response to letters of authorization applications for aircraft owners and operators who operate pursuant to part 91, including setting deadlines and granting temporary or automatic authorizations if deadlines are missed by the FAA;  (4)methods for enhancing the effective use of delegation systems; 
(5)methods for training the FAA’s field office employees in risk-based and safety management system oversight; and  (6)such other matters related to streamlining part 91 authorization and approval processes as the task force considers appropriate. 
(c)Report to Congress 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the task force’s assessment.  (2)ContentsThe report shall include an explanation of how the Administrator will— 
(A)implement the recommendations of the task force;  (B)measure progress in implementing the recommendations; and 
(C)measure the effectiveness of the implemented recommendations.  (d)Implementation of recommendationsNot later than 18 months after the date of enactment of this Act, the Administrator shall implement the recommendations made under this section. 
(e)DefinitionsIn this section, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration. 
(2)Part 91The term part 91 means part 91 of title 14, Code of Federal Regulations.  (f)Applicable lawPublic Law 92–463 shall not apply to the task force. 
(g)SunsetThe task force shall terminate on the day the Administrator submits the report required under subsection (c).  608.Aircraft registrationNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 10 years. 
609.Air transportation of lithium cells and batteries 
(a)Cooperative efforts To ensure compliance with safety regulations 
(1)In generalThe Secretary of Transportation, in coordination with appropriate Federal agencies, shall carry out cooperative efforts to ensure that shippers who offer lithium ion and lithium metal batteries for air transport to or from the United States comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.  (2)Cooperative effortsThe cooperative efforts the Secretary shall carry out pursuant to paragraph (1) include the following: 
(A)Encouraging training programs at locations outside the United States from which substantial cargo shipments of lithium ion or lithium metal batteries originate for manufacturers, freight forwarders, and other shippers and potential shippers of lithium ion and lithium metal batteries.  (B)Working with Federal, regional, and international transportation agencies to ensure enforcement of U.S. Hazardous Materials Regulations and ICAO Technical Instructions with respect to shippers who offer noncompliant shipments of lithium ion and lithium metal batteries. 
(C)Sharing information, as appropriate, with Federal, regional, and international transportation agencies regarding noncompliant shipments.  (D)Pursuing a joint effort with the international aviation community to develop a process to obtain assurances that appropriate enforcement actions are taken to reduce the likelihood of noncompliant shipments, especially with respect to jurisdictions in which enforcement activities historically have been limited. 
(E)Providing information in brochures and on the internet in appropriate foreign languages and dialects that describes the actions required to comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.  (F)Developing joint efforts with the international aviation community to promote a better understanding of the requirements of and methods of compliance with U.S. Hazardous Materials Regulations and ICAO Technical Instructions. 
(3)ReportingNot later than 120 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on compliance with the policy set forth in subsection (e) and the cooperative efforts carried out, or planned to be carried out, under this subsection.  (b)Lithium battery air safety advisory committee (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish, in accordance with the requirements of the Federal Advisory Committee Act (5 U.S.C. App.), a lithium ion and lithium metal battery air safety advisory committee (in this subsection referred to as the Committee). 
(2)DutiesThe Committee shall— (A)facilitate communication between manufacturers of lithium ion and lithium metal cells and batteries, manufacturers of products incorporating both large and small lithium ion and lithium metal batteries, air carriers, and the Federal Government regarding the safe air transportation of lithium ion and lithium metal cells and batteries and the effectiveness and economic and social impacts of the regulation of such transportation; 
(B)provide the Secretary, the Federal Aviation Administration, and the Pipeline and Hazardous Materials Safety Administration with timely information about new lithium ion and lithium metal battery technology and transportation safety practices and methodologies;  (C)provide a forum for the Secretary to provide information on and to discuss the activities of the Department of Transportation relating to lithium ion and lithium metal battery transportation safety, the policies underlying the activities, and positions to be advocated in international forums; 
(D)provide a forum for the Secretary to provide information and receive advice on— (i)activities carried out throughout the world to communicate and enforce relevant United States regulations and the ICAO Technical Instructions; and 
(ii)the effectiveness of the activities;  (E)provide advice and recommendations to the Secretary with respect to lithium ion and lithium metal battery air transportation safety, including how best to implement activities to increase awareness of relevant requirements and their importance to travelers and shippers; and 
(F)review methods to decrease the risk posed by air shipment of undeclared hazardous materials and efforts to educate those who prepare and offer hazardous materials for shipment via air transport.  (3)MembershipThe Committee shall be composed of the following members: 
(A)Individuals appointed by the Secretary to represent— (i)large volume manufacturers of lithium ion and lithium metal cells and batteries; 
(ii)domestic manufacturers of lithium ion and lithium metal batteries or battery packs;  (iii)manufacturers of consumer products powered by lithium ion and lithium metal batteries; 
(iv)manufacturers of vehicles powered by lithium ion and lithium metal batteries;  (v)marketers of products powered by lithium ion and lithium metal batteries; 
(vi)cargo air service providers based in the United States;  (vii)passenger air service providers based in the United States; 
(viii)pilots and employees of air service providers described in clauses (vi) and (vii);  (ix)shippers of lithium ion and lithium metal batteries for air transportation; 
(x)manufacturers of battery-powered medical devices or batteries used in medical devices; and  (xi)employees of the Department of Transportation, including employees of the Federal Aviation Administration and the Pipeline and Hazardous Materials Safety Administration. 
(B)Representatives of such other Government departments and agencies as the Secretary determines appropriate.  (C)Any other individuals the Secretary determines are appropriate to comply with Federal law. 
(4)Report 
(A)In generalNot later than 180 days after the establishment of the Committee, the Committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report that— (i)describes and evaluates the steps being taken in the private sector and by international regulatory authorities to implement and enforce requirements relating to the safe transportation by air of bulk shipments of lithium ion cells and batteries; and 
(ii)identifies any areas of enforcement or regulatory requirements for which there is consensus that greater attention is needed.  (B)Independent statementsEach member of the Committee shall be provided an opportunity to submit an independent statement of views with the report submitted pursuant to subparagraph (A). 
(5)Meetings 
(A)In generalThe Committee shall meet at the direction of the Secretary and at least twice a year.  (B)Preparation for ICAO meetingsNotwithstanding subparagraph (A), the Secretary shall convene a meeting of the Committee in connection with and in advance of each meeting of the International Civil Aviation Organization, or any of its panels or working groups, addressing the safety of air transportation of lithium ion and lithium metal batteries to brief Committee members on positions to be taken by the United States at such meeting and provide Committee members a meaningful opportunity to comment. 
(6)TerminationThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established.  (7)Termination of Future of Aviation Advisory CommitteeThe Future of Aviation Advisory Committee shall terminate on the date on which the lithium ion battery air safety advisory committee is established. 
(c)Medical device batteries 
(1)Limited exceptions to restrictions on air transportation of medical device batteriesThe Secretary shall issue limited exceptions to the restrictions on transportation of lithium ion and lithium metal batteries to allow the shipment on a passenger aircraft of not more than 2 replacement batteries specifically used for a medical device if— (A)the intended destination of the batteries is not serviced daily by cargo aircraft if a battery is required for medically necessary care; or 
(B)with regard to a shipper of lithium ion or lithium metal batteries for medical devices that cannot comply with a charge limitation in place at the time, each battery is— (i)individually packed in an inner packaging that completely encloses the battery; 
(ii)placed in a rigid outer packaging; and  (iii)protected to prevent a short circuit. 
(2)Medical device definedln this subsection, the term medical device means an instrument, apparatus, implement, machine, contrivance, implant, or in vitro reagent, including any component, part, or accessory thereof, which is intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, or prevention of disease, in a person.  (3)Savings clauseNothing in this subsection may be construed as expanding or restricting any authority of the Secretary under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note). 
(d)Packaging improvementsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with interested stakeholders, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an evaluation of current practices for the packaging of lithium ion batteries and cells for air transportation, including recommendations, if any, to improve the packaging of such batteries and cells for air transportation in a safe, efficient, and cost-effective manner.  (e)Department of Transportation policy on international representationIt shall be the policy of the Department of Transportation to support the participation of industry in all panels and working groups of the Dangerous Goods Panel of the International Civil Aviation Organization and any other international test or standard setting organization that considers proposals on the safety or transportation of lithium ion and lithium metal batteries in which the United States participates. 
(f)Harmonization With ICAO Technical InstructionsPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), not later than 30 days after the date of enactment of this Act, the Secretary shall conform United States regulations on the air transport of lithium cells and batteries with the lithium cells and batteries requirements in the 2015–2016 edition of the ICAO Technical Instructions (including all addenda), including the revised standards adopted by the International Civil Aviation Organization that became effective on April 1, 2016.  (g)DefinitionsIn this section, the following definitions apply: 
(1)ICAO Technical InstructionsThe term ICAO Technical Instructions has the meaning given that term in section 828(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).  (2)U.S. Hazardous Materials RegulationsThe term U.S. Hazardous Materials Regulations means the regulations in parts 100 through 177 of title 49, Code of Federal Regulations (including amendments adopted after the date of enactment of this Act). 
610.Remote tower pilot program for rural and small communities 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a pilot program under which, upon approval of an application submitted by an operator of a public-use airport, the Secretary shall install and operate at the airport a remote air traffic control tower in order to assess the operational benefits of remote air traffic control towers.  (b)ApplicationsThe operator of an airport seeking to participate in the pilot program shall submit to the Secretary for approval an application that is in such form and contains such information as the Secretary may require. 
(c)Selection criteria 
(1)Selection of airportsFrom among the applications submitted under subsection (b), the Secretary, after consultation with representatives of labor organizations representing operators and employees of the air traffic control system, shall select for participation in the pilot program 7 airports as follows: (A)1 nonhub, primary airport. 
(B)3 nonprimary airports without existing air traffic control towers.  (C)2 airports with air traffic control towers participating in a program established under section 47124 of title 49, United States Code. 
(D)1 airport selected at the discretion of the Secretary.  (2)Priority selectionIn selecting from among the applications submitted under subsection (b), the Secretary shall give priority to applicants that can best demonstrate the capabilities and potential of remote air traffic control towers, including applicants proposing to operate multiple remote air traffic control towers from a single facility. 
(3)Authority to reallocate airport selectionIf the Secretary receives an insufficient number of applications, the Secretary may reallocate the distribution of airport sites described in paragraph (1).  (d)Asset classificationFor purposes of section 90317 of title 49, United States Code, as added by this Act, a remote air traffic control tower, including ancillary equipment, installed with Government funds pursuant to this section shall be considered to be an air navigation facility. 
(e)Safety risk management panel 
(1)Safety risk management panel meetingPrior to the operational use of a remote air traffic control tower, the Secretary shall convene a safety risk management panel for the tower to address any safety issues with respect to the tower.  (2)Safety risk management panel best practicesThe safety risk management panels shall be created and utilized in a manner similar to that of safety risk management panels previously established for remote air traffic control towers, taking into account— 
(A)best practices that have been developed; and  (B)operational data from remote air traffic control towers located in the United States. 
(f)Airport improvement programThe pilot program shall be eligible for airport improvement funding under chapter 471 of title 49, United States Code.  (g)Possible expansion of programNot later than 30 days after the date that the first remote air traffic control tower is commissioned, the Administrator of the Federal Aviation Administration shall establish a repeatable process by which future certified remote air traffic control tower systems may be commissioned at additional airports. 
(h)Definitions 
(1)In generalIn this section, the following definitions apply: (A)Air navigation facilityThe term air navigation facility has the meaning given that term in section 40102(a) of title 49, United States Code. 
(B)Remote air traffic control towerThe term remote air traffic control tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower.  (2)Applicability of other definitionsThe terms nonhub airport, primary airport, and public-use airport have the meanings given such terms in section 47102 of title 49, United States Code. 
(i)SunsetThe pilot program shall terminate on the day before the date of transfer, as defined in section 90101(a) of title 49, United States Code, as added by this Act.  611.Ensuring FAA readiness to provide seamless oceanic operationsNot later than September 30, 2018, the Secretary of Transportation shall make a final investment decision for the implementation of a reduced oceanic separation capability that, by March 31, 2019, shall be operational and in use providing capabilities at least equivalent to that offered in neighboring airspace, and such service shall be provided in the same manner as terrestrial surveillance is provided. 
612.Sense of Congress regarding women in aviationIt is the sense of Congress that the aviation industry should explore all opportunities, including pilot training, science, technology, engineering, and mathematics education, and mentorship programs, to encourage and support female students and aviators to pursue a career in aviation.  613.Obstruction evaluation aeronautical studiesThe Secretary of Transportation may implement the policy set forth in the notice of proposed policy titled Proposal to Consider the Impact of One Engine Inoperative Procedures in Obstruction Evaluation Aeronautical Studies published by the Department of Transportation on April 28, 2014 (79 Fed. Reg. 23300), only if the policy is adopted pursuant to a notice and comment rulemaking and, for purposes of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), is treated as a significant regulatory action within the scope of section 3(f)(1) of such Order. 
614.Aircraft leasingSection 44112(b) of title 49, United States Code, is amended— (1)by striking on land or water; and 
(2)by inserting operational before control.  615.Report on obsolete test equipment (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the National Test Equipment Program of the Federal Aviation Administration (in this section referred to as the Program). 
(b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program; 
(2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;  (3)a plan by the Administrator for appropriate inventory of such equipment; 
(4)the Administrator’s recommendations for increasing multifunctionality in future test equipment and all known and foreseeable manufacturer technological advances; and  (5)a plan to replace, as appropriate, obsolete test equipment throughout the service areas. 
616.Retired military controllersSection 44506(f) of title 49, United States Code, is amended— (1)in paragraph (3) by inserting except for individuals covered by a program described in paragraph (4), after section 3307 of title 5,; and 
(2)by adding at the end the following:  (4)Retired military controllersThe Administrator may establish a program to provide an original appointment to a position as an air traffic controller for individuals who— 
(A)are on terminal leave pending retirement from active duty military service or have retired from active duty military service within 5 years of applying for the appointment; and  (B)within 5 years of applying for the appointment, have held either an air traffic control specialist certification or a facility rating according to Administration standards.. 
617.Pilots sharing flight expenses with passengers 
(a)Guidance 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall make publicly available, in a clear and concise format, advisory guidance that describes how a pilot may share flight expenses with passengers in a manner consistent with Federal law, including regulations.  (2)Examples includedThe guidance shall include examples of— 
(A)flights for which pilots and passengers may share expenses;  (B)flights for which pilots and passengers may not share expenses; 
(C)the methods of communication that pilots and passengers may use to arrange flights for which expenses are shared; and  (D)the methods of communication that pilots and passengers may not use to arrange flights for which expenses are shared. 
(b)Report 
(1)In generalNot later than 180 days after the date on which guidance is made publicly available under subsection (a), the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report analyzing Federal policy with respect to pilots sharing flight expenses with passengers.  (2)Evaluations includedThe report submitted under paragraph (1) shall include an evaluation of— 
(A)the rationale for such Federal policy;  (B)safety and other concerns related to pilots sharing flight expenses with passengers; and 
(C)benefits related to pilots sharing flight expenses with passengers.  618.Aviation rulemaking committee for part 135 pilot rest and duty rules (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall convene an aviation rulemaking committee to review, and develop findings and recommendations regarding, pilot rest and duty rules under part 135 of title 14, Code of Federal Regulations. 
(b)DutiesThe Administrator shall— (1)not later than 2 years after the date of enactment of this Act, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report based on the findings of the aviation rulemaking committee; and 
(2)not later than 1 year after the date of submission of the report under paragraph (1), issue a notice of proposed rulemaking based on any consensus recommendations reached by the aviation rulemaking committee.  (c)CompositionThe aviation rulemaking committee shall consist of members appointed by the Administrator, including— 
(1)representatives of industry;  (2)representatives of aviation labor organizations, including collective bargaining units representing pilots who are covered by part 135 of title 14, Code of Federal Regulations, and subpart K of part 91 of such title; and 
(3)aviation safety experts with specific knowledge of flight crewmember education and training requirements under part 135 of such title.  (d)ConsiderationsThe Administrator shall direct the aviation rulemaking committee to consider— 
(1)recommendations of prior part 135 rulemaking committees;  (2)accommodations necessary for small businesses; 
(3)scientific data derived from aviation-related fatigue and sleep research;  (4)data gathered from aviation safety reporting programs; 
(5)the need to accommodate the diversity of operations conducted under part 135; and  (6)other items, as appropriate. 
619.Metropolitan Washington Airports Authority 
(a)FindingsCongress finds that— (1)the Metropolitan Washington Airports Authority (in this section referred to as MWAA), which operates Ronald Reagan Washington National Airport and Dulles International Airport by lease with the Department of Transportation, has routinely performed poorly on audits conducted by the Inspector General of the Department of Transportation; 
(2)the responsible stewardship of taxpayer-owned assets by MWAA is of great concern to Congress;  (3)a March 20, 2015, audit conducted by the Inspector General titled MWAA's Office of Audit Does Not Have an Adequate Quality Assurance and Improvement Program (Report No. ZA–2015–035) found that MWAA’s quality assurance and improvement program did not conform with the standards of the Institute of Internal Auditors; and 
(4)the Inspector General’s audit made 7 recommendations to strengthen MWAA governance, its Office of Audit, and its quality assurance and improvement program.  (b)Implementing audit recommendations (1)StudyThe Inspector General of the Department of Transportation shall conduct a study on MWAA’s progress in implementing the recommendations of the audit referred to in subsection (a). 
(2)ReportThe Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the study, including the Inspector General’s findings, conclusions, and recommendations for strengthening and improving MWAA’s Office of Audit.  620.Terminal Aerodrome Forecast (a)In generalThe Administrator of the Federal Aviation Administration shall permit a covered air carrier to operate to or from a location in a noncontiguous State without a Terminal Aerodrome Forecast or Meteorological Aerodrome Report if— 
(1)such location is determined to be under visual meteorological conditions;  (2)a current Area Forecast, supplemented by other local weather observations or reports, is available; and 
(3)an alternate airport that has an available Terminal Aerodrome Forecast and weather report is specified.  (b)ProceduresA covered air carrier shall— 
(1)have approved procedures for dispatch or release and enroute weather evaluation; and  (2)operate under instrument flight rules enroute to the destination. 
(c)Covered air carrier definedIn this section, the term covered air carrier means an air carrier operating in a noncontiguous State under part 121 of title 14, Code of Federal Regulations.  621.Federal Aviation Administration employees stationed on GuamIt is the sense of Congress that— 
(1)the Administrator of the Federal Aviation Administration and the Secretary of Defense should seek an agreement that would enable Federal Aviation Administration employees stationed on Guam to have access to Department of Defense hospitals, commissaries, and exchanges on Guam;  (2)access to these facilities is important to ensure the health and well-being of Federal Aviation Administration employees and their families; and 
(3)in exchange for this access, the Federal Aviation Administration should make payments to cover the applicable administrative costs incurred by the Department of Defense in carrying out the agreement.  622.Technical corrections (a)Airport capacity enhancement projects at congested airportsSection 40104(c) of title 49, United States Code, is amended by striking section 47176 and inserting section 47175. 
(b)Passenger facility chargesSection 40117(a)(5) of title 49, United States Code, is amended by striking charge or charge and inserting charge.  (c)Overflights of national parksSection 40128(a)(3) of title 49, United States Code, is amended by striking under part 91 of the title 14, and inserting under part 91 of title 14,. 
(d)Plans To address needs of families of passengers involved in foreign air carrier accidentsSection 41313(c)(16) of title 49, United States Code, is amended by striking An assurance that the foreign air carrier and inserting An assurance that.  (e)Operations of carriersThe analysis for chapter 417 of title 49, United States Code, is amended by striking the item relating to section 41718 and inserting the following: 
 
 
41718. Special rules for Ronald Reagan Washington National Airport.. 
(f)Schedules for certain transportation of mailSection 41902(a) of title 49, United States Code, is amended by striking section 41906 and inserting section 41905.  (g)Weighing mailSection 41907 of title 49, United States Code, is amended by striking and -administrative and inserting and administrative. 
(h)Structures interfering with air commerce or national securitySection 44718(b)(1) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A) by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment; and 
(2)in subparagraph (A)— (A)in clause (v) by striking and at the end; 
(B)by redesignating clause (vi) as clause (vii); and  (C)by inserting after clause (v) the following: 
 
(vi)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary of Transportation; and.  (i)Fees involving aircraft not providing air transportationSection 45302 of title 49, United States Code, is amended by striking 44703(f)(2) each place it appears and inserting 44703(g)(2). 
(j)Chapter 465The analysis for chapter 465 of title 49, United States Code, is amended by striking the following:   46503. Repealed..  (k)Solicitation and consideration of commentsSection 47171(l) of title 49, United States Code, is amended by striking 4371 and inserting 4321. 
(l)Adjustments to compensation for significantly increased costsSection 426 of the FAA Modernization and Reform Act of 2012 is amended— (1)in subsection (a) (49 U.S.C. 41737 note) by striking Secretary and inserting Secretary of Transportation; and 
(2)in subsection (c) (49 U.S.C. 41731 note) by striking the Secretary may waive and inserting the Secretary of Transportation may waive.  (m)Aircraft departure queue management pilot programSection 507(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44505 note) is amended by striking section 48101(a) and inserting section 48101(a) of title 49, United States Code,. 
623.Application of veterans’ preference to Federal Aviation Administration personnel management systemSection 40122(g)(2)(B) of title 49, United States Code, is amended— (1)by inserting 3304(f), before 3308-3320; and 
(2)by inserting 3330a, 3330b, 3330c, and 3330d, before relating.  624.Public aircraft eligible for logging flight timesThe Administrator of the Federal Aviation Administration shall issue regulations modifying section 61.51(j)(4) of title 14, Code of Federal Regulations, so as to include aircraft under the direct operational control of forestry and fire protection agencies as public aircraft eligible for logging flight times. 
625.Federal Aviation Administration workforce review 
(a)In generalNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the Federal Aviation Administration (in this section referred to as the FAA) in the anticipated budgetary environment.  (b)ContentsIn conducting the review, the Comptroller General shall— 
(1)identify the long-term workforce and training needs of the FAA workforce;  (2)assess the impact of automation, digitalization, and artificial intelligence on the FAA workforce; 
(3)analyze the skills and qualifications required of the FAA workforce for successful performance in the current and future projected aviation environment;  (4)review current performance incentive policies of the FAA, including awards for performance; 
(5)analyze ways in which the FAA can work with industry and labor, including labor groups representing the FAA workforce, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and  (6)develop recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation regulatory system in the anticipated budgetary environment. 
(c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review.  626.State taxationSection 40116(d)(2)(A) of title 49, United States Code, is amended by adding at the end the following: 
 
(v)except as otherwise provided under section 47133, levy or collect a tax, fee, or charge, first taking effect after the date of enactment of this clause, upon any business located at a commercial service airport or operating as a permittee of such an airport that is not generally imposed on sales or services by that State, political subdivision, or authority unless wholly utilized for airport or aeronautical purposes..  627.Aviation and aerospace workforce of the future (a)FindingsCongress finds that— 
(1)in 2016, United States air carriers carried a record high number of passengers on domestic flights, 719 million passengers;  (2)the United States aerospace and defense industry employed 1.7 million workers in 2015, or roughly 2 percent of the Nation’s total employment base; 
(3)the average salary of an employee in the aerospace and defense industry is 44 percent above the national average;  (4)in 2015, the aerospace and defense industry contributed nearly $202.4 billion in value added to the United States economy; 
(5)an effective aviation industry relies on individuals with unique skill sets, many of which can be directly obtained through career and technical education opportunities; and  (6)industry and the Federal Government have taken some actions to attract qualified individuals to careers in aviation and aerospace and to retain qualified individuals in such careers. 
(b)Sense of CongressIt is the sense of Congress that— (1)public and private education institutions should make available to students and parents information on approved programs of study and career pathways, including career exploration, work-based learning opportunities, dual and concurrent enrollment opportunities, and guidance and advisement resources; 
(2)public and private education institutions should partner with aviation and aerospace companies to promote career paths available within the industry and share information on the unique benefits and opportunities the career paths offer;  (3)aviation companies, including air carriers, manufacturers, commercial space companies, unmanned aircraft system companies, and repair stations, should create opportunities, through apprenticeships or other mechanisms, to attract young people to aviation and aerospace careers and to enable individuals to gain the critical skills needed to thrive in such professions; and 
(4)the Federal Government should consider the needs of men and women interested in pursuing careers in the aviation and aerospace industry, the long-term personnel needs of the aviation and aerospace industry, and the role of aviation in the United States economy in the creation and administration of educational and financial aid programs.  628.Future aviation and aerospace workforce study (a)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study— 
(1)to identify the factors influencing the supply of individuals pursuing a career in the aviation or aerospace industry; and  (2)to identify best practices or programs to incentivize, recruit, and retain young people in aviation and aerospace professions. 
(b)ConsultationThe Comptroller General shall conduct the study in consultation with— (1)appropriate Federal agencies; and 
(2)the aviation and aerospace industry, institutions of higher education, and labor stakeholders.  (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study and related recommendations. 
629.FAA leadership on civil supersonic aircraft 
(a)In generalThe Administrator of the Federal Aviation Administration shall exercise leadership in the creation of Federal and international policies, regulations, and standards relating to the certification and safe and efficient operation of civil supersonic aircraft.  (b)Exercise of leadershipIn carrying out subsection (a), the Administrator shall— 
(1)consider the needs of the aerospace industry and other stakeholders when creating policies, regulations, and standards that enable the safe commercial deployment of civil supersonic aircraft technology and the safe and efficient operation of civil supersonic aircraft; and  (2)obtain the input of aerospace industry stakeholders regarding— 
(A)the appropriate regulatory framework and timeline for permitting the safe and efficient operation of civil supersonic aircraft within United States airspace, including updating or modifying existing regulations on such operation;  (B)issues related to standards and regulations for the type certification and safe operation of civil supersonic aircraft, including noise certification, including— 
(i)the operational differences between subsonic aircraft and supersonic aircraft;  (ii)costs and benefits associated with landing and takeoff noise requirements for civil supersonic aircraft, including impacts on aircraft emissions; 
(iii)public and economic benefits of the operation of civil supersonic aircraft and associated aerospace industry activity; and  (iv)challenges relating to ensuring that standards and regulations aimed at relieving and protecting the public health and welfare from aircraft noise and sonic booms are economically reasonable, technologically practicable, and appropriate for civil supersonic aircraft; and 
(C)other issues identified by the Administrator or the aerospace industry that must be addressed to enable the safe commercial deployment and safe and efficient operation of civil supersonic aircraft.  (c)International leadershipThe Administrator, in the appropriate international forums, shall take actions that— 
(1)demonstrate global leadership under subsection (a);  (2)address the needs of the aerospace industry identified under subsection (b); and 
(3)protect the public health and welfare.  (d)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing— 
(1)the Administrator’s actions to exercise leadership in the creation of Federal and international policies, regulations, and standards relating to the certification and safe and efficient operation of civil supersonic aircraft;  (2)planned, proposed, and anticipated actions to update or modify existing policies and regulations related to civil supersonic aircraft, including those identified as a result of industry consultation and feedback; and 
(3)a timeline for any actions to be taken to update or modify existing policies and regulations related to civil supersonic aircraft.  630.Oklahoma registry officeThe Administrator of the Federal Aviation Administration shall consider the aircraft registry office in Oklahoma City, Oklahoma, as excepted during a Government shutdown or emergency (as it provides excepted services) to ensure that it remains open during any Government shutdown or emergency. 
631.Foreign air transportation under United States-European Union Air Transport Agreement 
(a)Certain foreign air transportation permitsThe Secretary of Transportation may not issue a permit under section 41302 of title 49, United States Code, or an exemption under section 40109 of such title, authorizing a person to provide foreign air transportation as a foreign air carrier under the United States-European Union Air Transport Agreement of April 2007 (as amended) in a proceeding in which the applicability of Article 17 bis of such Agreement has been raised by an interested person, unless the Secretary— (1)finds that issuing the permit or exemption would be consistent with the intent set forth in Article 17 bis of the Agreement, that opportunities created by the Agreement do not undermine labor standards or the labor-related rights and principles contained in the laws of the respective parties to the Agreement; and 
(2)imposes on the permit or exemption such conditions as may be necessary to ensure that the person complies with the intent of Article 17 bis.  (b)Public interest testSection 41302(2) of title 49, United States Code, is amended— 
(1)in subparagraph (A) by striking under an agreement with the United States Government; or and inserting ; and; and  (2)in subparagraph (B) by striking the foreign air transportation and inserting after considering the totality of the circumstances, including the factors set forth in section 40101(a), the foreign air transportation. 
(c)Public interest requirements 
(1)PolicySection 40101(a) of title 49, United States Code, is amended by adding at the end the following:  (17)preventing entry into United States markets by flag of convenience carriers.. 
(2)International air transportationSection 40101(e)(9) of title 49, United States Code, is amended— (A)in subparagraph (D) by striking and at the end; 
(B)in subparagraph (E) by striking the period at the end and inserting ; and; and  (C)by adding at the end the following: 
 
(F)erosion of labor standards associated with flag of convenience carriers..  (3)Flag of convenience carrier definedSection 40102(a) of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
(49)flag of convenience carrier means a foreign air carrier that is established in a country other than the home country of its majority owner or owners in order to avoid regulations of the home country..  632.Training on human trafficking for certain staff (a)In generalChapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
44737.Training on human trafficking for certain staffIn addition to other training requirements, each air carrier shall provide training— (1)to ticket counter agents, gate agents, and other air carrier workers whose jobs require regular interaction with passengers; and 
(2)on recognizing and responding to potential human trafficking victims..  (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
 
44737. Training on human trafficking for certain staff.. 
633.Part 107 implementation improvements 
(a)In generalNot later than 30 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall publish a direct final rule— (1)revising section 107.205 of title 14, Code of Federal Regulations, by striking the second sentence of subsections (a) and (c); and 
(2)revising section 107.25 of such title by striking and is not transporting another person’s property for compensation or hire.  (b)Determination of waiverIn determining whether to grant a waiver under part 107 of title 14, Code of Federal Regulations, to authorize transportation of another’s property for compensation or hire beyond the visual line of sight of the remote pilot, from a moving vehicle, or over people, the Administrator shall consider the technological capabilities of the unmanned aircraft system, the qualifications of the remote pilot, and the operational environment. 
634.Part 107 transparency and technology improvements 
(a)TransparencyNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish on the Federal Aviation Administration website a representative sample of the safety justifications, offered by applicants for small unmanned aircraft system waivers and airspace authorizations, that have been approved by the Administration for each regulation waived or class of airspace authorized, except that any published justification shall not reveal proprietary or commercially sensitive information.  (b)Technology improvementsNot later than 90 days after the date of enactment of this Act, the Administrator shall revise the online waiver and certificates of authorization processes— 
(1)to provide real time confirmation that an application filed online has been received by the Administration; and  (2)to provide an applicant with an opportunity to review the status of the applicant’s application. 
635.Prohibitions against smoking on passenger flightsSection 41706 of title 49, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following:  (d)Electronic cigarettes (1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section. 
(2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..  636.Consumer protection requirements relating to large ticket agents (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to require large ticket agents to adopt minimum customer service standards. 
(b)PurposeThe purpose of the final rule shall be to ensure that, to the maximum extent practicable, there is a consistent level of consumer protection regardless of where consumers purchase air fares and related air transportation services.  (c)StandardsIn issuing the final rule, the Secretary shall consider, at a minimum, establishing standards for— 
(1)providing prompt refunds when ticket refunds are due, including fees for optional services that consumers purchased but were not able to use due to a flight cancellation or oversale situation;  (2)providing an option to hold a reservation at the quoted fare without payment, or to cancel without penalty, for 24 hours; 
(3)disclosing cancellation policies, seating configurations, and lavatory availability with respect to flights;  (4)notifying customers in a timely manner of itinerary changes; and 
(5)responding promptly to customer complaints.  (d)DefinitionsIn this section, the following shall apply: 
(1)Ticket agent 
(A)In generalSubject to subparagraph (B), the term ticket agent has the meaning given that term in section 40102(a) of title 49, United States Code.  (B)InclusionThe term ticket agent includes a person who acts as an intermediary involved in the sale of air transportation directly or indirectly to consumers, including by operating an electronic airline information system, if the person— 
(i)holds the person out as a source of information about, or reservations for, the air transportation industry; and  (ii)receives compensation in any way related to the sale of air transportation. 
(2)Large ticket agentThe term large ticket agent means a ticket agent with annual revenues of $100,000,000 or more.  637.Agency procurement reporting requirementsSection 40110(d) of title 49, United States Code, is amended by adding at the end the following: 
 
(5)Annual report on the purchase of foreign manufactured articles 
(A)ReportNot later than 90 days after the end of the fiscal year, the Secretary of Transportation shall submit a report to Congress on the dollar amount of the acquisitions made by the agency from entities that manufacture the articles, materials, or supplies outside of the United States in such fiscal year.  (B)ContentsThe report required by subparagraph (A) shall separately indicate— 
(i)the dollar value of any articles, materials, or supplies purchased that were manufactured outside of the United States; and  (ii)a summary of the total procurement funds spent on goods manufactured in the United States versus funds spent on goods manufactured outside of the United States. 
(C)Availability of reportThe Secretary shall make the report under subparagraph (A) publicly available on the agency’s website not later than 30 days after submission to Congress..  638.Zero-emission vehicles and technology (a)Passenger facility charge eligibilitySection 40117(a)(3) of title 49, United States Code, is amended by adding at the end the following: 
 
(H)A project for— (i)converting or retrofitting vehicles and ground support equipment into eligible zero-emission vehicles and equipment (as defined in section 47102); or 
(ii)acquiring, by purchase or lease, eligible zero-emission vehicles and equipment (as defined in section 47102)..  (b)Airport improvement program eligibility (1)Airport development definedSection 47102(3) of title 49, United States Code, is amended by adding at the end the following: 
 
(P)converting or retrofitting vehicles and ground support equipment into eligible zero-emission vehicles and equipment or acquiring, by purchase or lease, eligible zero-emission vehicles and equipment.  (Q)constructing or modifying airport facilities to install a microgrid in order to provide increased resilience to severe weather, terrorism, and other causes of grid failures.. 
(2)Additional definitionsSection 47102 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:  (30)eligible zero-emission vehicle and equipment means a zero-emission vehicle, equipment related to such a vehicle, and ground support equipment that includes zero-emission technology that is— 
(A)used exclusively at a commercial service airport; or  (B)used exclusively to transport people or materials to and from a commercial service airport. 
(31)microgrid means a localized grouping of electricity sources and loads that normally operates connected to and synchronous with the traditional centralized electrical grid, but can disconnect and function autonomously as physical or economic conditions dictate.  (32)zero-emission vehicle means a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations, or a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) under any possible operational modes and conditions.. 
(3)Special apportionment categoriesSection 47117(e)(1)(A) of title 49, United States Code, is amended by inserting for airport development described in section 47102(3)(P), after under section 47141,.  (c)Zero-Emission programChapter 471 of title 49, United States Code, is amended— 
(1)by striking section 47136;  (2)by redesignating section 47136a as section 47136; and 
(3)in section 47136, as so redesignated, by striking subsections (a) and (b) and inserting the following:  (a)In generalThe Secretary of Transportation may establish a pilot program under which the sponsors of not less than 10 public-use airports may use funds made available under this chapter or section 48103 for use at such airports to carry out— 
(1)activities associated with the acquisition, by purchase or lease, and operation of zero-emission vehicles, including removable power sources for such vehicles; and  (2)the construction or modification of infrastructure to facilitate the delivery of fuel and services necessary for the use of such vehicles. 
(b)EligibilityA public-use airport is eligible for participation in the program if the vehicles or ground support equipment are— (1)used exclusively at the airport; or 
(2)used exclusively to transport people or materials to and from the airport.;  (4)in section 47136, as so redesignated, by striking subsections (d) and (e) and inserting the following: 
 
(d)Federal shareThe Federal share of the cost of a project carried out under the program shall be the Federal share specified in section 47109.  (e)Technical assistance (1)In generalThe sponsor of a public-use airport may use not more than 10 percent of the amounts made available to the sponsor under the program in any fiscal year for— 
(A)technical assistance; and  (B)project management support to assist the airport with the solicitation, acquisition, and deployment of zero-emission vehicles, related equipment, and supporting infrastructure. 
(2)Providers of technical assistanceTo receive the technical assistance or project management support described in paragraph (1), participants in the program may use— (A)a nonprofit organization selected by the Secretary; or 
(B)a university transportation center receiving grants under section 5505 in the region of the airport.;  (5)in section 47136, as so redesignated, in subsection (f) by striking section 47136 and inserting the inherently low emission airport vehicle pilot program; and 
(6)in section 47136, as so redesignated, by adding at the end the following:  (g)Allowable project costThe allowable project cost for the acquisition of a zero-emission vehicle shall be the total cost of purchasing or leasing the vehicle, including the cost of technical assistance or project management support described in subsection (e). 
(h)Flexible procurementA sponsor of a public-use airport may use funds made available under the program to acquire, by purchase or lease, a zero-emission vehicle and a removable power source in separate transactions, including transactions by which the airport purchases the vehicle and leases the removable power source.  (i)Testing requiredA sponsor of a public-use airport may not use funds made available under the program to acquire a zero-emission vehicle unless that make, model, or type of vehicle has been tested by a Federal vehicle testing facility acceptable to the Secretary. 
(j)Removable power source definedIn this section, the term removable power source means a power source that is separately installed in, and removable from, a zero-emission vehicle and may include a battery, a fuel cell, an ultra-capacitor, or other advanced power source used in a zero-emission vehicle..  (d)Clerical amendmentThe analysis for chapter 471 of title 49, United States Code, is amended by striking the items relating to sections 47136 and 47136a and inserting the following: 
 
 
47136. Zero-emission airport vehicles and infrastructure.. 
639.Employee Assault Prevention and Response Plans 
(a)In generalNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator of the Federal Aviation Administration for review and acceptance an Employee Assault Prevention and Response Plan related to the customer service agents of the air carrier and that is developed in consultation with the labor union representing such agents.  (b)Contents of planAn Employee Assault Prevention and Response Plan submitted under subsection (a) shall include the following: 
(1)Reporting protocols for air carrier customer service agents who have been the victim of a verbal or physical assault.  (2)Protocols for the immediate notification of law enforcement after an incident of verbal or physical assault committed against an air carrier customer service agent. 
(3)Protocols for informing Federal law enforcement with respect to violations of section 46503 of title 49, United States Code.  (4)Protocols for ensuring that a passenger involved in a violent incident with a customer service agent of an air carrier is not allowed to move through airport security or board an aircraft until appropriate law enforcement has had an opportunity to assess the incident and take appropriate action. 
(5)Protocols for air carriers to inform passengers of Federal laws protecting Federal, airport, and air carrier employees who have security duties within an airport.  (c)Employee trainingA part 121 air carrier shall conduct initial and recurrent training for all employees, including management, of the air carrier with respect to the plan required under subsection (a), which shall include training on de-escalating hostile situations, written protocols on dealing with hostile situations, and the reporting of relevant incidents. 
640.Study on training of customer-facing air carrier employees 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall conduct a study on the training received by customer-facing employees of air carriers.  (b)ContentsThe study shall include— 
(1)an analysis of the training received by customer-facing employees with respect to the management of disputes on aircraft; and  (2)an examination of how institutions of higher learning, in coordination with air carriers, customer-facing employees and their representatives, consumer advocacy organizations, and other stakeholders, could— 
(A)review such training and related practices;  (B)produce recommendations; and 
(C)if determined appropriate, provide supplemental training.  (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study. 
641.Minimum dimensions for passenger seats 
(a)In generalNot later than 1 year after the date of enactment of this Act, and after providing notice and an opportunity for comment, the Administrator of the Federal Aviation Administration shall issue regulations that establish minimum dimensions for passenger seats on aircraft operated by air carriers in interstate air transportation or intrastate air transportation, including minimums for seat pitch, width, and length, and that are necessary for the safety and health of passengers.  (b)DefinitionsThe definitions contained in section 40102(a) of title 49, United States Code, apply to this section. 
642.Study of ground transportation optionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study that examines the ground transportation options at the Nation’s 10 busiest airports in order to— (1)understand the impact of new and emerging transportation options for travelers to get into and out of airports; 
(2)determine whether it is appropriate to use airport improvement funds and revenues from passenger facility charges to address traffic congestion and passenger travel times between urban commercial centers and airports; and  (3)review guidelines and requirements for airport improvement funds and passenger facility charges to determine under what conditions such funds may be used to address traffic congestion in urban commercial centers for travel to airports. 
 
 
September 6, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
